Exhibit 10.2

EXECUTION VERSION

 

 

[Published CUSIP Number: 69318RAA0]

REVOLVING CREDIT AGREEMENT

Dated as of May 14, 2014

among

PBF LOGISTICS LP,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender and

an L/C Issuer,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC. and Deutsche Bank
Securities Inc.,

as Joint Lead Arrangers and Joint Bookrunners

CITIGROUP GLOBAL MARKETS INC. as Syndication Agent

and

DEUTSCHE BANK SECURITIES INC. as Documentation Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1   

1.1

  Defined Terms      1   

1.2

  Other Interpretive Provisions      36   

1.3

  Accounting Terms      37   

1.4

  Rounding      38   

1.5

  Times of Day      38   

1.6

  Letter of Credit Amounts      38    ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS      38   

2.1

  The Borrowings      38   

2.2

  Borrowings, Conversions and Continuations of Loans      39   

2.3

  Letters of Credit      40   

2.4

  Prepayments      49   

2.5

  Termination or Reduction of Commitments      51   

2.6

  Repayment of Loans      51   

2.7

  Interest      52   

2.8

  Fees      52   

2.9

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     53   

2.10

  Evidence of Debt      54   

2.11

  Payments Generally; Administrative Agent’s Clawback      54   

2.12

  Sharing of Payments by Lenders      56   

2.13

  Increase in Facility      57   

2.14

  Cash Collateral      59   

2.15

  Defaulting Lenders      60   

2.16

  Swingline Loans      62   

2.17

  Extension of Maturity Date      63    ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY      65   

3.1

  Taxes      65   

3.2

  Illegality      70   

3.3

  Inability to Determine Rates      71   

3.4

  Increased Costs; Reserves on Eurodollar Rate Loans      71   

3.5

  Compensation for Losses      73   

3.6

  Mitigation Obligations; Replacement of Lenders      73   

3.7

  Survival      74    ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     
74   

4.1

  Conditions of Closing Date      74   

4.2

  Conditions to All Credit Extensions      77    ARTICLE V REPRESENTATIONS AND
WARRANTIES      78   

5.1

  Existence, Qualification and Power      78   

 

i



--------------------------------------------------------------------------------

5.2

  Authorization; No Contravention      78   

5.3

  Governmental Authorization; Other Consents      79   

5.4

  Binding Effect      79   

5.5

  Financial Statements; No Material Adverse Effect      79   

5.6

  Litigation      80   

5.7

  Material Contracts; No Default      80   

5.8

  Ownership of Property      80   

5.9

  Environmental Compliance      81   

5.10

  Insurance      82   

5.11

  Taxes      82   

5.12

  ERISA Compliance      82   

5.13

  Subsidiaries; Equity Interests; Loan Parties      83   

5.14

  Margin Regulations; Investment Company Act      83   

5.15

  Disclosure      83   

5.16

  Compliance with Laws      84   

5.17

  Solvency      84   

5.18

  Casualty, Etc.      84   

5.19

  Collateral Documents      84   

5.20

  State and Federal Regulation      84   

5.21

  U.S. Sanctions      85   

ARTICLE VI AFFIRMATIVE COVENANTS

     85   

6.1

  Financial Statements      85   

6.2

  Certificates; Other Information      87   

6.3

  Notices      89   

6.4

  Payment of Taxes      90   

6.5

  Preservation of Existence, Etc.      90   

6.6

  Maintenance of Properties      90   

6.7

  Maintenance of Insurance      91   

6.8

  Compliance with Laws      91   

6.9

  Books and Records      91   

6.10

  Inspection Rights      91   

6.11

  Use of Proceeds      92   

6.12

  Additional Subsidiaries; Additional Security      92   

6.13

  Compliance with Environmental Laws      94   

6.14

  Further Assurances      94   

6.15

  Compliance with Terms of Leaseholds      95   

6.16

  Material Contracts      95   

6.17

  Unrestricted Subsidiaries      95   

6.18

  Flood Insurance Laws      96   

6.19

  Post-Closing Matters      96   

ARTICLE VII NEGATIVE COVENANTS

     98   

7.1

  Liens      98   

7.2

  Indebtedness      101   

7.3

  Investments      104   

7.4

  Fundamental Changes      105   

 

ii



--------------------------------------------------------------------------------

7.5

  Dispositions      106   

7.6

  Restricted Payments      107   

7.7

  Change in Nature of Business      108   

7.8

  Transactions with Affiliates      108   

7.9

  Burdensome Agreements      109   

7.10

  Use of Proceeds      110   

7.11

  Financial Covenants      110   

7.12

  Amendments of Organization Documents      111   

7.13

  Accounting Changes      111   

7.14

  Prepayments, Etc. of Indebtedness      111   

7.15

  Amendment, Etc. of Indebtedness      111   

7.16

  Swap Contracts      111   

7.17

  Deposit Accounts      111   

7.18

  Material Contracts      112   

7.19

  Limitations on Activities of Borrower      112   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     112   

8.1

  Events of Default      112   

8.2

  Remedies upon Event of Default      115   

8.3

  Application of Funds      115   

8.4

  Right to Cure Financial Covenants      117   

ARTICLE IX ADMINISTRATIVE AGENT

     118   

9.1

  Appointment and Authority      118   

9.2

  Rights as a Lender      118   

9.3

  Exculpatory Provisions      118   

9.4

  Reliance by Administrative Agent      119   

9.5

  Delegation of Duties      120   

9.6

  Resignation of Administrative Agent      120   

9.7

  Non-Reliance on Administrative Agent and Other Lenders      121   

9.8

  No Other Duties, Etc.      121   

9.9

  Administrative Agent May File Proofs of Claim      121   

9.10

  Collateral and Guaranty Matters      122   

9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      123   

ARTICLE X MISCELLANEOUS

     123   

10.1

  Amendments, Etc.      123   

10.2

  Notices; Effectiveness; Electronic Communications      125   

10.3

  No Waiver; Cumulative Remedies; Enforcement      127   

10.4

  Expenses; Indemnity; Damage Waiver      128   

10.5

  Payments Set Aside      130   

10.6

  Successors and Assigns      131   

10.7

  Treatment of Certain Information; Confidentiality      136   

10.8

  Right of Setoff      137   

10.9

  Interest Rate Limitation      138   

10.10

  Counterparts; Integration; Effectiveness      138   

10.11

  Survival of Representations and Warranties      138   

 

iii



--------------------------------------------------------------------------------

10.12

  Severability      138   

10.13

  Replacement of Lenders      139   

10.14

  Governing Law; Jurisdiction; Etc.      140   

10.15

  Waiver of Jury Trial      140   

10.16

  No Advisory or Fiduciary Responsibility      141   

10.17

  Electronic Execution of Assignments and Certain Other Documents      141   

10.18

  USA Patriot Act      142   

10.19

  Time of the Essence      142   

10.20

  ENTIRE AGREEMENT      142   

10.21

  General Partner      142   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.1

   Commitments and Applicable Percentages

5.6

   Litigation

5.7

   Material Contracts

5.8(d)

   Existing Investments

5.13

   Subsidiaries and Other Equity Investments; Loan Parties

6.12

   Guarantors

6.19

   Mortgaged Properties

6.19(a)(iii)

   Property Exempt from Section 6.19(a)(iii) Requirements

7.1

   Existing Liens

7.1(p)

   Certain Liens

7.2

   Existing Indebtedness

7.5(k)

   Scheduled Dispositions of Certain Property

7.6(d)

   Scheduled Distributions of Certain Property

7.9

   Burdensome Agreements

10.2

   Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A-1

   Loan Notice

A-2

   Swingline Loan Notice

B

   Note

C

   Compliance Certificate

D-1

   Assignment and Assumption

D-2

   Administrative Questionnaire

E

   Perfection Certificate

F

   Security Agreement

G-1

   U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

G-2

   U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

G-3

   U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

G-4

   U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

H

   PBF LLC Guaranty of Collection

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (“Agreement”) is entered into as of May 14,
2014, among PBF Logistics LP, a Delaware limited partnership (the “Borrower”),
each lender and L/C Issuer from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Additional Commitment Lenders” has the meaning specified in
Section 2.17(c)(iv).

“Additional Material Contracts” means Material Contracts that are not Closing
Date Material Contracts.

“Adjusted Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to the product of (a) the Eurodollar Rate for
such Interest Period multiplied by (b) the Statutory Reserves.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.2(c).



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders in effect from
time to time. As of the Closing Date, the Aggregate Commitments are
$275,000,000.

“Agreement” means this Revolving Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Lender to make Loans, the
Swingline Lender to make Swingline Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.2, or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.2(a)(i) for the fiscal quarter ending September 30, 2014, 0.75% per
annum for Base Rate Loans, 1.75% per annum for Eurodollar Rate Loans and Letter
of Credit Fees and 0.300% per annum for Commitment Fees and (b) after the date
set forth in clause (a) above, the applicable percentage per annum set forth
below determined by reference to the Consolidated Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.2(a)(i):

 

    

Applicable Rate

 

Pricing
Level

  

Consolidated Total

Leverage Ratio

   Eurodollar Rate
(Letters of Credit)     Base Rate
(Swingline Loans)     Commitment
Fee   1    < 2.00 to 1.0      1.75 %      0.75 %      0.300 % 2    ³ 2.00 to 1.0
and < 2.75 to 1.0      2.00 %      1.00 %      0.300 % 3    ³ 2.75 to 1.0 and <
3.50 to 1.0      2.25 %      1.25 %      0.375 % 4    ³ 3.50 to 1.0 and < 4.00
to 1.0      2.50 %      1.50 %      0.375 % 5    ³ 4.00 to 1.0      2.75 %     
1.75 %      0.500 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to
Section 6.2(a)(i); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.9(b).

“Appropriate Lender” means, at any time, (a) with respect to the Facility, a
Lender that has a Commitment or holds a Loan at such time, (b) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.3(a), the Lenders and (c) with
respect to the Swingline Commitment, the Swingline Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means any Disposition by any Relevant Party of (a) any Equity
Interest owned by such Relevant Party in any other Relevant Party or (b) all or
any portion of the assets owned by any Relevant Party, provided that “Asset
Sale” shall not include any Disposition pursuant to Section 7.5 (other than
clause (g) thereof).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation of any Person,
the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
if such lease or other agreement or instrument were accounted for as a
Capitalized Lease.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.3(b)(iii).

“Available Cash” means “Available Cash” as defined in the Partnership Agreement
as in effect on the Closing Date. For the avoidance of doubt, any amendment or
other modification to the definition of “Available Cash” in the Partnership
Agreement after the date hereof will not be effective for purposes of this
Agreement without the approval of Required Lenders.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of all of the
Commitments pursuant to Section 2.5, and (c) the date of termination of the
commitment of each Lender to make Loans, of the obligation of the L/C Issuer to
make L/C Credit Extensions and the obligation of the Swingline Lender to make
Swingline Loans, in each case pursuant to Section 8.2.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as

 

3



--------------------------------------------------------------------------------

publicly announced from time to time by Wells Fargo at its principal U.S. office
as its “prime rate”, and (c) the Adjusted Eurodollar Rate for a one-month
interest period (as determined on such day) plus 1.00%. The “prime rate” is a
rate set by Wells Fargo based upon various factors including Wells Fargo’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan (including any Swingline Loan) that bears interest
based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.2.

“Borrowing” means an extension of credit consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York City and, if such day relates to any Eurodollar Rate Loan, means any
such day that is also a London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the date hereof, treated as capitalized leases;
provided, however, notwithstanding anything to the contrary contained herein or
in any other Loan Document, for all purposes hereunder and under any other Loan
Document, GAAP shall be deemed to treat operating leases and Capitalized Leases
in a manner consistent with their treatment under GAAP as in effect on the
Closing Date.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the L/C Issuer shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

4



--------------------------------------------------------------------------------

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Administrative Agent or
any Lender or (B) is organized under the laws of the United States of America,
any state thereof or the District of Columbia or is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States of America, any state thereof or the District of Columbia, and is a
member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America or any other jurisdiction acceptable to the
Lender, and in each case (i) rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, and
with maturities of not more than 24 months from the date of acquisition thereof
or (ii) rated at least “Prime-2” (or the then equivalent grade) by Moody’s or at
least “A-2” (or the then equivalent grade) by S&P, and with maturities of not
more than 90 days from the date of acquisition thereof; and

(d) investments in money market mutual funds that are registered with the SEC
and subject to Rule 2a-7 of the Investment Company Act of 1940, as amended, and
have a net asset value of 1.0.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements made or entered
into at any time, or in effect at any time, whether directly or indirectly, and
whether as a result of assignment or transfer or otherwise, between the Borrower
or any Restricted Subsidiary and any Cash Management Bank, and designated by the
Borrower as a “Cash Management Agreement” in a writing to the Administrative
Agent and the applicable Cash Management Bank.

“Cash Management Bank” means (a) a Lender or an Affiliate of a Lender that is a
party to a Cash Management Agreement on the Closing Date or (b) any Person that,
at the time it enters into a Cash Management Agreement, is a Lender or an
Affiliate of a Lender, in each case, in its capacity as a party to such Cash
Management Agreement and to the extent designated by the Borrower as a “Cash
Management Bank” in a writing to the Administrative Agent and the applicable
Cash Management Bank.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) the General Partner or any other direct or indirect Subsidiary of PBF Inc.
shall cease to be the sole general partner of the Borrower;

(b) PBF Inc. shall cease, directly or indirectly to own and control legally and
beneficially greater than 50% of the Equity Interests in the General Partner;

(c) PBF Inc. shall cease, directly or indirectly to have the power to vote or
direct the voting of Equity Interests in the General Partner having a majority
of the ordinary voting power for the election of the board of directors (or
similar governing body) of the General Partner; or

(d) either (i) PBF Inc. shall cease to be able, directly or indirectly, to
appoint a majority of the members of the board of directors (or similar
governing body) of the General Partner or (ii) the failure of the majority of
the board of directors (or similar governing body) of the General Partner to be
comprised of directors directly or indirectly appointed by PBF Inc.

“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of affiliate thereof in the capacity of
joint lead arranger and joint bookrunner and Syndication Agent.

“Closing Date” means the first date all the conditions precedent in
Section 4.1(a) are satisfied or waived in accordance with Section 10.1.

“Closing Date Dividend” has the meaning specified in “Transactions”.

“Closing Date Material Contracts” means Material Contracts in effect on the
Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the

 

6



--------------------------------------------------------------------------------

Collateral Documents to be subject to Liens in favor of the Administrative Agent
for the benefit of the Secured Parties; provided, however, “Collateral” shall
exclude Excluded Assets for all purposes.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Joinder Agreements,
security agreements, pledge agreements, deposit account control agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents
delivered pursuant hereto or in connection herewith that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.1, (b) purchase participations in L/C Obligations
and (c) purchase participations in Swingline Obligations, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1 under the caption “Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Commitment Fee” has the meaning specified in Section 2.8(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7. U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Compliance Period” has the meaning specified in Section 7.11(b).

“Consolidated EBITDA” means, for any Measurement Period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for such Measurement Period plus, (a) without
duplication, the following to the extent deducted in calculating such
Consolidated Net Income (other than clause (x) below with respect to business
interruption insurance):

 

  (i) Consolidated Interest Charges,

 

  (ii) the provision for Federal, state, local and foreign income taxes payable
(without duplication, net of, Federal, state, local and foreign income tax
credits),

 

  (iii) depreciation and amortization expense,

 

  (iv) non-cash compensation expenses and charges,

 

  (v) unrealized net losses in the fair market value of any Swap Contract,

 

  (vi) other non-cash items reducing such Consolidated Net Income,

 

  (vii) fees and expenses incurred in connection with the Transactions,

 

7



--------------------------------------------------------------------------------

  (viii) fees and expenses incurred in connection with the proposed or
consummated incurrence or repayment of any Indebtedness permitted by
Section 7.2, the proposed or consummated making of any Investment (including any
Permitted Acquisition) permitted by Section 7.3 (in each case of or by the
Borrower and its Restricted Subsidiaries for such Measurement Period) or
proposed or consummated issuance of Equity Interests in a public offering;
provided that the aggregate amount of adjustments included in this clause
(viii) shall not exceed the greater of (A) $10,000,000 and (B) 10% of
Consolidated EBITDA for the most recent Measurement Period (calculated without
regard to such addition), in each case during any fiscal year,

 

  (ix) any costs or expense incurred pursuant to any management equity plan or
stock plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent such costs or
expenses are funded with cash proceeds of third Persons that are not Loan
Parties contributed to the capital of Borrower or any Subsidiary, and

 

  (x) to the extent not already included in the Consolidated Net Income of such
Person and its Restricted Subsidiaries and to the extent consistent with GAAP,
notwithstanding anything to the contrary in the foregoing, Consolidated EBITDA
shall include the amount of cash proceeds received from business interruption
insurance and reimbursements of any expenses and charges that are covered by
indemnification or other reimbursement provisions in connection with any
investment or any sale, conveyance, transfer or other disposition of assets
permitted hereunder, and minus

(b) without duplication, the following to the extent included in calculating
such Consolidated Net Income: (A) unrealized net gains in the fair market value
of any Swap Contract and (B) all non-cash items increasing Consolidated Net
Income (to the extent consistent with GAAP, other than the accrual of revenue or
recording of receivables in the ordinary course of business) (in each case of or
by the Borrower and its Restricted Subsidiaries for such Measurement Period).

For the purposes of calculating Consolidated EBITDA for any Measurement Period
(or, in the case of pro forma calculations, during the period from the last day
of such Measurement Period to and including the date as of which such
calculation is made) and for the purpose of calculating compliance with any test
or financial covenant hereunder, if the Borrower or any Restricted Subsidiary
shall have made a Material Disposition, Material Acquisition or Subsidiary
Designation or incurred or repaid any Indebtedness during such Measurement
Period, Consolidated EBITDA and the components of any such test for such
Measurement Period shall be calculated after giving pro forma effect thereto as
if such Material Disposition, Material Acquisition or Subsidiary Designation or
the incurrence or repayment of such Indebtedness, occurred on the first day of
such Measurement Period (as of the last date in the case of a balance sheet
item) (with the Measurement Period for the purposes of pro forma calculations
being the most recent period of four consecutive fiscal quarters for which the
relevant financial information has been delivered to the Administrative Agent
pursuant to Section 6.1), which may, in the case of a Material Acquisition,
reflect (1) pro forma adjustments to the extent permitted to

 

8



--------------------------------------------------------------------------------

be reflected in pro forma financial statements prepared in accordance with
Article 11 of Regulation S-X under the Securities Exchange Act of 1934 or
(2) other adjustments satisfactory to the Administrative Agent in its sole
discretion (not to be unreasonably withheld, conditioned or delayed). For
purposes hereof, the terms “Pro Forma Basis” and “Pro Forma Effect” mean, with
respect to calculating “Consolidated EBITDA” or compliance with any test
hereunder, giving effect to the adjustments set forth in this paragraph.

As used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes common stock of any Person and (b) involves consideration in excess
of $5,000,000; “Material Disposition” means any sale, transfer or other
disposition of property or series of related sales, transfers or other
dispositions of property that (i) involves assets comprising all or
substantially all of an operating unit of a business or involves common stock of
any Person owned by the Borrower and the Restricted Subsidiaries and
(ii) involves consideration in excess of $5,000,000.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum
(without duplication) of:

(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including the Loans hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments representing obligations for borrowed money,

(b) the outstanding principal amount of all Attributable Indebtedness,

(c) all unreimbursed obligations under bankers’ acceptances and similar
instruments and drawn letters of credit; provided that any unreimbursed amount
under commercial letters of credit shall not constitute Consolidated Funded
Indebtedness until three Business Days after such amount is drawn,

(d) the outstanding principal amount of all obligations in respect of the
deferred purchase price of property or services (other than accounts payable in
the ordinary course of business) required to be reflected on the balance sheet
as a liability in accordance with GAAP,

(e) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (d) above of Persons other than the Borrower or
any Restricted Subsidiary, and

(f) all Indebtedness of the types referred to in clauses (a) through (d) above
of any partnership or Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which the Borrower or a Restricted
Subsidiary is a general partner, to the extent the Borrower or such Restricted
Subsidiary is directly liable for the payment of such Indebtedness;

 

9



--------------------------------------------------------------------------------

provided, however, “Consolidated Funded Indebtedness” shall exclude (i) all
obligations, liabilities and indebtedness arising under the Term Loan Documents
(other than the amount of any Term Loan Collateral Shortfall), (ii) all Swap
Obligations, and (iii) any Material Contract (or Guarantee in respect thereof)
that could be considered Consolidated Funded Indebtedness pursuant to clause
(d) above solely based on the inclusion of customary or otherwise reasonably
appropriate trade terms for similar commercial agreements in such Material
Contract.

“Consolidated Interest Charges” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any Measurement Period, the
sum (without duplication) of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, plus (c) their net payments (or minus their net receipts) under Swap
Contracts with respect to interest rates, less (d) all interest income of the
type described in clauses (a) through (c) above; provided, however, for purposes
of calculating the Consolidated Interest Coverage Ratio, Consolidated Interest
Charges shall exclude any (i) amortization of debt discount and debt issuance
commission, fees and expenses (including, for the avoidance of doubt, any AHYDO
catch-up payments) and any charges or losses as a result of the early retirement
of Indebtedness, (ii) any fees paid in connection with this Agreement, the Term
Loan Documents or any other facility for borrowed money permitted hereunder or
paid in connection with the Transactions, any Permitted Acquisition or other
Investment permitted hereunder, (iii) Indebtedness or lease issuance costs that
are amortized, (iv) any principal components paid on lease payments,
(v) expenses paid in connection with amendments of Indebtedness (whether
successful or not) and (vi) any expense resulting from the discounting of
Indebtedness in connection with the application of purchase accounting in
connection with any acquisition.

“Consolidated Interest Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges paid in
cash, in each case, of or by the Borrower and its Restricted Subsidiaries on a
consolidated basis for or during such Measurement Period.

“Consolidated Net Income” means, for any Measurement Period, the net income (or
loss) of the Borrower and its Restricted Subsidiaries on a consolidated basis
for such Measurement Period; provided that (a) Consolidated Net Income shall
exclude extraordinary gains, losses, charges or expenses for such Measurement
Period, (b) Consolidated Net Income shall exclude the net income (or loss) of
any Restricted Subsidiary during such Measurement Period to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not permitted as of the time of determination by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Restricted Subsidiary during such
Measurement Period, except to the extent such income is actually distributed,
(c) except as provided in clause (d) below, Consolidated Net Income shall
exclude any income (or loss) for such Measurement Period of any Person if such
Person is not the Borrower or a Restricted Subsidiary, and (d) Consolidated Net
Income shall include the amount of net income actually distributed in cash
during such Measurement Period to the Borrower or any Restricted Subsidiary from
any Joint Venture or other Person that is not a Restricted Subsidiary (other
than any dividends or other distributions in cash that are

 

10



--------------------------------------------------------------------------------

extraordinary, unusual or non-recurring in nature) and, in the case of a
dividend or other distribution to a Restricted Subsidiary that is not a Loan
Party, such Restricted Subsidiary is not precluded from further distributing
such amount to the Borrower as described in clause (b) of this proviso.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness of the Borrower
and its Restricted Subsidiaries (other than such Consolidated Funded
Indebtedness that is not secured by a Lien as of such date), less any
unrestricted (other than to the extent restricted as a result of the Lien
created by any Loan Document, it being agreed and understood that the Term Loan
Collateral shall be deemed restricted for such purpose) cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries up to $15,000,000 to
(b) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
most recently completed Measurement Period.

“Consolidated Tangible Assets” means at any date of determination, the total
amount of consolidated assets of the Borrower and its Restricted Subsidiaries
after deducting therefrom the value of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth on the consolidated
balance sheet of the Borrower. For the avoidance of doubt, Consolidated Tangible
Assets shall not include the minimum amount of Term Loan Collateral required to
be maintained in respect of the obligations under the Term Loan Agreement.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness of the Borrower and its Restricted
Subsidiaries as of such date, less any unrestricted (other than to the extent
restricted as result of the Lien created by any Loan Document, it being agreed
and understood that the Term Loan Collateral shall be deemed restricted for such
purpose) cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries up to $15,000,000 to (b) Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries for the most recently completed Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or any agreement, instrument or other contract to which
such Person is a party or by which it or any of its property is bound.

“Contribution and Conveyance Agreement” means that certain Contribution and
Conveyance Agreement, dated as of May 8, 2014, by and among the Borrower, the
General Partner, PBF Inc., PBF LLC, PBF Holdings, Delaware City Terminaling and
Toledo Refining Company LLC.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise (provided
that individual natural persons who are members of a board of managers or board
of directors of a Person shall not be deemed to Control such Person solely
because of such membership). “Controlling” and “Controlled” have meanings
correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing, (b) a Swingline
Borrowing and (c) an L/C Credit Extension.

 

11



--------------------------------------------------------------------------------

“DB” means Deutsche Bank Securities Inc. in its capacity as joint lead arranger
and joint bookrunner and Documentation Agent.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and interest accrued at the Default Rate, an interest rate equal
to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base
Rate Loans under the Facility plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Eurodollar Rate Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund any portion
of the Loans, Swingline Loans or participations in L/C Obligations required to
be funded by it hereunder, within three Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of the failure to
satisfy one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing), or (ii) pay to the Administrative Agent, the
Swingline Lender, any L/C Issuer, or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit) within three Business Days of the date due, (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on the failure to satisfy a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement),
(c) has failed, within three Business Days after written request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so

 

12



--------------------------------------------------------------------------------

long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Delaware City Refining” means Delaware City Refining Company LLC, a Delaware
limited liability company.

“Delaware City Terminaling” means Delaware City Terminaling Company LLC, a
Delaware limited liability company.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. Neither the granting or creation of a Lien nor the
granting of a license on Intellectual Property constitutes a Disposition.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part (other
than in Equity Interests that are otherwise not Disqualified Capital Stock), on
or prior to the ninety-first (91st) day after the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above (other than in Equity Interests that are otherwise not Disqualified
Capital Stock), in each case at any time on or prior to the ninety-first
(91st) day after Maturity Date, or (c) contains any repurchase obligation for
cash purchase which may come into effect prior to payment in full of all
obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the ninety-first (91) day after the
Maturity Date shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations (other than unasserted contingent obligations). For the avoidance of
doubt, the incentive distribution rights owned by PBF LLC and the common units
representing limited partnership interests in the Borrower, in each case, as
described in the Registration Statement shall not constitute “Disqualified
Capital Stock” for any purpose hereunder.

“Documentation Agent” means DB in its capability as Documentation Agent.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

 

13



--------------------------------------------------------------------------------

“Easement” means any right-of-way agreement, easement, surface use agreement, or
other similar document relating to any Pipeline Asset owned or held by any
Relevant Party at the time in question.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b)(iii) and
Section 10.6(b)(iv) (subject to such consents, if any, as may be required under
Section 10.6(b)(iii)).

“Energy Policy Act” means the Energy Policy Act of 1992, Pub. L. No. 102-486,
106 Stat. 2776 (codified as amended in scattered sections of 15, 16, 20, 25, 42
U.S.C.).

“Engagement Letter” means the letter agreement, dated April 30, 2014, among the
Borrower, WFS and Wells Fargo.

“Environmental Laws” means any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, or governmental restrictions,
any and all judgments, orders, decrees, permits, concessions, grants,
franchises, or licenses by any Governmental Authority, and any agreement with
any Governmental Authority, relating to pollution and/or the protection of the
environment or the release of any hazardous materials into the environment,
including those related to releases of hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise, arising
under Environmental Laws (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower or
any other Relevant Party directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, or (d) the release or threatened
release of any Hazardous Materials into the environment.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, however, that any debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

14



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Borrower is treated as a single employer under Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA with respect to a Pension Plan, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the LIBOR Rate administered by the ICE Benchmark
Administration or the successor thereto if the ICE Benchmark Administration is
no longer making a LIBOR rate available (“LIBOR”), as published by Reuters (or
such other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Wells Fargo’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time,
on the date of determination, for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Wells Fargo’s London Branch to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination.

 

15



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.1.

“Excluded Assets” means (a) property and assets (including, for the avoidance of
doubt, Pipeline Assets, Easements, any governmental licenses, state or local
franchises, charters, authorizations, but excluding the Material Contracts and
Equity Interests) the pledge or granting of a security interest in which would
violate contractual restrictions or violate or be restricted or prohibited by
applicable Law or would require the consent or approval of a third party (other
than a member of the PBF Energy Company Group), in each case, unless such
restrictions are rendered ineffective under the Uniform Commercial Code of any
applicable jurisdiction; provided, however, that the Collateral shall include
(and the definition of Excluded Assets shall not then include) any portion of
such property or assets immediately at such time as the contractual or legal
provisions referred to above shall no longer be applicable or such required
consent shall have been received, (b) money, (c) motor vehicles, airplanes,
vessels, rail cars, rolling stock and other assets subject to certificate of
title statutes, (d) letters of credit and letter of credit rights that do not
constitute supporting obligations in respect of other collateral, (e) commercial
tort claims in respect of which no complaint or counterclaim, as applicable, has
been filed or in respect of which the amount claimed is less than $10,000,000,
(f) Excluded Bank Accounts and Term Loan Collateral, (g) property or assets not
required to be Collateral pursuant to the terms of Section 6.12(b) or
Section 6.12(e) and Real Property or Easements not required to be subject to a
mortgage pursuant to the terms of Section 6.12(c) or until such time as required
pursuant to Section 6.19, (h) property or assets owned by an Excluded
Subsidiary, unless such Excluded Subsidiary has elected to be a Loan Party,
(i) any “intent-to-use” application for registration of a trademark or service
mark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to
the filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, (j) property and assets
with respect to which the Administrative Agent reasonably determines the time or
expense of obtaining a pledge or grant of a security interest therein outweighs
the benefits thereof, (k) any property subject to a purchase money or capital
lease financing arrangement or similar arrangement and any lease, license,
permit or agreement to the extent that and for so long as a grant of a security
interest therein would violate or invalidate such lease, license, permit, or
agreement or create a right of termination in favor of any other party thereto
or otherwise require consent thereunder (after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction or other applicable Law), (l) margin stock, (m) Equity Interests in
joint ventures and non-wholly owned Subsidiaries to the extent such security
interest is prohibited by applicable Law or the terms of the operative documents
governing such joint venture or Subsidiary after the Borrower has used
commercially reasonable efforts to eliminate such provision and (n) assets and
property of Unrestricted Subsidiaries.

 

16



--------------------------------------------------------------------------------

“Excluded Bank Accounts” means any (a) bank accounts maintained by the Loan
Parties which have a most recent 5-day average balance that does not exceed
$2,500,000 in the aggregate for all such Excluded Bank Accounts and (b) bank
accounts used solely for payroll, payroll taxes, tax purposes, trust or
fiduciary purposes, employee benefits, bona fide escrow with respect to third
parties (other than other Relevant Parties) in connection with Investments or
ordinary course Contractual Obligations permitted hereunder or collateral
deposits securing Permitted Liens.

“Excluded Subsidiary” means any Subsidiary for which either of the following is
true: (a) it is an Unrestricted Subsidiary or (b) it is not required to become a
Loan Party pursuant to the terms of Section 6.12(e).

“Excluded Swap Obligation” shall mean with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), provided that if a Swap Obligation
arises under a master agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guarantee or security interest is or becomes illegal, or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and hedge counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender (including for purposes of this definition,
the Swingline Lender or the L/C Issuer) or any other recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a Law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 3.6(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.1(a)(ii), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.1(e) and
(d) any Taxes imposed pursuant to FATCA.

“Extending Lender” has the meaning specified in Section 2.17(b).

 

17



--------------------------------------------------------------------------------

“Extension Effective Date” has the meaning specified in Section 2.17(b).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from the proceeds of property insurance (other than, for the
avoidance of doubt, proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings) and condemnation awards
(and payments in lieu thereof).

“Facility” means the credit facility under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.

“FERC” shall mean the Federal Energy Regulatory Commission or any of its
successors.

“FERC Jurisdictional Requirement” means, with respect to properties that are
part of the Pipeline Systems for which a Relevant Party has requested a waiver
of the Interstate Commerce Act tariff filing and reporting requirements, any
order or other requirement by the FERC, imposed at any time after the Closing
Date, that requires any Relevant Party to take any action with respect to or as
a result of a finding, that all or a portion of such properties are subject to
FERC requirements, including any requirement for the filing of reports and/or
tariffs at the FERC with respect to such properties, or any other FERC order or
requirement that any Borrower or any Subsidiary comply with the regulations of
the FERC with respect to such Properties.

“Finance Co” shall mean any direct, wholly-owned Subsidiary of the Borrower
incorporated to become or otherwise serving as a co-issuer or co-borrower of
Indebtedness permitted by this Agreement, which Subsidiary meets the following
conditions at all times: (a) the provisions of Section 6.12 have been complied
with in respect of such Subsidiary, and such Subsidiary is a Restricted
Subsidiary and a Loan Party, (b) such Subsidiary shall be a Domestic Subsidiary
and (d) such Subsidiary has not (i) incurred, directly or indirectly any
Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness that it

 

18



--------------------------------------------------------------------------------

was formed to co-issue or co-borrow (including, for the avoidance of doubt, any
additional series, tranche or issuance of such type of Indebtedness) and for
which it serves as co-issuer or co-borrower, (ii) engaged in any business,
activity or transaction, or owned any property, assets or Equity Interests other
than (A) performing its obligations and activities incidental to the co-issuance
or co-borrowing of the Indebtedness that it was formed to co-issue or
co-borrower and (B) other activities incidental to the maintenance of its
existence, including legal, tax and accounting administration,
(iii) consolidated with or merged with or into any Person, or (iv) failed to
hold itself out to the public as a legal entity separate and distinct from all
other Persons.

“Fiscal Year-End 2012 and 2013 Financial Statements” means the audited combined
balance sheet of the predecessor to the Borrower and its Subsidiaries for the
fiscal years ended December 31, 2012 and December 31, 2013, and the related
combined statements of operations, net investment and cash flows of the
predecessor to the Borrower and its Subsidiaries for the period of July 1, 2012
to December 31, 2012 and for the period ended December 31, 2013, including the
notes thereto.

“Flood Insurance Laws” shall have the meaning assigned to such term in
Section 6.18.

“Foreign Lender” means a Lender that is not a U.S. Person (including such a
Lender when acting in the capacity of the Swingline Lender or the L/C Issuer).

“Foreign Subsidiary” means any Subsidiary that is either (i) a CFC, (ii) any
Subsidiary of a Foreign Subsidiary described in clause (i) or (iii) any
Subsidiary that has no material assets other than Equity Interests or
subordinated Indebtedness of one or more Foreign Subsidiaries that are CFCs.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

19



--------------------------------------------------------------------------------

“General Partner” means PBF Logistics GP, LLC, a Delaware limited liability
company or any substitute or replacement general partner of the Borrower that is
a direct or indirect Subsidiary of PBF LLC.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, and including any obligation of such Person, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness of the payment
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount provided for
in the Guarantee as being the subject of the Guarantee, and if no such provision
exists, the stated or determinable amount of the related primary obligation, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Restricted Subsidiaries of the Borrower
listed on Schedule 6.12 and each other Restricted Subsidiary of the Borrower
that is required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties in the Security Agreement, together with each other guaranty
and guaranty supplement delivered pursuant to Section 6.12 and the PBF LLC
Guaranty of Collection.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
based on their dangerous and deleterious properties.

 

20



--------------------------------------------------------------------------------

“Hedge Bank” means (a) a Lender or an Affiliate of a Lender that is a party to a
Swap Contract on the Closing Date or (b) any Person that, at the time it enters
into a Swap Contract permitted under ARTICLE VI or ARTICLE VII is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Swap Contract and, in
each case, designated by the Borrower as a “Hedge Bank” in a writing to the
Administrative Agent and the applicable Hedge Bank.

“Honor Date” shall have the meaning assigned to such term in Section 2.3(c)(i).

“IFRS” means International Financial Reporting Standards as issued by the
International Accounting Standards Board.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.13(d).

“Increase Period” has the meaning specified in Section 7.11(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person, whether current or long-term, for borrowed
money and all obligations evidenced by bonds, debentures, notes, loan agreements
or other similar instruments representing obligations for borrowed money;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank guaranties
and similar instruments;

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) accounts payable in the ordinary course of
business and not past due for more than 90 days after the date on which such
account was due, unless being contested in good faith by appropriate proceedings
and for which any reserves are required by GAAP are maintained and
(ii) indemnification and reimbursement obligations with respect to Investments
permitted hereunder or otherwise arising in the ordinary course of business);

(d) all Indebtedness (excluding prepaid interest thereon) of others secured by a
Lien on property owned by such Person, whether or not such Indebtedness shall
have been assumed by such Person or is limited in recourse;

(e) all Attributable Indebtedness of such Person;

(f) all Disqualified Capital Stock; and

(g) all Guarantees of such Person in respect of any of the foregoing
Indebtedness of another Person.

 

21



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner to the extent that such Person is directly liable therefor,
which shall include any Guarantees thereof. Notwithstanding the foregoing,
(a) any Material Contract (or Guarantee in respect thereof) that could be
Consolidated Funded Indebtedness pursuant to clause (c) above solely based on
the inclusion of customary or otherwise reasonably appropriate trade terms for
similar commercial agreements, shall not be considered Indebtedness hereunder
and (b) any Lien permitted under Section 7.1(c) shall not constitute
Indebtedness under clause (d) above to the extent arising in connection with
customary or otherwise reasonably appropriate trade terms of Material Contracts.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.4(b).

“Ineligible Institution” shall mean the Persons identified by the Borrower to
the Administrative Agent in writing prior to the Closing Date (or after the
Closing Date and acceptable by the Administrative Agent in its sole discretion)
and in each case, the Administrative Agent shall furnish such information to the
Lenders subject to the confidentiality obligations contained herein.

“Information” has the meaning specified in Section 10.7.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, three or six months
thereafter, as selected by the Borrower in its Loan Notice or is ending twelve
months thereafter if requested by the Borrower and consented to by all the
Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

22



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date.

“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act, codified at 49 U.S.C. App. §§ 1 et seq (1988).

“Investment” means, as to any Person, any direct or indirect investment by such
Person in another Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other Indebtedness of or Equity Interest in, another
Person, (c) the purchase or other acquisition (in one transaction or a series of
related transactions) of all or any material portion of the assets of another
Person or (d) the contribution of assets or property to a Joint Venture or
Unrestricted Subsidiary. For purposes of covenant compliance, the amount of any
Investment shall be the fair market value of and Investment as of the time made,
without adjustment for subsequent increases or decreases in the value of such
Investment. Notwithstanding anything to the contrary contained herein, in the
case of any Investment in a Person by a Loan Party or Subsidiary substantially
concurrently with a cash distribution by such Person to a Loan Party or
Subsidiary, then the amount of such Investment shall be deemed to be the fair
market value of such Investment on the date when made less the amount of cash so
distributed.

“Investment Grade” means, with respect to Borrower, Borrower having ratings of
Baa3 or higher from Moody’s Investors Service Inc. or BBB- or higher from
Standard & Poor’s Rating Group; provided that the noninvestment grade rating
from the other rating agency must be at least either Ba1 (stable), if Moody’s,
and BB+ (stable), if S&P.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means an agreement in the form of Annex I to the Security
Agreement.

“Joint Lead Arrangers” means, collectively, WFS, Citi and DB.

“Joint Venture” means a corporation, limited liability company, limited
partnership or statutory trust that is not a Subsidiary and that is owned
jointly by a Relevant Party and one or more Persons other than the Borrower and
its Subsidiaries.

“Last Cure Date” has the meaning specified in Section 8.4.

 

23



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements relating to the foregoing with, any Governmental
Authority.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced by means of a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Wells Fargo or any other Lender appointed by the Borrower
(with the approval of the Administrative Agent, such approval not to be
unreasonably withheld or delayed, and the acceptance of such appointment by such
Lender) in such capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. The “L/C Issuer” means the
relevant L/C Issuer or each L/C Issuer, as the case may be.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.6. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing to the
Borrower and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.3(h).

 

24



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $25,000,000 (or, if less,
the Aggregate Commitments). The Letter of Credit Sublimit is part of, and not in
addition to, the Facility.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way, other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing); provided that
rights of first refusal, preferential purchase rights, purchase options and
similar rights under the Closing Date Material Contracts and, to the extent
similar in nature to the rights in the Closing Date Material Contracts,
Additional Material Contracts shall not be considered Liens hereunder.

“Loan” means the loans specified in Section 2.1.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the PBF LLC Guaranty of Collection and (e) each Issuer
Document.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.2(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.

“Loan Parties” means, collectively, the Borrower and each Guarantor (other than
PBF LLC).

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, assets, business, or financial condition of
the Borrower and its Subsidiaries, taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or of the ability of any Loan Party to perform its payment
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means (a) the Contractual Obligations listed on Schedule 5.7
and (b) any Contractual Obligation between the PBF Energy Company Group and
their assignees, on the one hand, and a Relevant Party, on the other hand (the
“Parent Contracts”), or one or more Contractual Obligations with the General
Partner having the same practical effect as a Parent Contract, in each case,
that is filed or required to be filed by the Borrower pursuant to Item 1.01 of
Form 8-K. For the avoidance of doubt, it is understood that Contractual
Obligations described in clauses (a) and (b) above shall continue to be Material
Contracts notwithstanding any assignment by the counterparty thereto.

“Material Permitted Acquisition” means any Permitted Acquisition by the Borrower
or any Restricted Subsidiary for consideration in excess of $10,000,000.

 

25



--------------------------------------------------------------------------------

“Maturity Date” means May 14, 2019 or such later date to which any Lender has
agreed to extend its Commitment pursuant to Section 2.17; provided, however,
that if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.9.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four full
consecutive fiscal quarters of the Borrower have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date. For all purposes of this Agreement when determining (a) an
amount of any item included in the calculation of a financial ratio or financial
covenant for the fiscal quarter ended September 30, 2014, such amount for the
Measurement Period then ended shall equal such item for such fiscal quarter
multiplied by four; (b) an amount of any item included in the calculation of a
financial ratio or financial covenant for the fiscal quarter ended December 31,
2014, such amount for the Measurement Period then ended shall equal such item
for such fiscal quarter multiplied by two; and (c) an amount of any item
included in the calculation of a financial ratio or financial covenant for the
fiscal quarter ended March 31, 2015, such amount for the Measurement Period then
ended shall equal such item for the two fiscal quarters then ended multiplied by
4/3.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” has the meaning specified in Section 6.19.

“Mortgage Policy” has the meaning specified in Section 6.19.

“Mortgaged Properties” means all (i) Real Property and Easements in existence on
the Closing Date and (ii) Real Property and Easements required to be subject to
a Mortgage that is delivered pursuant to the terms of this Agreement. For the
avoidance of doubt, in no event shall “Mortgaged Properties” include any Real
Property or Easement that constitutes an Excluded Asset.

“Multiemployer Plan” means any employee benefit plan within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale (other than, in either case, any issuance or
sale of Equity Interests) or Extraordinary Receipt received or paid to the
account of any Relevant Party, the excess, if any, of (i) the sum of cash and
Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents) and any fees or premiums in connection therewith, (B) the reasonable
and

 

26



--------------------------------------------------------------------------------

customary out-of-pocket fees and expenses (including professional fees and
expenses) incurred by such Relevant Party in connection with such transaction,
(C) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with an Asset Sale
or Disposition or (y) any other liabilities retained by the Borrower or any of
its Restricted Subsidiaries associated with the properties sold in such Asset
Sale; provided, that, to the extent and at the time that any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
and (D) Taxes (or distributions in respect of taxes) reasonably estimated to be
actually payable in connection therewith; and

(b) with respect to any issuance or sale of Equity Interests (other than
Disqualified Capital Stock) by the Borrower (or any contribution with respect to
the Equity Interests of the Borrower), the cash proceeds thereof, net of
customary fees, commissions, costs and other expenses incurred in connection
therewith (“Net Equity Proceeds”).

“Net Equity Proceeds” has the meaning specified in “Net Cash Proceeds”.

“Non-Extending Lenders” has the meaning specified in Section 2.17(c)(iii).

“Non-Extension Notice Date” has the meaning specified in Section 2.3(b)(iii).

“Non-Recourse Debt” shall mean Indebtedness as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (ii) is directly or indirectly liable as a guarantor or otherwise
or (iii) constitutes the lender.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Notes Offering” means the issuance by the Borrower or a Finance Co, whether in
one offering or multiple offerings on an aggregate basis, of at least
$100,000,000 of unsecured notes.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Swingline Loan, Letter of Credit, Secured
Cash Management Agreement or Secured Hedge Agreement (other than any Excluded
Swap Obligation), in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” has the meaning specified in Section 5.21.

 

27



--------------------------------------------------------------------------------

“Omnibus Agreement” means the Omnibus Agreement, dated as of the Closing Date,
among the Borrower, the General Partner, PBF Holdings and PBF LLC.

“Operation and Management Services and Secondment Agreement” means that certain
Operation and Management Services and Secondment Agreement, dated as of the
Closing Date, among PBF Holdings, Delaware City Refining, Toledo Refining
Company LLC, the General Partner, the Borrower and Delaware City Terminaling.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, Joint Venture, trust or other form of business entity, the
partnership, Joint Venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” with respect to any recipient, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” all present or future stamp or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to a participation or an assignment (other than an
assignment made pursuant to Section 3.6(b)).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts; and (c) with respect to any Swingline Obligations on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Swingline Loans occurring on such
date.

“Participant” has the meaning specified in Section 10.6(f).

“Participant Register” has the meaning specified in Section 10.6(f).

 

28



--------------------------------------------------------------------------------

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of PBF Logistics, LP, dated as of the Closing Date, between the
General Partner and PBF LLC.

“PBF Energy Company Group” means PBF Inc. and its Subsidiaries (other than the
General Partner, Borrower and its Subsidiaries).

“PBF Holdings” means PBF Holding Company LLC, a Delaware limited liability
company, and its successors.

“PBF Inc.” means PBF Energy Inc., a Delaware corporation, and its successors.

“PBF LLC” means PBF Energy Company LLC, a Delaware limited liability company,
and its successors.

“PBF LLC Guaranty of Collection” means that Guaranty of Collection substantially
in the form of Exhibit H hereto.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
maintained or is contributed to by the Borrower or any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

“Perfection Certificate” shall mean a certificate in the form of Exhibit E or
any other form approved by the Administrative Agent.

“Permitted Acquisition” means any transaction for the (a) acquisition of all or
a material portion of the property of any Person, or of any business or
division, or business line or unit of any Person; or (b) acquisition (including
by merger or consolidation) of all of the Equity Interests of any Person that
becomes a Loan Party after giving effect to such transaction (in accordance with
the time periods set forth in Section 6.12); provided that each of the following
conditions shall be met:

 

  (i) any such newly-created or acquired Person shall comply with the
requirements of Section 6.12;

 

  (ii) (A) the lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall not cause the Borrower to be
in violation of Section 7.7 and (B) such Person shall have its primary
operations in the United States or Canada;

 

29



--------------------------------------------------------------------------------

  (iii) the Borrower must be the surviving entity in any merger to which it is a
party;

 

  (iv) (A) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Event of Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Restricted Subsidiaries shall be in compliance
on a Pro Forma Basis with all of the covenants set forth in Section 7.11, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.1(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the Measurement Period covered thereby;

 

  (v) such purchase or other acquisition shall be consummated on a non-hostile
basis; and

 

  (vi) after giving effect to such transaction, (a) the Aggregate Commitments
minus (b) the Total Outstandings must be greater than or equal to $25,000,000.

“Permitted Lien” has the meaning specified in Section 7.1.

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

“Pipeline Assets” means, collectively, all gathering systems, all tubes and
pipelines used for the transportation of hydrocarbons (including crude oil and
refined products), wherever located, whether now owned or hereafter acquired by
any Loan Party, together with all equipment, contracts, fixtures, facilities,
metering stations, compressors, improvements, records and other property
appertaining thereto.

“Pipeline System” means each system of Pipeline Assets, Real Property and
Easements relating thereto making up an integrated gathering system and
gathering system, or other pipeline system.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) maintained by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.2.

“Pro Forma Basis” has the meaning specified in “Consolidated EBITDA.”

“Pro Forma Effect” has the meaning specified in “Consolidated EBITDA.”

“Public Filing” has the meaning specified in Section 6.1.

“Public Lender” has the meaning specified in Section 6.2.

 

30



--------------------------------------------------------------------------------

“Real Property” shall mean, collectively, all right, title and interest of a
Relevant Party in and to any and all parcels of real property owned or leased by
a Relevant Party together with all improvements and appurtenant fixtures,
easements, rights of way and other real property incidental to the ownership,
lease or operation thereof, but excluding Easements.

“Register” has the meaning specified in Section 10.6(e).

“Registration Statement” means the Registration Statement on Form S-1, under the
Exchange Act, of the Borrower filed with the SEC on April 3, 2014, as amended
prior to the Closing Date.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Parties” means, collectively, the Borrower and the Restricted
Subsidiaries.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
(under applicable regulations or otherwise).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swingline Obligations being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
any executive vice president, vice president, secretary or assistant secretary
of a Loan Party or of the General Partner acting on behalf of a Loan Party or
Loan Parties. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party or of the General Partner acting on behalf of a Loan
Party or Loan Parties shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property and including any sinking fund
payment or similar deposit) on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to the
Borrower’s or any Restricted Subsidiary’s stockholders, partners or members (or
the equivalent of any thereof).

 

31



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Rating Services, and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank and
designated by the Borrower as a “Secured Cash Management Agreement” to the
Administrative Agent in writing and the applicable Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under ARTICLE VI or
ARTICLE VII that is entered into by and between any Loan Party and any Hedge
Bank and designated by the Borrower as a “Secured Hedge Agreement” pursuant to a
written notice to the Administrative Agent and the applicable Hedge Bank.
“Secured Hedge Agreement” shall not include any transactions or confirmations
with a Lender or an Affiliate of such Lender entered into after such Lender
ceases to be a Lender or such Affiliate ceases to be an Affiliate of such
Lender.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swingline Lender, the L/C Issuer, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.5, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

“Security Agreement” has the meaning specified in Section 4.1(a)(iii).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Equity Contribution” has the meaning specified in Section 8.4.

 

32



--------------------------------------------------------------------------------

“State Pipeline Regulatory Agencies” means any state Governmental Authority with
jurisdiction with respect to any Pipeline Systems, and “State Pipeline
Regulatory Agency” means any one of the foregoing.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the FRB for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Eurodollar Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Administrative Agent, any Lender or any L/C Issuer under such
Regulation D or any comparable regulation. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Step-Up” has the meaning specified in 7.11(b).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency) or
(in the case of a partnership) a majority of the general partner interests are
at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Designation” shall mean the designation by the Borrower of a
Restricted Subsidiary as an Unrestricted Subsidiary, or vice versa, as the case
may be, to the extent permitted by the terms of this Agreement.

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, derivative contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master derivatives agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

 

33



--------------------------------------------------------------------------------

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” shall mean a borrowing of Swingline Loans made by the
Swingline Lender pursuant to Section 2.16.

“Swingline Commitment” shall mean, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans pursuant to
Section 2.16. The aggregate amount of the Swingline Commitment is $25,000,000
(or, if less, the Aggregate Commitments).

“Swingline Lender” shall mean Wells Fargo, in its capacity as Swingline Lender.

“Swingline Lender Notice” has the meaning specified in Section 2.16(c).

“Swingline Loan” shall mean any Swingline Loan made to the Borrower pursuant to
Section 2.16.

“Swingline Loan Notice” shall mean a request by the Borrower substantially in
the form of Exhibit A-2.

“Swingline Obligations” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.

“Syndication Agent” means Citi in its capacity as Syndication Agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person, but which, upon the insolvency or
bankruptcy of such Person would be characterized as indebtedness of such Person
(without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties or
assessments imposed by any Governmental Authority, including any withholdings or
backup withholdings with respect thereto and any interest, additions to tax or
penalties applicable thereto.

 

34



--------------------------------------------------------------------------------

“Term Loan Agreement” means that certain Term Loan and Security Agreement, dated
as of the date hereof, by and among the Borrower, the lenders from time to time
party thereto, Wells Fargo as administrative agent for the lenders, and the
other parties party thereto, as amended, modified or supplemented from time to
time.

“Term Loan Collateral” has the meaning assigned to the term “Collateral” in the
Term Loan Agreement.

“Term Loan Collateral Shortfall” means, as of any date of determination, the
excess of (i) the minimum amount of Term Loan Collateral required to be
maintained in respect of the obligations under the Term Loan Agreement as of
such date over (ii) the amount of Term Loan Collateral maintained in respect of
the obligations under the Term Loan Agreement as of such date.

“Term Loan Documents” has the meaning assigned to the term “Loan Documents” in
the Term Loan Agreement.

“Threshold Amount” means $10,000,000.

“Toledo Assets” has the meaning specified in Section 7.19.

“Toledo Terminaling Services Agreement” means that certain Toledo Truck
Unloading and Terminaling Agreement, dated as of the Closing Date, by and
between PBF Holdings and the Borrower.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans
(including Swingline Loans) and L/C Obligations.

“Transactions” means (i) the negotiation, execution, delivery and effectiveness
of the Loan Documents and the Term Loan Documents, (ii) the establishment of,
and the preparation for and consummation of the initial public offering of, the
Borrower (including the negotiation, execution, delivery and effectiveness of
(a) agreements between the Borrower and its Subsidiaries, on the one hand, and
members of the PBF Energy Company Group, on the other hand, and (b) the
Partnership Agreement and the transactions contemplated thereunder), (iii) the
consummation of the transactions set forth in the Contribution and Conveyance
Agreement and the other transactions described in the Registration Statement to
occur on or about the Closing Date, (iv) the issuance of a distribution and/or
dividend from the Borrower to PBF LLC as set forth in the Registration Statement
(the “Closing Date Dividend”), and (v) the payment of fees and expenses incurred
in connection with any of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

35



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such pursuant to Section 6.17(a) and any Subsidiary of an Unrestricted
Subsidiary. As of the Closing Date, there are no Unrestricted Subsidiaries.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.1(e)(ii)(B)(3).

“Voting Stock” means, with respect to any person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to vote in the election of the board of directors
or equivalent governing body of such person.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“WFS” means Wells Fargo Securities, LLC and its successors.

“Withholding Agent” means any Loan Party and the Administrative Agent.

1.2 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements, amendments and restatements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such

 

36



--------------------------------------------------------------------------------

Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect, unless the
context otherwise requires, and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.3 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except (x) as may be
required by changes in GAAP or (y) as may be required by IFRS if the Borrower is
required to apply IFRS as provided in Section 1.3(b), in each case subject to
Section 1.3(b) below; provided that notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to the Accounting Standards Codification), to value any Indebtedness of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any change to GAAP occurring after the Closing Date as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or such similar arrangement) was not
required to be so treated under GAAP as in effect on the Closing Date.
Notwithstanding the foregoing, for purposes of all computations of amounts and
ratios referred to herein, Indebtedness of the Borrower and its Restricted
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

37



--------------------------------------------------------------------------------

(b) Changes in GAAP; IFRS. If (x) at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document or (y) the Borrower is required (as advised by the Borrower’s outside
auditors of nationally recognized standing) to apply IFRS rather than GAAP and
such change would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or such application of
IFRS, as the case may be (subject in each case to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein (or
prior to the application of IFRS, as applicable) and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP (or to
such application of IFRS, as applicable).

1.4 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.5 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.6 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof after such time, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time; provided, further, however, that with respect to any Letter
of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic decreases in the stated amount
thereof after such time (unless such Letter of Credit also provides for one or
more automatic increases after such time), at the time of any such decrease and
thereafter, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to such
decrease.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.1 The Borrowings. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans in Dollars (each such loan, a “Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time the outstanding the
amount of such Lender’s Commitment; provided,

 

38



--------------------------------------------------------------------------------

however, that after giving effect to any Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding
Amount of the Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations and Swingline Obligations shall
not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.1, prepay under Section 2.4, and reborrow under
this Section 2.1. Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

2.2 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.2(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.3(c) or Section 2.16(b), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice then the
applicable Loans shall be made as Base Rate Loans. If the Borrower fails to give
a notice of conversion or continuation prior to the end of any Interest Period
in respect of a Eurodollar Rate Loan, the Borrower shall be deemed to have
requested that such Loan be continued as a Eurodollar Loan with a one month
interest period. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding the foregoing,
Swingline Loans may not be converted or continued.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.2(a). In the case
of a Borrowing, each Appropriate Lender shall make

 

39



--------------------------------------------------------------------------------

the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.2, the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Wells Fargo with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Loan Notice with respect to a
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the written consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Wells Fargo’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than seven (7) Interest Periods in effect.

2.3 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.3, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Restricted Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.3(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations and Swingline Obligations shall not exceed such Lender’s

 

40



--------------------------------------------------------------------------------

Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.3(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date or the Borrower shall have Cash Collateralized 103% of the full
amount then available for drawing under such Letter of Credit.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated or subject to indemnification
hereunder) not in effect on the Closing Date, or shall impose upon the L/C
Issuer any unreimbursed and non-indemnifiable loss, cost or expense which was
not applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

41



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount of less than $5,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s Fronting Exposure (after giving effect
to Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other L/C Obligations as to which the L/C Issuer has Fronting Exposure.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in ARTICLE IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in ARTICLE IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) The Borrower may from time to time request that the L/C Issuer issue or
amend a Letter of Credit by delivering to the L/C Issuer a Letter of Credit
Application (with a copy to the Administrative Agent), appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 12:00 noon at least two Business Days (or such later date and time as

 

42



--------------------------------------------------------------------------------

the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from the Administrative Agent or any Loan Party, at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in ARTICLE IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the

 

43



--------------------------------------------------------------------------------

“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
L/C Issuer, the Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.3(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 12:00 noon on the Business
Day following the day of any payment by the L/C Issuer under a Letter of Credit
(each such date of such payment, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing. If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount (which
Borrowing will not be subject to the terms and conditions of Section 4.2 hereof
and will be funded by the Lenders solely upon the requirements of this
Section 4.2 being met), without regard to the minimum and multiples specified in
Section 2.2 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments. Any notice given
by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

44



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.3(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) [Reserved].

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.3(c) to reimburse the L/C Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.3(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing (including any failure to meet the terms and
conditions of Section 4.2); provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.3(c) is subject to the conditions set
forth in Section 4.2 (other than delivery by the Borrower of a Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.3(c) by the time specified in
Section 2.3(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest

 

45



--------------------------------------------------------------------------------

and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.3(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.3(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to
Section 2.3(c)(i) is required to be returned under any of the circumstances
described in Section 10.5 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in

 

46



--------------------------------------------------------------------------------

any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries, other than the defense of payment.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid, except in the case of
the L/C Issuer’s gross negligence or wilful misconduct as determined in a
non-appealable judgment of a court of competent jurisdiction.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct as determined in a nonappealable judgment of a court of competent
jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.3(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the

 

47



--------------------------------------------------------------------------------

Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, all as
determined in the final nonappealable judgment of a court of competent
jurisdiction. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate for Letters of Credit times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.3 shall be (A) payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), (B) retained by the Borrower to the extent that the
Borrower has provided Cash Collateral to cover Fronting Exposure that has not
been reallocated pursuant to Section 2.15(a)(iv), and (C) with the balance of
such fee, if any, payable to the L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.6. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at a rate of the greater of (1) $500
and (2) 0.125% per annum, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business

 

48



--------------------------------------------------------------------------------

Day after the end of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.6. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.4 Prepayments.

(a) Optional. (i) Subject to the last sentence of this Section 2.4(a)(i), the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 12:00 noon (1) two Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Eurodollar Rate Loans. The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage). If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided that any such notice may be contingent upon the
consummation of a refinancing, acquisition, merger or disposition transaction
and if such refinancing, acquisition, merger or disposition is not consummated
on the date of repayment specified in such notice, such notice may be rescinded,
or the date of prepayment specified therein extended, upon further notice from
the Borrower to the Administrative Agent. Any prepayment of a Loan shall be
accompanied by all accrued interest on the amount prepaid, together with, in the
case of a Eurodollar Rate Loan, any additional amounts required pursuant to
Section 3.5.

 

49



--------------------------------------------------------------------------------

(ii) The Borrower may, upon notice to the Swingline Lender (with a copy to the
Administrative Agent), at any time and from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swingline Lender and the Administrative
Agent not later than 2:00 p.m. on the date of prepayment and (ii) any such
prepayment shall be in a minimum principal amount of the lesser of (x) $100,000
and (y) the aggregate principal amount of all Swingline Loans then outstanding.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
prepayment amount specified in such notice shall be due and payable on the date
specified therein; provided that any such notice may be contingent upon the
consummation of a refinancing, acquisition, merger or disposition transaction
and if such refinancing, acquisition, merger or disposition is not consummated
on the date of repayment specified in such notice, such notice may be rescinded,
or the date of prepayment specified therein extended, upon further notice from
the Borrower to the Administrative Agent.

(b) Mandatory.

(i) To the extent that the Net Cash Proceeds of any Asset Sale or Extraordinary
Receipt exceeds $15,000,000 per Asset Sale or receipt of Extraordinary Receipts,
the Borrower shall deliver the notice required under Section 6.3(e) hereunder
(it being agreed and understood that failure to deliver such notice shall not
constitute a Default or Event of Default hereunder) and prepay an aggregate
principal amount of Loans equal to 100% of such excess Net Cash Proceeds
promptly after receipt thereof (or if the Borrower in good faith intends to use
such Net Cash Proceeds to acquire, improve or maintain Pipeline Assets, Real
Property or Easements related to Pipeline Assets or for capital assets to be
used in any line of business not prohibited by Section 7.7, then on or before
the 365th day after such Asset Sale to the extent that, within such 365 day
period, the Relevant Parties have not used such Net Cash Proceeds for such
purpose, provided, that prepayment shall be required in an amount equal to 100%
of such Net Cash Proceeds promptly after any earlier date on which the Borrower
has determined not to use such Net Cash Proceeds for any such purpose) (all such
prepayments to be applied as set forth in clause (iii) below).

(ii) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments, the Borrower shall immediately prepay Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.4(b) unless after the prepayment in full of the Loans and L/C
Borrowings, the Total Outstandings exceed the Aggregate Commitments then in
effect.

(iii) Prepayments of the Facility made pursuant to this Section 2.4(b) shall be
applied, first, ratably to the L/C Borrowings, second, ratably to the

 

50



--------------------------------------------------------------------------------

outstanding Swingline Borrowings, third, ratably to the outstanding Base Rate
Loans (other than the Swingline Loans), fourth, ratably to the outstanding
Eurodollar Rate Loans, and fifth, in the case of prepayments under
Section 2.4(b)(ii) only, to Cash Collateralize the remaining L/C Obligations;
and, in the case of prepayments of the Facility required pursuant to clause (i)
or (ii) of this Section 2.4(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings and Loans outstanding at such time and,
in the case of prepayments under Section 2.4(b)(ii) only, the Cash
Collateralization of the remaining L/C Obligations in full, may be retained by
the Borrower. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Lenders, as applicable. Prepayments of the
Facility made pursuant to this Section 2.4(b) shall not result under any
circumstance in a permanent reduction of the Commitments.

2.5 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, the Swingline Commitment, or the Letter of
Credit Sublimit, or from time to time permanently reduce the Aggregate
Commitments, the Swingline Commitment or the Letter of Credit Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 noon three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, (B) the Swingline
Commitment if, after giving effect thereto, the Outstanding Amount of the
Swingline Obligations would exceed the Swingline Commitment, or (C) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit.

(b) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Swingline Commitment, the Letter of Credit Sublimit or the Aggregate Commitments
under this Section 2.5. Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

2.6 Repayment of Loans. The Borrower shall repay (i) to the Lenders on the
Maturity Date the aggregate principal amount of all Loans outstanding on such
date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month (or if
either such date is not a Business Day, the next succeeding Business Day) and is
at least seven Business Days after such Swingline Loan is made; provided that on

 

51



--------------------------------------------------------------------------------

each date that a Borrowing (other than a Borrowing that is required to finance
the reimbursement of a L/C Advance as contemplated by Section 2.3(c)) is made,
the Borrower shall repay all Swingline Loans then outstanding.

2.7 Interest.

(a) Subject to the provisions of Section 2.7(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(i) While any Event of Default under Sections 8.1(a) (with respect to payments
of principal only) or 8.1(f) exists, the Borrower shall pay interest on all
outstanding Obligations hereunder at a fluctuating interest rate per annum equal
to the Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the request of the Required Lenders (which request will be
communicated to the Borrower in writing), while any Event of Default exists, the
Borrower shall pay interest on all outstanding Obligations (other than interest
at the Default Rate) hereunder at a fluctuating interest rate per annum equal to
the Default Rate (in lieu of any other interest rate and any such other interest
rate shall immediately stop accruing until such time as the Default Rate is no
longer accruing hereunder) to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(b) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.8 Fees. In addition to certain fees described in Sections 2.3(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender) such Lender’s Applicable
Percentage of an aggregate commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
at such time exceeds the sum of (i) the Outstanding Amount of Loans and (ii) the
Outstanding Amount of L/C Obligations. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in ARTICLE IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily

 

52



--------------------------------------------------------------------------------

amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. For the
purposes of calculating the Commitment Fee, the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero unless the Lenders
have funded their participations therein.

(b) Other Fees. The Borrower shall pay to the Joint Lead Arrangers, the Lenders
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Engagement Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.9 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

(a) All computations of interest for Base Rate Loans computed using the prime
rate and of the Commitment Fee shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, (i) the Consolidated Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period: (A) the Borrower
shall promptly (but in any event within ten (10) Business Days), after the
Borrower discovers such inaccuracy or the Borrower is notified by the
Administrative Agent (on behalf of the Required Lenders) of such inaccuracy, as
the case may be, deliver to the Administrative Agent correct financial
information for such period, as necessary and (B) the Administrative Agent shall
determine and notify the Borrower of the amount of interest that would have been
due in respect of any of the outstanding Obligations and the amount of the
Commitment Fees and Letter of Credit Fees, if any, during such period had the
pricing been determined based on the correct calculation of the Consolidated
Total Leverage Ratio. The Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.3(h) or 2.7 or under ARTICLE
VIII. The Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

 

53



--------------------------------------------------------------------------------

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note with respect to the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 3:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

54



--------------------------------------------------------------------------------

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.2)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(i) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders, the Swingline Lender or the L/C Issuer hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders, the
Swingline Lender or the L/C Issuer, as the case may be, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders, the Swingline Lender or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, the Swingline Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

55



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in ARTICLE IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 10.4(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.4(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and, except as set forth in Section 2.15(a)(iv), no Lender shall be responsible
for the failure of any other Lender to so make its Loan, to purchase its
participation or to make its payment under Section 10.4(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and

 

56



--------------------------------------------------------------------------------

payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations or Swingline Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.13 Increase in Facility.

(a) Request for Increase. Provided there exists no Event of Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrower may from time to time, request an increase in the Aggregate Commitments
by an amount (for all such requests) not exceeding $325,000,000; provided
that (i) any such request for an increase shall be in a minimum amount of
$25,000,000 and (ii) the Borrower may make a maximum of two such requests per
fiscal year. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders (or such
shorter time as determined in the sole discretion of the Administrative Agent)).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent in writing within such time period whether or not it agrees to increase
its Commitment and, if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage or such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. For the avoidance of doubt, no Lender’s Commitment may be
increased without the prior written consent of such Lender.

 

57



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. Subject to the approval of the Administrative
Agent, the Swingline Lender and the L/C Issuer (which approvals shall not be
unreasonably withheld) and only to the extent such approval would be required
under Section 10.6, the Borrower may also invite additional Eligible Assignees
to become Lenders pursuant to a customary joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and Borrower.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
mutually determine the effective date (the “Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent (i) a favorable
opinion of counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, covering such customary matters as may be reasonably requested
by the Administrative Agent in connection with such increase and (ii) a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
(B) in the case of the Borrower, certifying, as of such date, giving effect to
amounts drawn or to be drawn under the Facility (as increased pursuant to this
Section 2.13) as of such date, compliance with the financial covenants contained
in Section 7.11 on a Pro Forma Basis as of the last day of the most recent
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 6.1(a) or (b), and (C) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(1) the representations and warranties contained in ARTICLE V and the other Loan
Documents are true and correct in all material respects (except with respect to
representations and warranties which are expressly qualified by materiality,
which shall be true and correct in all respects) on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except with respect to representations and warranties
which are expressly qualified by materiality, which shall be true and correct in
all respects) as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in subsections (a)
and (b) of Section 5.5 shall be deemed to refer to the most recent statements of
Borrower and its Subsidiaries furnished pursuant to clauses (a) and (b),
respectively, of Section 6.1, and (2) no Event of Default exists. The Borrower
shall borrow additional Loans from the Lenders whose Commitments have been
increased and/or prepay any Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.5) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

 

58



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, any increase in Commitments pursuant to this
Section 2.13 and any Loans resulting therefrom shall have the same terms (other
than upfront or certain other fees paid to the Lenders as determined by the
Borrower) as the other Commitments and Loans and shall be benefitted by the
Guarantees from the Guarantors and secured on a pari passu basis by the
Collateral.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.1 to the contrary.

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize 103% of the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or the L/C Issuer, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover 103% of all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Swingline Lender, the L/C Issuer and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent determines in good
faith that Cash Collateral is subject to any right or claim of any Person other
than the Administrative Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.3, 2.4, 2.15 or 8.2 in respect of Letters of Credit or Swingline
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

59



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations or events giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.6(d)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.3), and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.8), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or the Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or the Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit or Swingline Loan; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts then owing to the Lenders,
the Swingline Lender or the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Swingline Lender or the L/C
Issuer against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts then owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting

 

60



--------------------------------------------------------------------------------

Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is a payment of the principal amount of any Loans,
Swingline Loans or L/C Advances in respect of which that Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of, Swingline Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, Swingline Loans of, or L/C Borrowings owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. Each Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.8(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) (and the Borrower shall (A) be required to pay to the L/C
Issuer the amount of such fee allocable to its Fronting Exposure arising from
that Defaulting Lender and (B) not be required to pay the remaining amount of
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.3(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Section 2.3, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in

 

61



--------------------------------------------------------------------------------

Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.16 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period in Dollars, in an aggregate principal amount at any time
outstanding that will not result in (x) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Commitment or (y) the Total
Outstandings exceeding the Aggregate Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay or repay
and reborrow Swingline Loans. All Swingline Loans shall be Base Rate Loans under
this Agreement.

(b) To request a Swingline Borrowing, the Borrower shall notify the Swingline
Lender of such request by telephone (confirmed by a Swingline Loan Notice by
telecopy) not later than 2:00 p.m. on the day of the proposed Swingline
Borrowing. Each such notice and Swingline Loan Notice shall be irrevocable and
shall specify (i) the requested date (which shall be a Business Day) of the
Swingline Borrowing, (ii) the amount of the requested Swingline Borrowing and
(iii) the location and number of the Borrower’s account to which funds are to be
disbursed. Each Swingline Loan shall be in a minimum principal amount of
$100,000. The Swingline Lender shall make each Swingline Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 4:00 p.m. to the account requested by the Borrower.

(c) The Swingline Lender may by written notice (a “Swingline Lender Notice”)
given to the Administrative Agent not later than 12:00 noon on any Business Day
when Swingline Loans are outstanding, require the Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it. Such notice shall specify the aggregate amount of
such Swingline Loans in which the Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each such Lender, specifying in such notice such Lender’s Applicable Percentage
of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its respective obligation to acquire participations in Swingline
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such

 

62



--------------------------------------------------------------------------------

payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds not later than 2:00 pm on the
Business Day specified in the Swingline Lender Notice (and Section 2.11 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph (c), and thereafter payments by the Borrower in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or any other party on behalf of the Borrower) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be remitted promptly to the Administrative Agent;
any such amounts received by the Administrative Agent shall be remitted promptly
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

2.17 Extension of Maturity Date.

(a) Not earlier than one year after the Closing Date, nor later than sixty
(60) days prior to the Maturity Date, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect; provided that not more
than two such extensions shall be effected during the term of this Agreement.
Within thirty (30) days of delivery to the Lenders of such notice, each Lender
shall notify the Administrative Agent whether or not it consents to such
extension (which consent may be given or withheld in such Lender’s sole and
absolute discretion). Any Lender not responding within the above time period
shall be deemed not to have consented to such extension. The Administrative
Agent shall promptly notify the Borrower and the Lenders of the Lenders’
responses.

(b) The Maturity Date shall be extended only if the Required Lenders (calculated
prior to giving effect to any replacements of Lenders permitted herein) (the
“Extending Lenders”) have consented thereto. If so extended, the Maturity Date,
as to the Extending Lenders, shall be extended to the date which is one year
after the Maturity Date then in effect, effective as of the date the
Administrative Agent has received the documents required to be delivered by
Section 2.17(c)(ii) (the “Extension Effective Date”). The Administrative Agent
and the Borrower shall promptly confirm to the Lenders such extension and the
Extension Effective Date.

(c) Notwithstanding the foregoing, the extension of the Maturity Date pursuant
to this Section shall not be effective with respect to any Lender unless:

(i) on the Extension Effective Date, no Default shall have occurred and be
continuing, and no Default shall occur, as a result of such extension (in each
case, unless waived by the Required Lenders, all Lenders or all affected
Lenders, as the case may be);

 

63



--------------------------------------------------------------------------------

(ii) the Borrower shall deliver to the Administrative Agent (A) copies of
resolutions certified by a Responsible Officer of the Borrower, or such other
evidence as may be satisfactory to the Administrative Agent, demonstrating that
the Borrower’s incurrence of indebtedness hereunder with a Maturity Date as
extended pursuant to this Section has been duly authorized by all necessary
corporate action and (B) a certificate signed by a Responsible Officer of the
Borrower dated as of the Extension Effective Date certifying that (1) before and
after giving effect to such extension, the representations and warranties
contained in Article V and the other Loan Documents made by it are true and
correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) on and as of the Extension Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
(except with respect to representations and warranties which are expressly
qualified by materiality, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of
Section 5.5 shall be deemed to refer to the most recent statements furnished
with respect to Borrower and its Subsidiaries pursuant to clauses (a) and (b),
respectively, of Section 6.1 and (2) before and after giving effect to such
extension no Default exists or will exist (in each case, unless waived by the
Required Lenders, all Lenders or all affected Lenders, as the case may be);

(iii) The Borrower shall pay any Loans outstanding on the Maturity Date (prior
to giving effect to any extension) as to any non-extending Lenders (the
“Non-Extending Lenders”) (and pay any additional amounts required pursuant to
Section 3.5) to the extent necessary to keep outstanding Loans ratable with any
revised and new Applicable Percentages of all the Lenders effective as of the
Extension Effective Date;

(iv) On the Maturity Date applicable to each Non-Extending Lender, all or any
part of such Non-Extending Lenders’ Applicable Percentage of the Outstanding
Amount of L/C Obligations shall be reallocated among the Extending Lenders and
any new Lenders that become Lenders pursuant to Section 2.17(d) (“Additional
Commitment Lenders”) in accordance with their respective Applicable Percentages
(calculated without regard to the Non-Extending Lenders’ Commitments) but only
to the extent that such reallocation does not cause, with respect to any
Extending Lender or Additional Commitment Lender, the aggregate Outstanding
Amount of the Loans of such Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Obligations, to exceed
such Lender’s Commitments as in effect at such time; and

 

64



--------------------------------------------------------------------------------

(v) If the reallocation described in the preceding clause (iv) cannot, or can
only partially, be effected, the Borrower shall Cash Collateralize the L/C
Obligations to the extent that, after giving effect to the reallocation pursuant
to the preceding clause (iv) and the payment required by the preceding clause
(iii), the Total Outstandings exceed the Commitments of the Extending Lenders
and the Additional Commitment Lenders. The amount of Cash Collateral provided by
the Borrower pursuant to this clause (v) shall reduce the Non-Extending Lenders’
Applicable Percentage of the Outstanding Amount of L/C Obligations (after giving
effect to any partial reallocation pursuant to the preceding clause (iv)) on a
pro rata basis; and each Non-Extending Lender’s Commitment to make Loans,
purchase participations in Swingline Loans, and purchase participations in L/C
Obligations with respect to Letters of Credit issued after such Maturity Date
shall terminate.

(d) The Borrower shall have the right to replace each Non-Extending Lender in
accordance with Section 10.13.

(e) This Section shall supersede any provisions in Section 2.6 or 10.1 to the
contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.1 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Law requires the deduction or withholding
of any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any applicable Withholding Agent shall be required by the Law to
withhold or deduct any Taxes, including both U.S. federal backup withholding and
withholding taxes, from any payment, then (A) the applicable Withholding Agent
shall withhold or make such deductions as are determined by the Withholding
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the applicable Withholding Agent
shall timely pay the full amount withheld or deducted to the relevant taxing
authority in accordance with applicable Law, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required

 

65



--------------------------------------------------------------------------------

withholding or the making of all required deductions (including deductions of
Indemnified Taxes applicable to additional sums payable under this Section) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications.

(i) Without duplication or limiting the provisions of subsection (a) or
(b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent and each Lender, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Borrower or the Administrative
Agent or paid by the Administrative Agent or the Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of any such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify and the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for or the Administrative Agent) incurred by or asserted against or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender, as the case may be, or the Administrative Agent pursuant to
subsection (e). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

66



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or the Administrative Agent to a Governmental Authority as provided
in this Section 3.1, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent
(or in the case of a Participant, to the Lender from which the related
participation shall have been purchased), at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent (or the applicable Lender, in the case of a Participant),
such properly completed and executed documentation prescribed by applicable Laws
or by the taxing authorities of any jurisdiction and such other reasonably
requested documentation or information as will permit the Borrower or the
Administrative Agent (or the applicable Lender), as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s (or Participant’s) entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. Notwithstanding anything to the
contrary in this subsection (e), the completion, execution and submission of
such documentation (other than such documentation set forth in clauses
(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

67



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed,

 

68



--------------------------------------------------------------------------------

together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a Payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Administrative Agent shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Administrative
Agent has complied with such obligations of such Lender or Administrative Agent
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. If to any Lender’s knowledge,
any form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

(iv) Each Lender agrees that if, to its knowledge, any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or promptly notify the Borrower or the Administrative
Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified

 

69



--------------------------------------------------------------------------------

by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section, it shall pay to the Borrower an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (f) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
or such Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.

(g) Defined Terms. For purposes of this Section 3.1, the term “Lender” includes
Swingline Lender and the L/C Issuer and the term “applicable Law” includes
FATCA.

3.2 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), either, at
Borrower’s option, either prepay or convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such

 

70



--------------------------------------------------------------------------------

suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.3 Inability to Determine Rates. If the Required Lenders determine that for any
reason in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.4 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate) or
the L/C Issuer;

(ii) subject any Lender to any Taxes (other than Indemnified Taxes or Excluded
Taxes) on its Loans, Commitments, Letter of Credit Obligations or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Loan the interest
on which is determined by

 

71



--------------------------------------------------------------------------------

reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Eurodollar Rate Loan), or to increase the cost to such Lender or the L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines in good
faith that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, together with supporting documentation,
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 15 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

72



--------------------------------------------------------------------------------

3.5 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13; and

(d) any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Eurodollar Rate Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.4, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.1, or if any Lender gives a notice pursuant to Section 3.2, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.1 or 3.4, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 3.2, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.1 or if any Lender has given notice pursuant
to Section 3.2 and, in each case, such Lender has not eliminated any such
payments or the need for such notice by designating a different Lending Office
in accordance with Section 3.6(a), the Borrower may replace such Lender in
accordance with Section 10.13.

 

73



--------------------------------------------------------------------------------

3.7 Survival. All of the Borrower’s obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.1 Conditions of Closing Date. The occurrence of the Closing Date is subject to
satisfaction or waiver of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following (which receipt may be by
means of telecopy or other electronic transmission followed by originals), and
which, in the case of the documents listed in clauses (iv) through (x) of this
Section 4.1(a), are each in form and substance reasonably satisfactory to the
Administrative Agent and, when applicable, properly executed by a Responsible
Officer of the signing Loan Party:

(i) executed counterparts of this Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least two Business Days prior to the Closing Date (it being agreed that
Borrower shall deliver any Notes requested after such time promptly after the
Closing Date);

(iii) a guaranty and collateral agreement, in substantially the form of
Exhibit F (together with each other guaranty, collateral agreement and Joinder
Agreement delivered pursuant to Section 6.12, in each case as amended, the
“Security Agreement”), duly executed by each Loan Party, together with:

(A) the certificates, if any, representing pledged Equity Interests (other than
to the extent constituting Excluded Assets) referred to therein that constitute
certificated securities (within the meaning of Section 8-102(a)(4) of the UCC),
accompanied by undated stock powers executed in blank and the instruments, if
any, evidencing items of pledged Indebtedness in a face amount in excess of
$10,000,000 indorsed in blank;

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement;

(C) copies of UCC, federal and state tax and bankruptcy lien searches dated as
of a recent date with respect to the Borrower and each other Loan Party as of
the Closing Date; and

(D) evidence that all other actions that the Administrative Agent may deem
necessary in order to perfect the Liens created under and contemplated by the
Security Agreement and required under the Loan Documents to have been taken on
or by the Closing Date have been taken

 

74



--------------------------------------------------------------------------------

(including receipt of duly executed payoff letters and UCC-3 termination
statements, if applicable), other than with respect to the matters contemplated
in Section 6.12(c) and Section 6.19 and subject to Section 6.12(b);

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other customary certificates of Responsible Officers of each Loan Party
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party and certifying
that attached thereto is (A) the certificate of limited partnership or formation
of such party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation or
formation and (B) the limited partnership agreement, limited liability company
agreement or other governing document of such party as in effect on the Closing
Date;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in (i) its jurisdiction of organization and (ii) each other
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(vi) a customary legal opinion of Kirkland & Ellis LLP, counsel to the Loan
Parties addressed to the Administrative Agent and each Lender;

(vii) a certificate of a Responsible Officer of the Borrower (a) either
(A) attaching copies of all material consents and approvals of third parties
that may be required in connection with (x) the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party and (y) the consummation of the initial
public offering of the Borrower and all transactions related thereto (including
any transfers of assets or Equity Interests to the Borrower and its Subsidiaries
by its parent companies), and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such material consents or
approvals are so required and (b) certifying (A) that the conditions specified
in Sections 4.2(a) and 4.2(b), mutatis mutandis, have been satisfied (or
otherwise waived), (B) that there has been no event or circumstance since
December 31, 2013, that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (C) that there is
no action, suit, investigation or proceeding pending or, to the knowledge of the
Borrower, threatened in any court or before any arbitrator or Governmental
Authority in respect of the Facility, the facility contemplated under the Term
Loan Agreement, the initial public offering or the transactions related thereto
or that could reasonably be expected to have a

 

75



--------------------------------------------------------------------------------

Material Adverse Effect, (D) that except for indebtedness among the Borrower and
its Subsidiaries permitted by this Agreement, the Borrower does not have any
indebtedness for borrowed money, other than the facility contemplated under the
Term Loan Agreement and (E) that no material force majeure, abandonment or
suspension of operations in excess of ninety (90) days shall have occurred and
be continuing in respect of the PBF Energy Company Group’s Toledo, Ohio,
Delaware City, Delaware or Paulsboro, New Jersey refineries and that no
Disposition of any such refinery is contemplated as of the Closing Date;

(viii)(A) a certificate attesting to the Solvency of the Loan Parties on a
consolidated basis, after giving effect to the Transactions, from the Borrower’s
chief financial officer and (B) a certificate attesting to the Solvency of PBF
LLC and its Subsidiaries on a consolidated basis, after giving effect to the
consummation of the Transactions, from PBF LLC’s chief financial officer;

(ix) evidence that all insurance (other than title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect,
together with the certificates of insurance, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, under all insurance policies (other than title insurance, directors and
officers insurance and workers compensation insurance) maintained with respect
to the assets and properties of the Loan Parties that constitute Collateral;

(b) the Administrative Agent and the Joint Lead Arrangers shall be reasonably
satisfied with (A) the pro forma capital and ownership structure of the Borrower
and its Restricted Subsidiaries and the equity holding arrangements and all
agreements relating thereto and (B) the flow of funds in connection with the
Closing Date;

(c) executed counterparts of the PBF LLC Guaranty of Collection;

(d)(i) all fees and expenses (to the extent such expenses have been invoiced at
least two Business Day prior to the Closing Date) required to be paid to the
Administrative Agent and the Joint Lead Arrangers on or before the Closing Date
shall have been paid and (ii) all fees required to be paid to the Lenders on or
before the Closing Date shall have been paid;

(e) the Administrative Agent and the Joint Lead Arrangers shall have
received, projections prepared by management of balance sheets, income
statements and cash flow statements of the Borrower and its Subsidiaries, which
will be quarterly until December 31, 2014 and annually thereafter for the term
of the Facility;

(f) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to or on the Closing Date and to the extent required to be reimbursed
hereunder;

(g) the Administrative Agent shall have received, at least five (5) Business
Days prior to the Closing Date, all documentation and other information required
by bank

 

76



--------------------------------------------------------------------------------

regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including but not restricted to the USA
Patriot Act to the extent requested at least eight (8) Business Days prior to
the Closing Date;

(h) the Administrative Agent shall have received a duly completed and executed
Perfection Certificate, in substance reasonably satisfactory to the
Administrative Agent;

(i) the closing of the initial public offering of the Borrower shall have
occurred, or shall substantially contemporaneously occur, on terms and
conditions described in the Registration Statement and shall have resulted or
will result in gross proceeds of at least $200,000,000;

(j) the Material Contracts contemplated by the Registration Statement shall be
in all material respects on the terms contemplated by the Registration
Statement, shall be in full force and effect, and no default shall have occurred
and be continuing thereunder; and

(k) the closing of the facility contemplated under the Term Loan Agreement shall
have occurred prior to or substantially contemporaneous with the closing of the
Facility hereunder on terms satisfactory to the Lenders.

Upon request upon or after the Closing Date, the Administrative Agent shall
deliver to the Borrower and each Lender a written confirmation stating that the
Closing Date has occurred and the date thereof.

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.2 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in ARTICLE V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except with respect to
representations and warranties which are expressly qualified by materiality,
which shall be true and correct in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 4.2, the representations and

 

77



--------------------------------------------------------------------------------

warranties contained in Sections 5.5(a) and (b) shall be deemed to refer to the
most recent statements of Borrower and its Subsidiaries furnished pursuant to
Sections 6.1(a) and (b), respectively.

(b)(i) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof, and
(ii) after giving effect to such proposed Credit Extension, the Total
Outstandings would not exceed the Aggregate Commitments.

(c) The Administrative Agent and, if applicable, the L/C Issuer, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.2(a) and 4.2(b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.1 Existence, Qualification and Power. Each Relevant Party (a) is (i) duly
organized or formed, (ii) validly existing and (iii) as applicable, in good
standing under the Laws of the jurisdiction of its organization or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in
clause (a)(iii), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.2 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party have been
duly authorized by all necessary company, limited partnership or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict in any material respect
with, or result in any material breach or contravention of, or the creation of
any Lien ((1) in the case of the Closing Date, other than Liens created under
the Loan Documents and (2) in all other cases, other than any Permitted Lien)
other than any Permitted Lien) under, or require any payment to be made under
(i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any material Law in any material respect.

 

78



--------------------------------------------------------------------------------

5.3 Governmental Authorization; Other Consents. Except (i) for the filing or
recording of any deeds of trust, mortgages, financing statements or other
instruments necessary for the perfection of the security interests granted in
the Collateral pursuant to the Collateral Documents and (ii) for the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect, no material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person that has not been
obtained or made is necessary or required in connection with (a) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents or (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the first priority nature thereof, subject to Permitted Liens).

5.4 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to the effect of any applicable
Debtor Relief Laws and other laws affecting creditors’ rights generally,
concepts of reasonableness and general equitable principles.

5.5 Financial Statements; No Material Adverse Effect.

(a) The Fiscal Year-End 2012 and 2013 Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the predecessor to the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) disclose, as and to the
extent required by GAAP, the indebtedness and other liabilities of the
predecessor to the Borrower and its Subsidiaries as of the date thereof.

(b) The unaudited pro forma combined balance sheet of the predecessor to the
Borrower and its Subsidiaries as of the most recently ended fiscal quarter for
which unaudited financial statements are set forth in the Registration Statement
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the predecessor to the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) [Reserved].

(d) The projections delivered pursuant to Section 4.1(e) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be fair by the Borrower in light of the conditions existing at the
time of delivery of such projections, and represented, at the time of delivery,
the Borrower’s reasonable estimate of its future financial condition and
performance, it being understood that actual results may differ from such
forecast and such differences may be material.

 

79



--------------------------------------------------------------------------------

(e) Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.6 Litigation. Except as set forth on Schedule 5.6, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
either relates to the Loan Documents or has had or could reasonably be expected
to have a Material Adverse Effect.

5.7 Material Contracts; No Default.

(a) Other than as set forth on Schedule 5.7, as of the Closing Date there are no
Material Contracts to which any Loan Party is a party.

(b) Except to the extent that any such default or termination both (i) could not
reasonably be expected to result in a failure to comply with Section 7.11 in any
future period and (ii) could not reasonably be expected to have a Material
Adverse Effect, no Loan Party is in default under any Material Contracts and no
Material Contract has terminated other than at its stated term.

5.8 Ownership of Property.

(a) Each Loan Party has good title to, or valid leasehold interests in, or valid
right to use and/or occupy, all Real Property and Easements material to the
ordinary conduct of its business subject to Permitted Liens, except for such
defects in title that individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(b) Except to the extent that flood insurance complying with Section 6.18 hereof
has been obtained with respect thereto within the time period required
thereunder, no building (defined as a structure with four walls and a roof)
constituting Collateral that is located on any such Real Property or Easements
is located in a special flood hazard area as designated by any Governmental
Authority.

(c) [Reserved];

(d) Schedule 5.8(d) sets forth a complete and accurate list of all Investments,
other than Equity Interests in other Relevant Parties and cash and Cash
Equivalents, that are held by any Loan Party on the Closing Date, showing as of
the date hereof the amount, obligor or issuer and maturity, if any, thereof.

(e) To the knowledge of the Borrower, the Pipeline Systems are located upon the
Real Property owned or leased by or as to which an Easement has been granted to,
the applicable Relevant Parties (or their predecessors in interest) and their
respective successors and assigns, except where the failure of the Pipeline
Systems to be so located, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

(f) To the knowledge of the Borrower, the Easements and Real Property held or
leased by the applicable Relevant Parties establish a contiguous and continuous
right-of-way for the Pipeline Systems and the applicable Relevant Parties and
their respective successors and assigns possess the right to operate and
maintain the Pipeline Systems in, over, under or across the land covered thereby
in accordance with prudent industry practice, except where the failure of such
Easements and Real Property to so establish such right-of-way or so possess such
rights, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(g) To the knowledge of the Borrower, the Pipeline Systems are located within
the confines of the Easements and the other Real Property held or leased by the
Relevant Parties and do not encroach outside of the Easements and Real Property
held or leased by the Relevant Parties upon any adjoining property in any way
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(h) The Borrower and each of its Restricted Subsidiaries owns or has sufficient
rights to use all the patents, trademarks, service marks, trade names,
copyrights, trade secrets, know-how or other intellectual property rights
necessary for the present conduct of its businesses, in each case without any
known conflict with the rights of others, except in each case where the failure
to own or have such rights, or such conflict, as the case may be, could
reasonably be expected to have a Material Adverse Effect.

5.9 Environmental Compliance.

(a) The Loan Parties and their respective Restricted Subsidiaries are in
compliance with existing Environmental Laws and no claims alleging potential
liability or responsibility for violation of any Environmental Law have been
made against their respective businesses, operations and properties, except for
such non-compliance with Environmental Laws and claims that are not,
individually or in the aggregate, reasonably expected to have a Material Adverse
Effect.

(b) Except for matters that are not reasonably expected to have a Material
Adverse Effect: (i) none of the properties currently or, to the knowledge of the
Loan Parties, formerly owned or operated by any Loan Party is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous state or local list or
is adjacent to any such property; (ii) to the knowledge of the Loan Parties
(other than operating tanks present at the terminals or at other properties of
the Loan Parties), there are no underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or, to the best of the knowledge
of the Loan Parties, on any property formerly owned or operated by any Loan
Party; (iii) to the knowledge of the Loan Parties, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Loan Party on any property currently or, to the knowledge of
the Loan Parties, formerly owned or operated by any Loan Party.

 

81



--------------------------------------------------------------------------------

This Section 5.9 contains the sole and exclusive representations and warranties
of the Borrower with respect to any environmental, health or safety matter,
including any arising under Environmental Laws or relating to Hazardous
Materials or Environmental Liabilities.

5.10 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates.

5.11 Taxes. The Borrower is taxable as a partnership for United States federal
income tax purposes. The Borrower and its Subsidiaries have filed all material
federal, state and other tax returns and reports required to be filed, and have
paid all material federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which (A) are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided to the extent required by GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. No Loan Party nor any Subsidiary thereof
is a party to any tax sharing agreement except with other Relevant Parties or
(B) the non-payment of which could not reasonably be expected to result in a
Material Adverse Effect.

5.12 ERISA Compliance.

(a) Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) each Pension Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state Laws, (ii) each Pension Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS (or an application for such a letter is
currently being processed by the IRS with respect thereto) or is maintained
under a prototype document that has received a favorable opinion letter from the
IRS and, to the best knowledge of the Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification, and (iii) the Borrower and
each ERISA Affiliate have made all required contributions that are due and owing
to each Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

(c) Except as could not reasonably be likely to result in a Material Adverse
Effect, (i) no ERISA Event has occurred or could reasonably be expected to
occur; (ii) the Borrower and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan and
no waiver of the minimum funding standards under the Pension Funding Rules has
been applied for or obtained; (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any plan;
and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction involving any Pension Plan that could be subject to Section 4069 or
4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
(a) no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, each identified as either Restricted or
Unrestricted, (b) all of the outstanding Equity Interests in any such
Subsidiaries that are owned by any Loan Party have been validly issued and are
owned by the Loan Parties in the percentages specified on Part (a) of
Schedule 5.13, free and clear of, in the case of any such Restricted
Subsidiaries, all Liens except those created under the Collateral Documents and
inchoate tax Liens and (c) no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13 or as held in a securities account. Set forth on Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties as of the
Closing Date, showing (as to each Loan Party) the jurisdiction of its
organization, the address of its principal place of business and its U.S.
taxpayer identification number. The copy of the charter of each Loan Party and
each amendment thereto provided pursuant to Section 4.1(a)(iv) is a true and
correct copy of each such document as of the Closing Date, each of which is
valid and in full force and effect as of the Closing Date.

5.14 Margin Regulations; Investment Company Act.

(a) None of the proceeds of any Loans have been used (i) to purchase or carry
margin stock (within the meaning of Regulation U issued by the FRB) or (ii) in
violation of Regulation U issued by the FRB.

(b) None of the Borrower or any other Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.15 Disclosure. The financial statements, certificates, and other written
information (other than third-party data and information of a general nature
made available in any electronic data room) furnished in writing by or on behalf
of any Relevant Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby or delivered hereunder or under any
other Loan Document (in each case as modified or supplemented by other
information so furnished from time to time), taken as a whole, do not contain as
of the date delivered (after giving effect to any such modification or
supplement) any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of

 

83



--------------------------------------------------------------------------------

the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information,
projected operations of assets and general economic or industry information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation (it being
understood that such forecasts are estimates and are subject to significant
uncertainties and contingencies, and that actual results during the period or
periods covered by any such forecasts may differ significantly from the
projected results and such differences may be material).

5.16 Compliance with Laws. Each Relevant Party is in compliance with the
requirements of all Laws (including in respect of the Interstate Commerce Act,
the Energy Policy Act, and regulations promulgated by the FERC) and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17 Solvency. The Borrower and its Restricted Subsidiaries, on a consolidated
basis are Solvent.

5.18 Casualty, Etc. Neither the businesses nor the properties of the Loan
Parties are affected by any fire, explosion, accident, strike, lockout or other
labor dispute, drought, storm, hail, earthquake, embargo, act of God or of the
public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The Borrower and its Restricted Subsidiaries are not
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (i) no strike, labor dispute, slowdown or
stoppage pending against the Borrower or any Restricted Subsidiary or, to the
knowledge of the Borrower and each Restricted Subsidiary, threatened against the
Borrower or any Restricted Subsidiary and (ii) to the knowledge of the Borrower
and each Restricted Subsidiary, no union representation proceeding is pending
with respect to the employees of the Borrower or any Restricted Subsidiary and
no union organizing activities are taking place, except (with respect to any
matter specified in clause (i) or (ii) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

5.19 Collateral Documents. Except as expressly contemplated by the Collateral
Documents, the provisions of the Collateral Documents are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable first priority Lien (subject to any Permitted Liens
which would have priority over the Liens securing the Obligations) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein.

5.20 State and Federal Regulation. In order to comply with the Interstate
Commerce Act, the Energy Policy Act, and regulations promulgated by the FERC to
implement those statutes, each Relevant Party, to the extent required, has on
file with the FERC tariffs that govern transportation on the Pipeline Systems,
except (i) any FERC Jurisdictional Requirement that has been ordered or imposed
but for which the time period for compliance therewith has not expired,

 

84



--------------------------------------------------------------------------------

or any FERC Jurisdictional Requirement that has not yet been ordered, imposed or
waived or (ii) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. As of the Closing Date, none of
the Relevant Parties or any other Person that now owns an interest in any of the
Pipeline Systems has been within the past three (3) years or is the subject of a
complaint, investigation or other proceeding at the FERC regarding their
respective rates or practices with respect to the Pipeline Systems. No complaint
or investigation is currently pending before the FERC, nor to the knowledge of
the Relevant Party is any such complaint or investigation currently
contemplated, that could result in, if adversely determined to the position or
interest of the Relevant Party, or could reasonably be expected to result in, a
Material Adverse Effect.

5.21 U.S. Sanctions. No Relevant Party and, to the knowledge of the Relevant
Parties, no controlled Affiliate is, or is owned or controlled by Persons that
are, the subject of any sanctions administered by the Office of Foreign Asset
Control (“OFAC”). The Relevant Parties will not knowingly use the proceeds of
the Loans to fund any activities of any Person, or in any country, that is the
subject of sanctions administered by OFAC, except as permitted under U.S. law.
No part of the proceeds of any Loan will be used directly or indirectly for any
payments to any government official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (A) contingent indemnification, expense
reimbursement or yield protection obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made ) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been Cash Collateralized or as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.1, 6.2, 6.3 and 6.11) cause each Restricted
Subsidiary to:

6.1 Financial Statements. Deliver to the Administrative Agent (which shall
furnish such financial statements and information to the Lenders):

(a) by the date required to be delivered to the SEC (or such date as may be
extended by the SEC), but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, changes in partners’ equity and cash flows for such
fiscal year (or, in the case of the fiscal year ending December 31, 2014, the
period from the Closing Date through December 31, 2014), and to the extent
required to be delivered to the SEC, setting forth in each case in comparative
form the figures for the previous fiscal year (it being understood that a
reconciliation shall be provided

 

85



--------------------------------------------------------------------------------

pursuant to Section 6.2(a) to the extent there are any Unrestricted
Subsidiaries), all (except with respect to such reconciliation) prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (other than to the extent any such
qualification or exception results from a potential inability to satisfy any
indebtedness (including indebtedness hereunder) that will be due and payable as
a result of a current debt maturity);

(b) beginning with the fiscal quarter ending June 30, 2014 by the date required
to be delivered to the SEC (or such date as may be extended by the SEC), but in
any event within 45 days (or 60 days in the case of the fiscal quarter ending
June 30, 2014) after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statement of operations for such fiscal quarter and the related
consolidated statements of operations and cash flow for the portion of the
Borrower’s fiscal year then ended, and to the extent required to be delivered to
the SEC, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year (it being understood that a reconciliation
shall be provided pursuant to Section 6.2(a) to the extent there are any
Unrestricted Subsidiaries) certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations and cash flows
of the Borrower and its Restricted Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

(c) within 60 days after December 31, 2014, and within 45 days after the end of
each fiscal year of the Borrower thereafter, an annual budget of the Borrower
and its Restricted Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrower, of projected debt balances, statements
of operations and capital expenditure budget of the Borrower and its Restricted
Subsidiaries on a quarterly basis for the immediately following fiscal year and
in form, scope and detail substantially similar to the annual business plan and
budget delivered to the General Partner (with the exception that the materials
delivered under this Section 6.1(c) shall be presented on a quarterly basis).

Notwithstanding anything herein to the contrary, as to any information contained
in public filings (such as in annual, regular, periodic or special reports,
proxies, registration statements which the Borrower may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, or financial statements or other
reports or communications sent to public investors in the Borrower generally)
(collectively, a “Public Filing”), the Borrower shall not be separately required
to furnish such information under Section 6.1(a) or 6.1(b) above (it being
agreed that the certification of a Responsible Officer required under
Section 6.1(b) shall not be required to be delivered to the extent the related
financials are contained in any such applicable public filing (it being agreed
and understood that, for purposes hereof, such certification shall be deemed
made by such Public Filing)).

 

86



--------------------------------------------------------------------------------

6.2 Certificates; Other Information. Deliver to the Administrative Agent (which
shall furnish such certificates and information to the Lenders):

(a) (i) concurrently with the delivery of the financial statements referred to
in Sections 6.1(a) and (b), (A) a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower (which such Compliance Certificate
shall, to the extent there are any Unrestricted Subsidiaries, contain a
reconciliation of the financial definitions therein to include the accounts of
Unrestricted Subsidiaries; provided, however, such reconciliation shall only be
to the extent necessary to calculate the financial covenants set forth in
Section 7.11 with respect to the Borrower and its Restricted Subsidiaries) and
(B) a management discussion and analysis required for filings with the SEC and
(ii) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), an updated Perfection Certificate;

(b) promptly after any request by the Administrative Agent, or any Lender
through the Administrative Agent, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any
audit of any of them;

(c) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of loans, notes or debt securities in excess of
the Threshold Amount of any Loan Party pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.1 or any other clause of this Section 6.2;

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party to the
extent such investigation or possible investigation is reasonably expected to
have a material impact on the Borrower’s financial or operational results;

(e) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Relevant Party with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;

(f) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Relevant Party (including summaries of
insurance coverage), or compliance with the terms of the Loan Documents, as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may from time to time reasonably request; provided, however, under no
circumstances shall the Borrower or Subsidiary be required to deliver or
disclose any information subject to attorney-client privilege or that otherwise
constitutes attorney work product pursuant to the written advice of counsel;
provided, however, to facilitate access to the requested information, to the
extent reasonably requested by the Administrative Agent, the Borrower shall use
commercially reasonable

 

87



--------------------------------------------------------------------------------

efforts to assist the Administrative Agent in gaining access to such information
in a manner that protects and preserves the attorney-client privilege and
attorney client work product status thereof; and

(g) within thirty (30) days (or such later date as the Administrative Agent may
agree in its sole discretion) after consummation of a Material Permitted
Acquisition, deliver an updated Perfection Certificate to the Administrative
Agent and the Lenders, in substance reasonably satisfactory to the
Administrative Agent.

Documents required to be delivered (a) pursuant to Section 6.1(a), 6.1(b) or
6.2(a)(i)(B) (to the extent any such documents are delivered pursuant to a
Public Filing) shall be delivered to the Administrative Agent by email or
electronically (as set forth in clause (b)) within the time periods set forth in
Sections 6.1(a), 6.1(b) or 6.2(a)(i)(B), as applicable, and if so delivered,
shall be deemed to have been delivered to the Administrative Agent on the date
of such email or posting (it being agreed and understood that Borrower shall not
be required to deliver such Documents to the Lenders) and (b) pursuant to
Section 6.1(a), 6.1(b) or 6.2(a)(i)(B) (to the extent any such documents are not
delivered pursuant to a Public Filing), Section 6.1(c) or 6.2 (other than
Section 6.2(a)(i)(B)) shall be delivered to the Administrative Agent and the
Lenders electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower emails such documents to the
Administrative Agent or the Lenders, as applicable, or posts such documents or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.2; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that, in the case of clause (b): (i) the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, upon the
request of the Administrative Agent, the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.2(a) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or WFS
will make available to the Lenders, the Swingline Lender and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The

 

88



--------------------------------------------------------------------------------

Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, WFS, the Swingline
Lender, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.7); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and WFS shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
Obligation to mark any Borrower Materials “PUBLIC”.

6.3 Notices. Promptly (or, in the case of clause (h), as soon as reasonably
practicable) notify the Administrative Agent (which shall furnish such notice
and information to the Lenders) upon any Responsible Officer obtaining knowledge
of:

(a) the occurrence of any Default;

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

(c) other than to the extent such information has otherwise been made publicly
available, the occurrence of any ERISA Event;

(d) [Reserved];

(e) the (i) occurrence of any Asset Sale for which the Borrower is required to
make a mandatory prepayment (or permitted to reinvest) pursuant to
Section 2.4(b)(i) and (ii) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment (or permitted to reinvest)
pursuant to Section 2.4(b)(i);

(f) other than to the extent such information has otherwise been made publicly
available, any notice, summons, citation, proceeding or order received from the
FERC or any State Pipeline Regulatory Agency or any other Governmental Authority
concerning the regulation of any material portion of the Pipeline Systems, in
each case to the extent that such notice, summons, citation, proceeding or order
could reasonably be expected to result in a Material Adverse Effect;

(g) of any threatened or actual litigation against a Relevant Party involving
amounts in dispute in excess of the Threshold Amount to the extent such
litigation has resulted or could reasonably be expected to result in a Default
under Section 8.1(h); or

 

89



--------------------------------------------------------------------------------

(h) of any fire, explosion, accident, strike, lockout or other labor dispute,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty (whether or not covered by insurance) with respect to assets or
the business of the Relevant Parties that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect
(provided, however, notice pursuant to this Section 6.3(h) may be telephonic,
provided, further, that written notice shall be delivered as soon as practicable
afterwards).

Each notice pursuant to Section 6.3 (other than Section 6.3(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.3(a) shall describe with particularity the provisions of
this Agreement and any other Loan Document that have been breached.

6.4 Payment of Taxes. Pay and discharge as the same shall become due and payable
all its material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, as and when due and payable, unless
(A) such obligation, liability, assessment or charge is being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower and each applicable
Restricted Subsidiary, as applicable or (B) the failure to make such payment
could not reasonably be expected to have a Material Adverse Effect.

6.5 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.4 or 7.5; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.6 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment (including, without limitation, all material
properties and equipment included in the Pipeline Systems) necessary in the
operation of its business in good working order and condition, ordinary wear and
tear and casualty and transactions permitted under Sections 7.4 or 7.5 excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) use the standard of care typical in the midstream
industry in the operation and maintenance of its facilities, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (d) maintain or cause the maintenance of the Easements for the Pipeline
Systems and the other Real Property associated therewith, which individually and
in the aggregate, could, if not maintained, reasonably be expected to have a
Material Adverse Effect; (e) maintain such rights of ingress and egress
necessary to permit the applicable Loan Parties to inspect, operate, repair and
maintain the Pipeline Systems, the Easements and the other Real Property
associated therewith to the extent that the failure to maintain such rights,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and provided that the applicable Loan Parties may hire
third parties to

 

90



--------------------------------------------------------------------------------

perform these functions; and (f) maintain all material agreements, licenses,
permits and other rights required for any of the foregoing described in clauses
(d), (e) and (f) of this Section 6.6 in full force and effect in accordance with
their terms, timely make any payments due thereunder, and prevent any default
thereunder that could result in a termination or loss thereof, except any such
failure to maintain, pay or default that could not reasonably, individually or
in the aggregate, be expected to cause a Material Adverse Effect.

6.7 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business (including
business interruption insurance) of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing, in the case of insurance in which Administrative Agent will be named
additional insured or lender loss payee (which, for the avoidance of doubt,
shall exclude title insurance, directors and officers insurance and workers
compensation insurance) (for so long as such provision is commercially
available, provided that, if not so available, the Borrower has promptly
notified Administrative Agent) thirty (30) days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance (or
in the case of nonpayment, the Borrower has used commercially reasonable efforts
to include thirty (30) days’ prior notice, but in any case, such insurance
contains provisions requires at least ten (10) days’ prior notice).

6.8 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including without limitation, the Interstate Commerce Act, the
Energy Policy Act, regulations promulgated by the FERC, rules, regulations and
orders of any State Pipeline Regulatory Agency, anti-money laundering laws, the
United States Foreign Corrupt Practices Act of 1977 and OFAC regulations) and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.9 Books and Records. (a) Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Restricted Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent (or, when an Event of Default exists, the
Administrative Agent and one Lender selected by the Required Lenders) to visit
and inspect any of its properties once per calendar year, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (provided that Borrower will be
afforded a reasonable opportunity to be present during such discussions), all at
the expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default

 

91



--------------------------------------------------------------------------------

exists the Administrative Agent and one Lender selected by the Required Lenders
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice and as many times during any calendar
year as the Administrative Agent or such Lender shall request; provided,
however, under no circumstances shall the Borrower or Subsidiary be required to
deliver or disclose any information subject to attorney-client privilege or that
otherwise constitutes attorney work product pursuant to the written advice of
counsel; provided, however, to facilitate access to the requested information,
to the extent reasonably requested by the Administrative Agent, the Borrower
shall use commercially reasonable efforts to assist the Administrative Agent in
gaining access to such information in a manner that protects and preserves the
attorney-client privilege and attorney client work product status thereof.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital (including the issuance of Letters of Credit), acquisitions, capital
expenditures, distributions, payments under the Term Loan Agreement and other
general business purposes of the Borrower and its Subsidiaries not in
contravention of any Law or prohibited by any Loan Document.

6.12 Additional Subsidiaries; Additional Security.

(a) Upon the formation or acquisition of any new direct or indirect Restricted
Subsidiary (other than an Excluded Subsidiary) by any Relevant Party, then the
Borrower shall, at the Borrower’s expense:

(i) within thirty (30) days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or acquisition
of such Restricted Subsidiary (other than an Excluded Subsidiary), cause such
Restricted Subsidiary to duly execute and deliver to the Administrative Agent a
Joinder Agreement and other Collateral Documents, as reasonably specified by and
in form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the Borrower’s obligations under the Loan Documents and securing
payment of all the Obligations of such Restricted Subsidiary under the Loan
Documents with a lien on such Restricted Subsidiary’s personal property (other
than Excluded Assets) of the types covered by the Security Agreement;

(ii) within thirty (30) days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or acquisition
of such Restricted Subsidiary, take such actions, or cause the applicable Loan
Party to take such actions, as may be necessary to ensure a valid first priority
perfected Lien over 100% of the Equity Interests of such Restricted Subsidiary
(unless such Equity Interests are Excluded Assets) held by the Borrower or the
applicable Loan Party; and

(iii) within thirty (30) days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or
acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of a customary
opinion of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent relating to such Joinder Agreement and Collateral Documents
as the Administrative Agent may reasonably request.

 

92



--------------------------------------------------------------------------------

(b) At any time upon the request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action, consistent with the Loan Documents, as the Administrative Agent
may reasonably deem necessary or desirable in order to perfect, protect, and
preserve the Liens of the Collateral Documents; provided that, anything in this
Agreement or any other Loan Document to the contrary notwithstanding, neither
the Borrower nor any Restricted Subsidiary shall be required to (i) enter into
control agreements with respect to any securities accounts, commodity accounts
or uncertificated securities, (ii) take any action with respect to assets
located outside of the United States or with respect to assets that require
action under the laws of a jurisdiction other than the United States to create
or perfect a security interest in such assets, including, without
limitation, making any filings in any jurisdiction outside of the United States,
in respect of any patents, trademarks, copyrights or patent, trademark or
copyright licenses (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any jurisdiction
other than the United States), (iii) make any filings in the United States
Copyright office in respect of immaterial copyrights or copyright licenses,
(iv) deliver any instruments or certificated securities or other collateral,
other than instruments evidencing indebtedness to the extent that the face
amount of any such instrument exceeds $10,000,000 and certificated securities
constituting equity interests in direct or indirect Subsidiaries of the
Borrower, (v) except for control agreements with respect to deposit accounts
(other than Excluded Accounts) or as provided in clause (iv) above, take any
action to cause the Administrative Agent to have “control” of any Collateral,
(vi) take any action with respect to assets where the cost of obtaining or
perfecting a security interest therein exceeds the practical benefit to the
Lenders afforded thereby, in each case, as reasonably determined by the
Administrative Agent and the Borrower and identified by the Administrative Agent
to the Borrower in a written notice referencing this Section, (vii) obtain any
consent of any Governmental Authority (including, without limitation, comply in
any respect with the Federal Assignment of Claims Act or similar statute) in
order to obtain or perfection any security interest or (viii) obtain any
landlord estoppels and consents, landlord waivers or other bailee waivers except
with respect to Real Property leased from a member of the PBF Energy Company
Group.

(c) To the extent the Borrower or any Restricted Subsidiary (other than any
Excluded Subsidiary) acquires, or to the extent that any Restricted Subsidiary
that is formed or acquired by a Relevant Party owns or leases at the time of
such acquisition or formation, any owned or leased Real Property or Easements
(in the case of leased Real Property, only if leased from the PBF Energy Company
Group) (other than Excluded Assets), that (i) individually or (ii) in the case
of Pipeline Systems, one or more interests in Real Property or Easements that
are part of the same Pipeline Systems, that collectively, in each case, exceed a
fair market value (as reasonably determined by the Borrower) of $2,500,000,
promptly, and in any event within ninety (90) days of such reasonable request
(or such longer period as permitted by the Administrative Agent in its sole
discretion), execute and deliver any and all instruments and documents necessary
to grant Liens in such assets to the Administrative Agent for the benefit of the
Secured Parties and take such other actions as the Administrative Agent may
reasonably deem necessary in order to perfect, protect and preserve such Liens

 

93



--------------------------------------------------------------------------------

required herein. With respect to any such owned and leased Real Property or
Easements, promptly upon request by the Administrative Agent, or the Required
Lenders through the Administrative Agent, deliver such other information,
instruments and documents (including, without limitation, customary opinions of
counsel and in the case of Real Property other than Real Property relating to
pipelines and related Easements, lenders title policies, surveys, zoning reports
and existing engineering and environmental assessment reports) as the
Administrative Agent (or its counsel) may reasonably request in connection with
the satisfaction of the requirements set forth in this Section 6.12, each in
scope, amount, form and substance reasonably satisfactory to the Administrative
Agent.

(d) Notwithstanding the foregoing, the assets required to be pledged to the
Administrative Agent under this Section or under any other Loan Document shall
not include Excluded Assets.

(e) Notwithstanding the foregoing, (1) the Equity Interests required to be
delivered pursuant to this Section 6.12 shall not include any Equity Interests
of a Foreign Subsidiary and (2) no Foreign Subsidiary shall be required to take
the actions specified in this Section 6.12; provided the exception set forth in
clause (1) above shall not apply to (A) Voting Stock of any Subsidiary which is
a first-tier Foreign Subsidiary representing 65% of the total voting power of
all outstanding Voting Stock of such Subsidiary and (B) 100% of the first-tier
Foreign Subsidiary’s Equity Interests not constituting Voting Stock, except that
any such Equity Interests constituting “stock entitled to vote” within the
meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting
Stock for purposes of this Section 6.12(e).

6.13 Compliance with Environmental Laws. To the extent that failure to do any of
the following could reasonably be expected to have a Material Adverse Effect:
comply with all applicable Environmental Laws and Environmental Permits, obtain
and renew all Environmental Permits necessary for its operations and properties,
and conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with and to the
extent required by the requirements of all Environmental Laws; provided,
however, that neither the Borrower nor any of its Restricted Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances to the extent required by GAAP.

6.14 Further Assurances. Upon reasonable request by (a) the Administrative
Agent, or the Required Lenders through the Administrative Agent, consistent with
the Loan Documents, correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, but subject to the proviso to Section 6.12(b), and (b) the
Administrative Agent, or the Required Lenders through the Administrative Agent,
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent, or the Required Lenders
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable Law, subject any Loan Party’s

 

94



--------------------------------------------------------------------------------

properties, assets, rights or interests (other than Excluded Assets) to the
Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party, and cause each of its
Restricted Subsidiaries to do so.

6.15 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of Real Property and Easements
to which the Borrower or any of its Restricted Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any material default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such material default, and cause each of its Restricted
Subsidiaries to do so, except, in each case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

6.16 Material Contracts. Perform and observe in all material respects all of the
terms and provisions of each Material Contract to be performed or observed by it
within any grace period applicable thereto and, in accordance with prudent
business practices, enforce its rights under each such Material Contract,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

6.17 Unrestricted Subsidiaries.

(a) The Borrower may at any time designate, by a certificate executed by a
Responsible Officer of the Borrower, any Restricted Subsidiary as an
Unrestricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) the Borrower is in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 7.11 immediately after giving effect to
such designation as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to
Section 6.1(a) or (b), and (iii) at all times after giving effect to such
designation, (A) such Unrestricted Subsidiary shall have no Indebtedness other
than Non-Recourse Debt, other than as contemplated by Section 7.2(d)(iii),
(B) neither the Borrower nor any Restricted Subsidiary will have any direct or
indirect obligation for any obligation or liability of such Unrestricted
Subsidiary, other than as contemplated by Section 7.2(d)(iii) and (C) neither
the Borrower nor any Restricted Subsidiary will be required to maintain or
preserve such Unrestricted Subsidiary’s financial condition or cause such
Unrestricted Subsidiary to achieve any specified level of operating results,
(iv) such Unrestricted Subsidiary does not own, directly or indirectly, any
Equity Interests in the Borrower or any Restricted Subsidiary and (v) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Indebtedness of the Borrower or
its Restricted Subsidiaries. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower or the
relevant Restricted Subsidiary (as applicable) therein at the date of
designation in an amount equal to the fair market value of all such Person’s
outstanding Investment therein.

 

95



--------------------------------------------------------------------------------

(b) The Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that such designation will be deemed to be an
incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and an incurrence of Liens by a
Restricted Subsidiary on the property of such Unrestricted Subsidiary then
subject to any Liens, and such designation will only be permitted if (i) such
Indebtedness is permitted under Section 7.2 and such Liens are permitted under
Section 7.1, (ii) no Default or Event of Default would be in existence
immediately following such designation, (iii) all representations and warranties
herein with respect to such designated Subsidiary will be true and correct in
all material respects as if remade at the time of such designation, except to
the extent such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, (iv) the Borrower is in compliance on a Pro Forma Basis with
the financial covenants set forth in Section 7.11 immediately after giving
effect to such designation as of the last day of the most recent fiscal quarter
of the Borrower for which financial statements have been delivered pursuant to
Section 6.1(a) or (b) and (v) such Subsidiary becomes a Loan Party to the extent
required by Section 6.12.

6.18 Flood Insurance Laws. To the extent any Mortgaged Property is subject to
the provisions of the Flood Insurance Laws (as defined below),
(a) (i) concurrently with the delivery of any Mortgage in favor of the
Administrative Agent in connection therewith, and (ii) at any other time if
necessary for compliance with applicable Flood Insurance Laws, provide the
Administrative Agent with a standard flood hazard determination form for such
Mortgaged Property and (b) if any building that forms a part of Mortgaged
Property is located in an area designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent may from time to time reasonably require, and otherwise to
ensure compliance with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time
(the “Flood Insurance Laws”). In addition, to the extent the Borrower and the
Loan Parties fail to obtain or maintain satisfactory flood insurance required
pursuant to the preceding sentence with respect to any Mortgaged Property, the
Administrative Agent shall be permitted, in its sole discretion, to obtain
forced placed insurance at the Borrower’s expense to ensure compliance with any
applicable Flood Insurance Laws.

6.19 Post-Closing Matters. (a) With respect to each Mortgaged Property described
on Schedule 6.19, within ninety (90) days of the Closing Date or such later date
determined by the Administrative Agent in its sole discretion, the Borrower
shall deliver to the Administrative Agent:

(i) deeds of trust, trust deeds or mortgages covering such Mortgaged Property
(together with the Assignments of Leases and Rents referred to therein, in each
case as amended, the “Mortgages”), duly executed, acknowledged and delivered by
the appropriate Loan Parties for recording in the recording office of each
jurisdiction where such Mortgaged Property to be encumbered thereby is situated
and in a form reasonably acceptable to the Administrative Agent;

 

96



--------------------------------------------------------------------------------

(ii) a customary favorable opinion of one or more counsels to the Loan Parties
with respect to each applicable Mortgage, addressed to the Administrative Agent
and each Lender, covering such customary matters as may be reasonably requested
by the Administrative Agent in connection with the satisfaction of the
requirements set forth in clause (a) above;

(iii) other than with respect to Real Property (x) relating to pipelines and
related Easements or (y) described on Schedule 6.19(a)(iii), (A) a fully paid
American Land Title Association Lender’s Extended Coverage title insurance
policy, with endorsements and in amounts reasonably acceptable to the
Administrative Agent, issued by a title insurer reasonably acceptable to the
Administrative Agent, insuring the Mortgage to be a valid first and subsisting
Lien on such Mortgaged Property, free and clear of all defects and encumbrances,
other than Permitted Liens and other exceptions that are acceptable to the
Administrative Agent in its sole discretion (each a “Mortgage Policy”) and
(B) American Land Title Association/American Congress on Surveying and Mapping
form plat of survey or such other form plat of survey as is reasonably
acceptable to the Administrative Agent, for which all necessary fees (where
applicable) have been paid, certified to the Administrative Agent and the issuer
of the Mortgage Policy pertaining to such Mortgaged Property in a manner
reasonably satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the State in which the Mortgaged Property is located
and reasonably acceptable to the Administrative Agent;

(iv) as to any Real Property (other than with respect to Real Property relating
to pipelines and related Easements) that is leased from the PBF Energy Company
Group, a (A) copy of the ground lease between the lessor and the applicable Loan
Party, including all amendments thereto, (B) an estoppel certificate, (C) a
consent to the Mortgage encumbering the leasehold interest in such Mortgaged
Property, in each case executed by the lessor of such Mortgaged Property, in
form and substance reasonably acceptable to the Administrative Agent;

(v) if required under the law of the State in which the Mortgaged Property is
located in order to perfect a security interest in fixtures, a UCC fixture
filing naming the applicable Loan Party as debtor, filed in the applicable land
records; and

(vi) flood certification(s) from a firm reasonably acceptable to the
Administrative Agent covering any buildings (defined as structures with four
walls and a roof) constituting Collateral showing whether or not such buildings
are located in a special flood hazard area subject by federal regulation to
mandatory flood insurance requirements.

 

97



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Within sixty (60) days of the Closing Date or such later date determined by
the Administrative Agent in its sole discretion, the Borrower shall deliver to
the Administrative Agent deposit account control agreements satisfying the
requirements set forth in the Security Agreement; and

(d) Within ninety (90) days of the Closing Date or such later date determined by
the Administrative Agent in its sole discretion, the Borrower shall deliver to
the Administrative Agent such other information, instruments and documents as it
(or its counsel) may reasonably request in connection with the satisfaction of
the requirements set forth in clauses (a) through (c) above.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (A) contingent indemnification, expense
reimbursement or yield protection obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made shall remain unpaid or
unsatisfied, or any Letter of Credit (other than Letters of Credit that have
been Cash Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made) shall remain
outstanding, the Borrower shall not, nor shall it permit any Restricted
Subsidiary to (it being agreed and understood that the term “Guarantor” as used
in this ARTICLE VII shall exclude PBF LLC):

7.1 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required by GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, vendor’s,
landlords’ and other like Liens arising in the ordinary course of business,
securing obligations which are not past due for more than ninety (90) days after
the date on which such obligations became due, unless being contested in good
faith by appropriate proceedings and for which any reserves required by GAAP are
maintained;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

98



--------------------------------------------------------------------------------

(e) pledges or deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar encumbrances,
and title deficiencies on or with respect to any Real Property, any Easements or
any Pipeline Systems which, in the aggregate, do not materially and adversely
affect the value of the property subject thereto, materially interfere with the
ordinary conduct of the business of the applicable Person, or individually or in
the aggregate, have a Material Adverse Effect (for purposes hereof, title
deficiencies shall be deemed to include, but are not limited to, defects in the
chain of title, terms, conditions, exceptions, limitations, easements,
servitudes, permits, surface leases and other similar rights in respect of
surface operations, flood control, air rights, water rights, rights of others
with respect to navigable waters, sewage and drainage rights and easements for
pipelines, alleys, highways, telephone lines, power lines, railways and other
easements and rights-of-way on, over or in respect of any of the properties of
the Borrower or any of its Subsidiaries that are customarily granted in the
midstream industry);

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.1(h);

(h) Liens (and financing statements associated therewith) securing Indebtedness
permitted under Section 7.2(e); provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
improvements and accessions to such property, insurance for such property, and
the proceeds of the foregoing, and (ii) the principal amount of the Indebtedness
secured thereby does not exceed the costs of acquiring such property (including
fees, costs and expenses related to such acquisition) except (1) for accessions
to the property financed with the proceeds of such Indebtedness and the proceeds
and the products thereof and (2) that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

(i) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
Law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(j) rights reserved to or vested by Law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of the Borrower
or any of its Restricted Subsidiaries or the use thereof or the rights and
interest of the Borrower or any of its Restricted Subsidiaries therein, in any
manner and under any and all Laws;

(k) licenses, sublicenses or cross-licenses of intellectual property granted in
the ordinary course of business;

(l) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Restricted Subsidiary of the
Borrower or becomes a Restricted Subsidiary of the Borrower; provided that such
Liens were not created in

 

99



--------------------------------------------------------------------------------

contemplation of such merger, consolidation or Investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower or such Restricted Subsidiary or acquired by the Borrower or such
Restricted Subsidiary improvements and accession thereto, insurance thereon and
the proceeds thereof, and the applicable Indebtedness secured by such Lien is
permitted under Section 7.2(h);

(m) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary, broker, clearing-house or intermediary agreements, and
burdening only deposit accounts or other funds and assets maintained with a
creditor depository, brokerage, clearing-house or intermediary institution;

(n) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business
covering only the assets so leased;

(o) Liens securing Indebtedness permitted under Section 7.2(g); provided that
such Liens cover only (i) unearned premiums or dividends, (ii) loss payments
which reduce the unearned premiums, subject however, to the interests of the
Administrative Agent as mortgagee or loss payee and (iii) any interest in any
state guarantee fund relating to any financed policy;

(p) Liens (i) existing on the Closing Date (or, if later, the date on which the
Borrower or a Subsidiary acquires the relevant asset) or (ii) set forth on
Schedule 7.1(p), in each case of clauses (i) and (ii), that are recorded in the
relevant public real estate records and any renewals or extensions thereof;
provided that, the Borrower shall use commercially reasonable efforts to remove
from the record (or, if acceptable to the Administrative Agent, cause the title
insurance company to insure over) any such Lien (other than Easements) that can
be removed using commercially reasonable efforts (to the extent not otherwise a
Permitted Lien) at the Administrative Agent’s request;

(q) with respect to any Mortgaged Property, matters disclosed in any final
lender’s title insurance policy with respect to such Mortgaged Property that has
been issued and delivered in accordance with Section 6.12 or Section 6.19;

(r) easements, rights-of-way, restrictions, covenants, servitudes, permits,
licenses, encroachments, protrusions and other similar encumbrances on or rights
with respect to any of the properties of the Borrower or any of its Subsidiaries
that are granted in favor of any Affiliate of the Borrower in connection with
the Transactions;

(s) other Liens securing Indebtedness and/or other obligations in an aggregate
amount not exceeding the greater of (x) $10,000,000 at any time outstanding and
(y) 10% of Consolidated Tangible Assets at the time of incurrence thereof;

(t) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 7.3 to be applied against the purchase price for such Investment and
(B) consisting of an agreement to sell, transfer, lease or otherwise dispose of
any property in a transaction permitted under Section 7.5,

 

100



--------------------------------------------------------------------------------

in each case, solely to the extent such Investment or sale, disposition,
transfer or lease, as the case may be, would have been permitted on the date of
the creation of such Lien; and (ii) on cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder, in each case of clauses (i) and (ii) on
customary terms;

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business not prohibited
by this Agreement;

(v) any restrictions on any Equity Interests or other joint venture interests of
the Borrower or any Restricted Subsidiary providing for a breach, termination or
default under any owners, participation, shared facility, joint venture,
stockholder, membership, limited liability company or partnership agreement
between such Person and one or more other holders of such Equity Interests or
interest of such Person, if a security interest or other Lien is created on such
Equity Interests or interest as a result thereof and other similar Liens;

(w) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business securing payment of amounts not yet due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases and other contractual
arrangements entered into in the ordinary course of business that describe only
the property subject to such operating lease or contractual arrangement;

(y) Liens in the Term Loan Collateral securing the Indebtedness and other
obligations under the Term Loan Documents; and

(z) Liens existing on property of a Loan Party or a Restricted Subsidiary on the
Closing Date and set forth on Schedule 7.1 securing Indebtedness or other
obligations permitted under Section 7.2, including replacement Liens thereof;

provided, that nothing in this Section 7.1 shall in and of itself constitute or
be deemed to constitute an agreement or acknowledgment by the Administrative
Agent or any Lender that any Indebtedness subject to or secured by any Lien,
right or other interest permitted under the subsections above ranks in priority
to any Obligation.

7.2 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness (i) among Loan Parties or otherwise permitted pursuant to
Section 7.3(c), (ii) of a Restricted Subsidiary of the Borrower owed to the
Borrower or another Loan Party to the extent permitted under
Section 7.3(c)(iii), (iii) of a Restricted Subsidiary that is not a Loan Party
to another Restricted Subsidiary that is not a Loan Party and (iv) of a Loan
Party owed to a Restricted Subsidiary that is not a Loan Party, subject, in the
case of this clause (iv), to subordination terms reasonably acceptable to the
Administrative Agent;

 

101



--------------------------------------------------------------------------------

(b) Indebtedness under the Loan Documents;

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.2 and
any refinancings, refundings, renewals or extensions thereof; provided that the
principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
market premium or other amount paid, and fees and expenses incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder and the direct or any contingent obligor with
respect thereto is not changed, as a result of or in connection with such
refinancing, refunding, renewal or extension; and provided, still further, that
the terms relating to principal amount, amortization, maturity, collateral (if
any) and subordination (if any), and other material terms taken as a whole, of
any such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended (except to the extent required by the
then-existing market conditions) and the interest rate applicable to any such
refinancing, refunding, renewing or extending Indebtedness does not exceed the
then applicable market interest rate;

(d) (i) Guarantees by any Loan Party of obligations of any other Loan Party that
are otherwise permitted hereunder, (ii) Guarantees by a Restricted Subsidiary
that is not a Loan Party of obligations of the Borrower or any Restricted
Subsidiary, or (iii) Guarantees by a Loan Party of the obligations of a
Restricted Subsidiary that is not a Loan Party, Joint Venture or Unrestricted
Subsidiary, provided that in the case of this clause (iii) such Guarantees may
not be in respect of obligations the amount of which, when taken together with
the amount of Investments made pursuant to Section 7.3(j) (other than
Investments in the amount of return of capital permitted hereunder), exceeds
$75,000,000 at any one time outstanding;

(e) (i) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations within the limitations set forth in
Section 7.1(h); provided, however, that the aggregate Attributable Indebtedness
(or to the extent Attributable Indebtedness is not applicable, the aggregate
principal amount) of all such Indebtedness referred to in this clause (e) at any
one time outstanding shall not exceed $30,000,000;

(f) unsecured Indebtedness issued by the Borrower and/or any Finance Co;
provided, however, that, the incurrence thereof is subject to the following
conditions: (i) the maturity date of any such Indebtedness shall be no earlier
than the date that is six months after the Maturity Date, (ii) the documentation
governing such Indebtedness shall not require any scheduled amortization prior
to its maturity date, (iii) the terms and conditions of such Indebtedness, taken
as a whole, shall be no more restrictive than the terms and conditions of this
Agreement, (iv) the Borrower shall be in compliance with the financial covenants
set forth in Section 7.11 on a Pro Forma Basis after giving effect to such
incurrence, as of the last day of the most recent fiscal quarter of the Borrower
for which financial statements have been

 

102



--------------------------------------------------------------------------------

delivered pursuant to Section 6.1(a) or (b), (v) no Subsidiary that is not a
Loan Party shall guarantee such Indebtedness, (vi) if such Indebtedness is
subordinated, such Indebtedness shall have subordination terms customary for
high yield subordinated Indebtedness and (vii) no Default or Event of Default
shall have occurred and be continuing immediately after giving effect to the
issuance of such Indebtedness;

(g) Indebtedness of the Borrower or any Restricted Subsidiary incurred in the
ordinary course of business to finance the payment of premiums for a
twelve-month period for insurance;

(h) Indebtedness of any Person that becomes a Restricted Subsidiary of the
Borrower after the date hereof in accordance with the terms of Section 7.3,
which Indebtedness is existing at the time such Person becomes a Restricted
Subsidiary of the Borrower (and not incurred in contemplation of such Person’s
becoming a Restricted Subsidiary of the Borrower); provided, however, that the
aggregate of all such Indebtedness referred to in this clause (h) at any one
time outstanding shall not exceed $30,000,000;

(i) unsecured Indebtedness of any Borrower and any Subsidiary not otherwise
permitted by this Section in an aggregate principal amount not to exceed
$10,000,000 in the aggregate at any time outstanding;

(j) Indebtedness under Swap Contracts entered into consistent with prudent
industry practice; provided that if such Swap Contracts relate to interest
rates, (i) such Swap Contracts relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Swap Contracts at the time incurred does not exceed the
principal amount of the Indebtedness to which such Swap Contract relates;

(k) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of the Borrower or any Restricted Subsidiary in the ordinary
course of business (in each case other than for an obligation for money
borrowed);

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(m) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(n) Indebtedness representing deferred compensation to employees of any Loan
Parties incurred in the ordinary course of business;

(o) Indebtedness under the Term Loan Agreement; provided that the principal
amount of such Indebtedness shall not exceed at any time $300,000,000 at any
time outstanding; and

 

103



--------------------------------------------------------------------------------

(p) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Disposition or acquisition under agreements providing for, and in the form
of, indemnification, the adjustment of purchase price or similar adjustments and
earn-outs, in each case on customary terms.

7.3 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Restricted Subsidiaries in the form
of cash and Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and Restricted
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Restricted Subsidiaries in their
respective Restricted Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Restricted Subsidiaries in
Loan Parties, (iii) so long as no Default has occurred and is continuing or
would result from such Investment, additional Investments by the Loan Parties in
Restricted Subsidiaries that are not Loan Parties in an aggregate amount not to
exceed $5,000,000 in the aggregate plus any return of capital actually received
by any Loan Party in respect of Investments made by them pursuant to this
Section 7.3(c) and (iv) Investments by any Restricted Subsidiary that is not a
Loan Party in any Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

(e) Guarantees permitted by Section 7.2;

(f) other Investments existing on the date hereof and set forth on
Schedule 5.8(d);

(g) Permitted Acquisitions;

(h) (i) other Investments to the extent that (A) the consideration in respect
thereof consists of Equity Interests in the Borrower or (B) such acquisition or
purchase is effected through a capital contribution to the Borrower or is funded
with Net Equity Proceeds, and (ii) Investments in Unrestricted Subsidiaries and
Joint Ventures of assets to the extent acquired in reliance on clause (h)(i);

(i) Investments constituting partial consideration for Dispositions to the
extent permitted under Section 7.5(g);

(j) (A) Investments by the Borrower and its Restricted Subsidiaries in Joint
Ventures or other Subsidiary that does not become a Loan Party; provided that
any Equity Interests (other than Excluded Assets) in any such Joint Venture or
Subsidiary shall be pledged to the Administrative Agent for the ratable benefit
of the Secured Parties under the Security Agreement and the Administrative Agent
shall have received such other items in

 

104



--------------------------------------------------------------------------------

connection therewith as may be required by Section 6.12(b); or (B) Investments
(including, but not limited to, Investments in Equity Interests, intercompany
loans, and unsecured Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Loan Parties in Unrestricted Subsidiaries;
provided that the aggregate of all such Investments referred to in this clause
(j) and Section 7.2(d) at any one time outstanding shall not exceed the sum of
$75,000,000 plus any return of capital actually received by the Borrower or any
Restricted Subsidiary in respect of Investments made by them pursuant to this
Section 7.3(j);

(k) Investments in Swap Obligations;

(l) Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or settlement or pursuant to any
plan of reorganization or liquidation or similar arrangement upon the bankruptcy
or insolvency of such trade creditors or customers;

(m) advances of payroll payments to employees in the ordinary course of business
not exceeding $1,000,000 in the aggregate at any time;

(n) to the extent constituting Investments, Indebtedness permitted under
Section 7.2(d) or 7.2(i), transactions permitted under Section 7.4 (other than
clause (e) therein), Dispositions permitted under Section 7.5(d), 7.5(f), 7.5(i)
or 7.5(l) and Restricted Payments permitted under Section 7.6(a); and

(o) other Investments at any one time outstanding not exceeding the greater of
(A) $10,000,000 and (B) 5% of Consolidated Tangible Assets of the Borrower and
its Restricted Subsidiaries at the time such Investment is made.

7.4 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower and its Restricted Subsidiaries, taken as a
whole, to or in favor of any Person, except that, so long as no Event of Default
exists or would result therefrom:

(a) any Relevant Party may merge or consolidate with one or more Loan Parties;
provided that if the Borrower is a party to such merger or consolidation, it
shall be the continuing or surviving Person, and otherwise a Loan Party shall be
the continuing or surviving Person;

(b) any Restricted Subsidiary that is not a Loan Party may merge or consolidate
with the Borrower or any Restricted Subsidiary; provided that if the Borrower or
a Restricted Subsidiary that is a Loan Party is a party to such merger or
consolidation, it shall be the continuing or surviving Person;

(c) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

 

105



--------------------------------------------------------------------------------

(d) any Restricted Subsidiary that is not a Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Restricted Subsidiary;

(e) each of the Borrower and any of its Restricted Subsidiaries may merge into
or consolidate with any Person other than the Borrower or any of its
Subsidiaries; provided, however, that in each case, immediately after giving
effect thereto (i) in the case of any such merger or consolidation to which the
Borrower is a party, the Borrower is the surviving Person and (ii) in the case
of any other merger to which any Relevant Party (other than the Borrower) is a
party, such Relevant Party is the surviving Person; and

(f) (i) any Guarantor may dissolve, liquidate or wind up its affairs at any
time; provided that all of the assets of such Guarantor are transferred to
another Guarantor or the Borrower and (ii) any Restricted Subsidiary that is not
a Loan Party may dissolve, liquidate or wind up its affairs at any time;
provided that all of the assets of such Restricted Subsidiary are transferred to
another Restricted Subsidiary or a Loan Party.

7.5 Dispositions. Make any Disposition except:

(a) Dispositions of obsolete, damaged or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of (i) inventory, (ii) equipment, (iii) cash and Cash
Equivalents, (iv) overdue accounts receivable in connection with the compromise
or collection thereof (and not in connection with any financing transaction) and
(v) leases, subleases, rights of way, easements, licenses and sublicenses that,
individually and in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Borrower or its Restricted Subsidiaries and do
not materially detract from the value or the use of the property which they
affect, in each case of clauses (i), (ii), (iv) or (v), in the ordinary course
of business;

(c) Dispositions of equipment, Easements or Real Property to the extent that
replacement property is acquired, substantially contemporaneously therewith;

(d) Dispositions of property (i) by any Loan Party to any other Loan Party or
(ii) by a Restricted Subsidiary that is not a Loan Party to the Borrower or any
Restricted Subsidiary;

(e) Dispositions in the nature of Liens permitted by Section 7.1 or permitted by
Section 7.3 or 7.4;

(f) other Dispositions not exceeding $5,000,000 in aggregate book value in any
fiscal year;

(g) so long as no Default exists or would result therefrom, Dispositions of
assets not otherwise permitted under this Section 7.5 if, (i) determined as of
the date of each such Disposition and after giving effect thereto, the aggregate
book value of the assets sold under this subsection (g) in any fiscal year of
the Borrower does not exceed $25,000,000 and (ii) at least 75% of the purchase
price received by the applicable Relevant Party shall be in cash;

 

106



--------------------------------------------------------------------------------

(h) Dispositions of property (i) resulting from the condemnation thereof or
(ii) that has suffered a casualty (constituting a total loss or constructive
total loss of such property), in each case upon or after receipt of the
condemnation proceeds or insurance proceeds of such condemnation or casualty, as
applicable;

(i) Dispositions of Equity Interests of Unrestricted Subsidiaries;

(j) Dispositions consisting of the abandonment or lapse of any registrations or
any applications for registration of any intellectual property in the ordinary
course of business;

(k) Dispositions described in Schedule 7.5(k);

(l) Dispositions of Investments in joint ventures; and

(m) to the extent constituting a Disposition, the unwinding of any Swap Contract
pursuant to its terms.

provided, however, that any Disposition pursuant to Section 7.5(c),
Section 7.5(f), Section 7.5(g), or to the extent consideration therefor exceeds
$5,000,000, Section 7.5(i) or Section 7.5(l), shall be for fair market value.

7.6 Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment, except:

(a) (i) each Loan Party may make Restricted Payments to any other Loan Party,
(ii) each Restricted Subsidiary that is not a Loan Party may make Restricted
Payments to the Borrower or any Restricted Subsidiary and (iii) so long as no
Default exists or would be caused thereby, each Restricted Subsidiary may make
Restricted Payments to any Person other than a Relevant Party that owns a direct
Equity Interest in such Restricted Subsidiary, so long as no Person other than a
Restricted Subsidiary receives more than its ratable share of such Restricted
Payments, determined according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payments are being made;

(b) the Borrower and each Restricted Subsidiary may declare and make dividends
or distributions payable solely in Equity Interests of such Person;

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

(d) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, any repurchase, redemption or payment on account
of any Equity Interests of Borrower held by any current or former officers,
directors or employees (or employees of Affiliates) (or their transferees,
spouses, ex-spouses, estates or beneficiaries under their estates), upon their
death, disability, retirement, severance or termination of employment; provided
that the aggregate cash consideration paid for all such repurchases, redemptions
and payments shall not exceed, in any fiscal year, $1,500,000; provided,
further, that fifty-percent (50%) any such repurchases, redemptions or payments
permitted to be made

 

107



--------------------------------------------------------------------------------

(but not made) pursuant hereto in a given fiscal year may be carried forward and
made in the immediately succeeding fiscal year or carried back and made in the
immediately preceding fiscal year; provided further that during an Event of
Default any payments described in this clause may accrue and shall be permitted
to be paid upon such Event of Default no longer existing so long as no other
Event of Default is continuing at such time;

(e) (i) to the extent the underwriters in the Borrower’s initial public offering
exercise their so-called “greenshoe” option as contemplated in the Registration
Statement, the Borrower may make distributions in an aggregate amount up to the
proceeds received therefrom, (ii) to the extent the underwriters in the
Borrower’s initial public offering do not exercise their so-called “greenshoe”
option as contemplated in the Registration Statement, PBF LLC may purchase any
such unpurchased common Equity Interests for no consideration and (iii) the
Closing Date Dividend;

(f) so long as no Default or Event of Default exists or would be caused thereby,
and only to the extent permitted by its Partnership Agreement, the Borrower may
make distributions to the holders of its Equity Interests up to the amount of
Available Cash;

(g) so long as no Event of Default is continuing or would result therefrom, any
other Restricted Payments may be made in an amount not to exceed $500,000 in the
aggregate per annum; and

(h) any other Restricted Payments to the extent funded with Net Equity Proceeds
from a substantially concurrent issuance or sale of Equity Interests by the
Borrower (or any contribution with respect to the Equity Interests of the
Borrower).

7.7 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof or any business reasonably
related, complementary, ancillary or incidental thereto.

7.8 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower (other than a Loan Party), whether or not in the
ordinary course of business, if such transaction involves consideration in
excess of $1,000,000 or is otherwise material to the business of the Borrower
and its Restricted Subsidiaries, other than on fair and reasonable terms no less
favorable to the Borrower or such Restricted Subsidiary (or, in the case of a
transaction between a Loan Party and a Restricted Subsidiary that is not a Loan
Party, such Loan Party) as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s length transaction with
a Person other than an Affiliate; provided that this Section does not prohibit:

(i) any Investment permitted under Section 7.3;

(ii) any merger, dissolution, liquidation, consolidation or Disposition
permitted under Section 7.4;

(iii) any Restricted Payment permitted under Section 7.6;

 

108



--------------------------------------------------------------------------------

(iv) the execution, delivery and performance of the Material Contracts listed on
Schedule 5.7 as in effect on the date of this Agreement or, if applicable, to
the extent modified as permitted under this Agreement;

(v) the consummation of the Transactions and the payment of fees and expenses in
connection therewith;

(vi) reasonable and customary director, officer, employee (including employees
of Affiliates) compensation (including bonuses and severance) and other benefits
(including retirement, health, stock option and other benefit plans), payment of
customary fees and reasonable out-of-pocket costs to directors, officers,
employees and consultants of the Borrower or any Affiliate in the ordinary
course of business, indemnification arrangements with any of the foregoing, and
the issuance of Equity Interests to any of the foregoing, in each case, approved
by the Board of Directors of Borrower;

(vii) transactions pursuant to permitted agreements in existence on the Closing
Date (and set forth on Schedule 7.8) or any amendment thereto to the extent such
an amendment is not adverse to the interests of the Lenders in any material
respect; and

(viii) transactions pursuant to the Omnibus Agreement, the Operation and
Management Services and Secondment Agreement and the Partnership Agreement, in
each case as in effect on the date hereof.

7.9 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document or any Term Loan
Document) that (a) requires the grant of a Lien that would be in violation of
Section 7.1, or (b) limits the ability (i) of any Restricted Subsidiary to make
Restricted Payments to, or otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement (A) in effect on the date
hereof and set forth on Schedule 7.9, (B) in effect at the time any Subsidiary
becomes a Restricted Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Restricted
Subsidiary of the Borrower, (C) relating to Indebtedness permitted to be
incurred under Sections 7.2(f), (h) or (to the extent not more restrictive than
the similar provisions in this Agreement), (i), or (D) that is a Material
Contract and contains rights described in the proviso to the definition of
“Liens” hereunder, to the extent such rights would have otherwise violated this
clause (i), (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of
the Borrower; provided, however that this clause (ii) shall not prohibit
provisions customarily included in the terms of Indebtedness incurred pursuant
to Section 7.2, (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens in favor of the Administrative Agent for
the benefit of the Secured Parties on property of such Person; provided,
however, that this clause (iii) shall not prohibit (S) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business, (T) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.2(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, (U) customary
limitations and restrictions contained in, and limited to, specific leases,
licenses, conveyances

 

109



--------------------------------------------------------------------------------

and other contracts, (V) customary non-assignment provisions in purchase and
sale or exchange agreements or similar operational agreements, which restrict
the transfer, assignment or encumbrance of the assets subject thereto,
(W) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Restricted Subsidiary or license or
sublicense of a Restricted Subsidiary (other than any lease with the PBF Energy
Company Group); (X) customary provisions restricting assignment of any agreement
entered into by a Restricted Subsidiary in the ordinary course of business
(other than the Material Contracts to the extent in a manner that would have an
adverse effect on the rights of the Secured Parties in the Collateral); (Y) any
holder of a Lien permitted by Section 7.1 restricting the transfer of the
property subject thereto; and (Z) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 7.5 pending the consummation of such sale.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, (a) to purchase or carry margin stock (within the meaning of
Regulation U issued by the FRB) or (b) in violation of such Regulation U.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Commencing with the Measurement Period
ending September 30, 2014 and ending during the first Measurement Period during
which the Borrower becomes Investment Grade, permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period to be less than 2.50 to
1.00.

(b) Consolidated Total Leverage Ratio. Commencing with the Measurement Period
ending September 30, 2014, permit the Consolidated Total Leverage Ratio as of
the end of any Measurement Period to be greater than 4.00 to 1.00.
Notwithstanding the foregoing, (i) commencing with the Measurement Period ending
on the last day of the fiscal quarter in which a Notes Offering occurs, and as
of the end of any Measurement Period thereafter, the maximum permitted
Consolidated Total Leverage Ratio shall increase to 4.50 to 1.00 and (ii) in
addition (and without prejudice) to clause (i), upon the consummation of a
Material Permitted Acquisition and until the earlier of (a) two-hundred seventy
days immediately thereafter and (b) the date the Consolidated Total Leverage
Ratio as of the last day of a Measurement Period equals or is less than the
level required under this Section 7.11(b) without giving effect to the Step-Up
(the Measurement Period described in this clause (b), the “Compliance Period”
and the period described in clauses (a) and (b), the “Increase Period”), then,
if elected by the Borrower by written notice to the Administrative Agent given
on or prior to the date of such Material Permitted Acquisition, the maximum
permitted Consolidated Total Leverage Ratio shall be increased by 0.50 to 1.00
above the otherwise relevant level (the “Step-Up”) during such Increase Period;
provided that Increase Periods may not be successive unless the Consolidated
Total Leverage Ratio has been complied with for at least one Measurement Period
(i.e., without giving effect to the Step-Up) (which, for the avoidance of doubt,
shall include any Compliance Period).

 

110



--------------------------------------------------------------------------------

(c) Consolidated Senior Secured Leverage Ratio. Commencing with the Measurement
Period ending on the last day of the fiscal quarter in which a Notes Offering
occurs, and as of the end of any Measurement Period thereafter, permit the
Consolidated Senior Secured Leverage Ratio to be greater than 3.50 to 1.00.

For purposes of any calculation for determining compliance with this
Section 7.11 on a Pro Forma Basis concurrently with or after a Notes Offering,
the ratio in clause (b)(i) shall be used (as increased by clause (b)(ii), if
applicable) and the ratio in clause (c) shall be tested.

7.12 Amendments of Organization Documents. Amend the Partnership Agreement or
any of its Organization Documents in a manner that, taken as a whole, is
materially adverse to the Lenders.

7.13 Accounting Changes. Make any (a) elective change in accounting policies or
reporting practices, except as required by GAAP or as approved by the Borrower’s
independent certified public accountants, or (b) change of fiscal year.

7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any subordinated
Indebtedness, except (a) regularly scheduled or required repayments or
redemptions of Indebtedness set forth in Schedule 7.2, (b) refinancings and
refundings of such Indebtedness in compliance with Section 7.2(c) and (c) any
payment or redemption to the extent made with Net Equity Proceeds (or by way of
conversion into or exchange for Equity Interests (other than Disqualified
Capital Stock)) of Borrower (or any Equity Interests of PBF LLC or any other
member of the PBF Energy Company Group).

7.15 Amendment, Etc. of Indebtedness. Amend or modify in any manner any term or
condition of any Indebtedness incurred pursuant to Section 7.2(f) if, after
giving effect to such amendment or modification as if made at the time such
Indebtedness were issued, such Indebtedness would not have been allowed to be
issued pursuant to Section 7.2(f).

7.16 Swap Contracts. Enter into any Swap Contract unless such Swap Contract:

(a) is made (i) with a Person that is, at the time such Swap Contract is made,
either a Lender or an Affiliate of a Lender, or (ii) with another counterparty
that is, at the time such Swap Contract is made, rated at least A- or better by
S&P or A3 or better by Moody’s; and

(b) is entered into to hedge the Relevant Parties’ exposure to fluctuations in
prices or rates (or to wholly or partially offset or unwind previous Swap
Contracts) and not for speculative purposes.

7.17 Deposit Accounts. Neither the Borrower nor any other Loan Party shall
hereafter establish and maintain, or otherwise deposit, allow to be deposited or
hold any funds in, any deposit account (other than Excluded Bank Accounts),
unless it complies with the provisions regarding such accounts set forth in the
Security Agreement (including, without limitation, the notice provisions and the
control agreement requirements).

 

111



--------------------------------------------------------------------------------

7.18 Material Contracts. Neither the Borrower nor any Restricted Subsidiary may
amend or modify or grant any waiver or release under or terminate in any manner
any Material Contract, if such amendment, modification, waiver, release or
termination would be materially adverse to the Lenders or affect the
assignability of any such contract or agreement in a manner that would have an
adverse effect on the rights of the Secured Parties in the Collateral (including
in such agreement as Collateral).

7.19 Limitations on Activities of Borrower. Without limiting any restrictions on
the Borrower otherwise set forth in this ARTICLE VII, the Borrower shall
not conduct or engage in any operations or business other than (i) those
incidental to its ownership of the Equity Interests of its Subsidiaries,
(ii) the maintenance of its legal existence, (iii) the performance of the Loan
Documents and the Term Loan Documents, (iv) guaranteeing the obligations of its
Subsidiaries to the extent permitted by this Agreement and making Investments in
its Subsidiaries to the extent permitted by this Agreement, (v) performance
under the Partnership Agreement, the Contribution and Conveyance Agreement
(including ownership and operation of the Toledo assets acquired thereby on the
Closing Date and any Toledo assets complementary, reasonably related or
incidental thereto acquired after the Closing Date (collectively, the “Toledo
Assets”)) and the Operation and Management Services and Secondment Agreement and
the Toledo Terminaling Services Agreement to which it is a party, (vi) providing
indemnification to officers and directors, (vii) incurring Indebtedness
permitted by Section 7.2 and, subject to clause (ix), consummating any other
transaction expressly permitted under ARTICLE VII or otherwise contemplated
under the Registration Statement; provided that such transactions shall not
result in the Borrower owning operating assets other than the Toledo Assets,
(viii) consummating the Transactions, (ix) entry into, and performance of, the
Material Contracts and any documentation in connection with a Permitted
Acquisition with respect to which a Subsidiary is acquiring operating assets or
the Borrower is purchasing Equity Interests of a new Subsidiary, (x) the
ownership of any assets and the performance of any actions related to or
incidental to being a public company (including, without limitation, any actions
required by the SEC or applicable Law) and (xi) any activities incidental to any
of the foregoing.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.1 Events of Default. The existence of any of the following shall constitute an
“Event of Default”:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, Swingline
Loan or any L/C Obligation or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) pay within five days after the same becomes due, any
interest on any Loan, Swingline Loan or on any L/C Obligation, any fee due
hereunder, or other amount payable hereunder or under any other Loan Document;
or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.3(a), 6.5(a) (with respect
to the Borrower and any Subsidiary existing on the Closing Date only), 6.7,
6.11, 6.18, or ARTICLE VII (in the case of Section 7.11, subject to
Section 8.4); or

 

112



--------------------------------------------------------------------------------

(c) Other Defaults. Any Relevant Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.1(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof to the Borrower from the
Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Relevant Party herein, in any other Loan Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect (except with respect to such representations, warranties or
certifications which are expressly qualified by materiality, which shall be
incorrect or misleading in any respect) when made or deemed made; or

(e) Cross-Default. (i) Any Relevant Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with or without the giving of notice, if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) (after giving effect to any grace or cure
periods therein) resulting from (A) any event of default under such Swap
Contract as to which a Relevant Party is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) (after giving
effect to any grace or cure periods therein) under such Swap Contract as to
which a Relevant Party is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Relevant Party as a result
thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Relevant Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Relevant Party and is not released, stayed, vacated or fully bonded within
30 days after its issue or levy; or

 

113



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Relevant Party, (i) one or more
final judgments or orders in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurance company has not disputed
coverage); or (ii) one or more non-monetary judgments that have had, or that
could reasonably be expected to have, a Material Adverse Effect, and, in either
case, there is a period of 30 consecutive days during which a stay of
enforcement of such final judgment, by reason of a pending appeal or otherwise,
is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than
(x) as expressly permitted hereunder or thereunder or (y) satisfaction in full
of all the Obligations (other than (A) contingent indemnification, expense
reimbursement or yield protection obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the Applicable Cash
Management Bank or Hedge Bank shall have been made), ceases to be in full force
and effect as against the appropriate Relevant Party; or any Relevant Party or
any Affiliate thereof asserts in writing that any provision of any Loan Document
is not the valid and enforceable obligation of such Relevant Party; or

(k) Change of Control. There occurs any Change of Control;

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.1 or 6.12 shall for any reason (other than pursuant to the
terms of the Loan Documents and other than as a result of any action or omission
of any Secured Party) cease to create a valid first priority Lien (subject only
to Permitted Liens) on a material portion of the Collateral purported to be
covered thereby; or

(m) Termination or Default under the Material Contracts. There occurs (i) any
default or defaults under the Material Contracts or (ii) any termination of the
Material Contracts, in each case of clauses (i) and (ii), that could reasonably
be expected to result in a Material Adverse Effect; or

(n) Permanent or Indefinite Suspension of Operations. A period of 12 months
shall have elapsed following the Borrower or its Subsidiaries’ receipt of a
written notice from any member of the PBF Energy Company Group as to the
permanent or indefinite suspension of operations at any of the Toledo, Ohio,
Delaware City, Delaware or Paulsboro, New Jersey refineries that could
reasonably be expected to result in a Material Adverse Effect, unless (i) the
members of the PBF Energy Company Group shall continue to pay all applicable
minimum volume commitments that would have been payable to the Borrower or any
Loan

 

114



--------------------------------------------------------------------------------

Party if the applicable Material Contract had survived to its stated term or
(ii) the Borrower shall have, as of the time of the expiration of such 12-month
period, established replacement business that is reasonably acceptable to the
Administrative Agent or demonstrated to the Administrative Agent’s reasonable
satisfaction that actions have been commenced to restore or replace business
lost as a result of such suspension of operations; provided, for the avoidance
of doubt, that if insurance proceeds or other cash is used by the PBF Energy
Company Group to satisfy the cash obligations that would have been payable to
the Borrower or any Loan Party if the applicable Material Contract had survived
to its stated term, then no Event of Default under this clause (n) shall be
deemed to have occurred as a result of such suspension of operations.

(o) Environmental. There occurs any Environmental Liability that has resulted in
a Material Adverse Effect.

8.2 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans, the Swingline Lender to
make Swingline Loans, and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 103% of the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans, the Swingline Lender
to make Swingline Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.2), any amounts received
on account of the Obligations shall, subject to the provisions of Sections 2.14
and 2.15, be applied by the Administrative Agent in the following order:

 

115



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees, but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under ARTICLE III) payable to
the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Swingline Lender and the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders,
the Swingline Lender and the L/C Issuer arising under the Loan Documents and
amounts payable under ARTICLE III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Swingline Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Swingline Loans, L/C Borrowings and Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize 103% of that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.3 and 2.14; and

Last, the balance, if any, after all of the Obligations (other than
(A) contingent indemnification, expense reimbursement or yield protection
obligations, in each case, as to which no claim has been made and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.3(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof from the Borrower, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to the Agreement that has given the notice contemplated by the

 

116



--------------------------------------------------------------------------------

preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
ARTICLE IX hereof for itself and its Affiliates as if a “Lender” party hereto.

8.4 Right to Cure Financial Covenants. For purposes of determining compliance
with the Financial Covenants set forth in Section 7.11, any Net Equity Proceeds
of Borrower (or of PBF LLC that have been contributed to the Borrower as common
equity or other equity on terms and conditions reasonably acceptable to the
Administrative Agent on or prior to the day that is ten (10) Business Days (the
“Last Cure Date”) after the day on which financial statements are required to be
delivered for a fiscal quarter will, at the request of the Borrower, be included
in the calculation of Consolidated EBITDA for such fiscal quarter for the
purposes of determining compliance with such financial covenant for the
Measurement Period as at the end of such fiscal quarter and any applicable
subsequent Measurement Periods that include such fiscal quarter (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”), provided that (i) in each four (4) fiscal quarter
periods, there shall be at least two (2) fiscal quarters in respect of which no
Specified Equity Contribution is made, and no such Specified Equity
Contributions may be made in consecutive fiscal quarters, (ii) there shall be no
more than five (5) Specified Equity Contributions over the term of this
Agreement, (iii) the amount of any Specified Equity Contribution shall be no
greater than 100% of the amount required to cause the Loan Parties to be in
compliance with the financial covenants set forth in this Agreement, (iv) all
Specified Equity Contributions shall be disregarded for all other purposes under
the Loan Documents, including any determination of any baskets (including
exceptions that are increased by the amount of Net Equity Proceeds), tests, pro
forma tests or Consolidated EBITDA add-backs, (v) there shall be no pro forma or
other reduction in Consolidated Funded Indebtedness with any Specified Equity
Contributions for determining compliance with Section 7.11 for the fiscal
quarter with respect to which such Specified Equity Contribution was made and
(vi) if, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of Section 7.11, the Borrower shall
be deemed to have satisfied the requirements of Section 7.11 as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of
Section 7.11 that had occurred shall be deemed cured for the purposes of this
Agreement.

If notice has been delivered to the Administrative Agent of a Specified Equity
Contribution, then from the later of (a) the date of such notice and (b) the
date of delivery of the Compliance Certificate with respect to such Fiscal
Quarter related to such cure notice, until the earlier to occur of the required
date for receipt of the Specified Equity Contribution and the date on which the
Administrative Agent is notified that the Specified Equity Contribution will not
be made, neither the Administrative Agent nor any Secured Party shall exercise
any right or remedy hereunder or under any other Loan Document with respect to
an Event of Default for failure to comply with (x) Section 6.3(a) with respect
to a Default or Event of Default under Section 7.11 or (y) Section 7.11
(including, without limitation, the imposition of interest at the Default Rate);
provided, however, no borrowing of Revolving Loans may be made hereunder until
such Specified Equity Contribution has been made in accordance with the terms of
this Section 8.4.

 

117



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Each of the Lenders, the Swingline Lender and the L/C Issuer hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly set forth in Sections 9.6 and 9.10, the provisions
of this Article are solely for the benefit of the Administrative Agent, the
Lenders, the Swingline Lender and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank), the Swingline Lender
and the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender, the Swingline Lender and the L/C
Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.5 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this ARTICLE IX and ARTICLE X (including Section 10.4(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.2 Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

118



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.1 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender, the Swingline
Lender or the L/C Issuer; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in ARTICLE IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, the making of a Swingline Loan or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Swingline Lender or the L/C Issuer, the Administrative Agent may presume that
such condition is satisfactory to such Lender, the Swingline Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such

 

119



--------------------------------------------------------------------------------

Lender or the L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Swingline Issuer, the
L/C Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a Lender with an office in the United
States, or an Affiliate of any such Lender with an office in the United States;
provided, however, if no Lender or Affiliate of a Lender is so appointed, then
such successor does not need to be a Lender or an Affiliate of a Lender but
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent on behalf of the Lenders,
the Swingline Lender and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders,
the Swingline Lender or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender, the
Swingline Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.4 shall continue in effect for the

 

120



--------------------------------------------------------------------------------

benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swingline Lender and L/C Issuer. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of Wells Fargo as the retiring Swingline Lender
and L/C Issuer, (ii) the retiring Swingline Lender and L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit issued by Wells Fargo.

9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender, the
Swingline Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender, the Swingline Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers, Documentation Agent or Syndication Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swingline Lender or the
L/C Issuer hereunder.

9.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan, Swingline Loan or L/C Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Swingline Loans, L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Swingline Loan, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Swingline Lender, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Swingline Lender, the L/C Issuer and the Administrative Agent under
Sections 2.3(h) and (i), 2.8 and 10.4) allowed in such judicial proceeding; and

 

121



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender, Swingline Lender
and the L/C Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Swingline Lender and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.8
and 10.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
the Swingline Lender or the L/C Issuer to authorize the Administrative Agent to
vote in respect of the claim of any Lender, the Swingline Lender or the L/C
Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank), the
Swingline Lender, the L/C Issuer and the other Secured Parties irrevocably
authorize the Administrative Agent to take the following actions, and the
Administrative Agent hereby agrees to take such actions upon the Borrower’s
request:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of all of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit that have been Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent and the L/C
Issuer shall have been made), (ii) that is sold or Disposed of or to be sold
contemporaneously with the release of such Lien or Disposed of as part of or in
connection with any sale or Disposition permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.1;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 7.1(h), (n) or (o).

 

122



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral or other
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral or other property
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.3, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) or any Guaranty (including the release of any
Guaranty) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this ARTICLE IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE X

MISCELLANEOUS

10.1 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders or the Administrative Agent at the direction of the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent (provided that such
acknowledgement shall be administrative in nature and shall not be construed as
a consent right, except as required in next the proviso below), and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.1 (other than Section 4.1(d)(i))
without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.2) without the written consent of such Lender;

(c) postpone any scheduled date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to any Lender hereunder or under such other
Loan Document without the written consent of such Lender;

 

123



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, Swingline Loan or L/C Borrowing, or (subject to the proviso to this
Section 10.1) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such amount
and directly and adversely affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend (i) the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan, Swingline Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(e) change Section 8.3 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
adversely affected thereby;

(f) change any provision of this Section 10.1 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) except as provided in Section 9.10, release all or substantially all of the
Collateral in any transaction or series of related transactions (other than as
contemplated by the Loan Documents), without the written consent of each Lender;
or

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
and (iv) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
without the consent of such Defaulting Lender (A) the Commitment of such Lender
may not be increased or extended, (B) the amount of principal payable to such
Lender may not be reduced (except as provided in Section 2.15) and (C) the
voting provisions hereof with respect to such Lender may not be amended without
the consent of such Lender.

 

124



--------------------------------------------------------------------------------

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

10.2 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.2(b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the Swingline Lender or the
L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.2 or such other
address, telecopier number, electronic mail address or telephone number as shall
be designated by such Person in writing to the other parties; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire or
such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such Person in writing to the other parties.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Swingline Lender and the L/C Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender, the Swingline Lender or the
L/C Issuer pursuant to ARTICLE II if such Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The

 

125



--------------------------------------------------------------------------------

Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Swingline
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the Swingline Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Swingline Lender and the L/C Issuer. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic

 

126



--------------------------------------------------------------------------------

mail address to which notices and other communications may be sent and
(ii) accurate wire instructions for such Lender. Furthermore, each Public Lender
agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, the Swingline Lender, L/C Issuer and
Lenders. The Administrative Agent, the Swingline Lender, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including electronic
and telephonic Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Swingline Lender, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reasonable reliance by such Person on each notice purportedly
given by or on behalf of the Borrower. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.3 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
Swingline Lender, the L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders, the Swingline Lender and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Swingline Lender) hereunder
and under the other Loan Documents, (d) any Lender from exercising setoff rights
in accordance with Section 10.8

 

127



--------------------------------------------------------------------------------

(subject to the terms of Section 2.12) or (e) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law, and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.2 and (ii) in addition to the matters set forth in
clauses (b), (c), (d) and (e) of the preceding proviso and subject to
Section 2.12, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.4 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by or on behalf of the Administrative Agent and
its Affiliates (limited, in the case of legal fees, by clause (iii) below), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Swingline Lender in connection
with the extension of any Swingline Loan or any demand for payment thereunder
(limited, in the case of legal fees, by clause (iii) below), (iii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder (provided, however, in the case of clauses
(i) through (iii) reimbursement of legal fees shall be limited to the reasonable
fees, charges and disbursements of one primary outside counsel to the
Administrative Agent, the Swingline Lender and the L/C Issuer, taken as a whole,
and one local counsel in each applicable jurisdiction, as necessary, and, in the
case of an actual or perceived conflict of interest, additional conflicts
counsel for all such Persons similarly situated) and (iv) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or Swingline Lender or the L/C Issuer during the existence of an Event of
Default, in connection with the enforcement or protection of its rights under
this Agreement and the other Loan Documents, including, without limitation, its
rights under this Section, and in connection with Loans made or Letters of
Credit (limited, in each case, in the case of legal fees, to the reasonable
fees, charges and disbursements of one primary outside counsel to the
Administrative Agent, the Swingline Lender and the L/C Issuer, taken as a whole,
and an additional primary outside counsel to all of the Lenders, taken as a
whole, and one local counsel in each applicable jurisdiction, as necessary for
each such group, and, in the case of an actual or perceived conflict of
interest, additional conflicts counsel for all such Persons similarly situated).

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Swingline
Lender and the L/C Issuer, the Joint Lead Arrangers and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (including the reasonable
fees, charges and disbursements of outside counsel), incurred by any

 

128



--------------------------------------------------------------------------------

Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan, Swingline Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties or
from a material breach of such Indemnitee’s or its Related Person’s obligations
under the Senior Credit Documentation, (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee or its Related Parties
for breach in bad faith of such Indemnitee’s or its Related Parties’ obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from a dispute among or between Indemnitees and not involving (i) any act or
omission of the Borrower or (ii) such Indemnitee’s capacity or role as an agent
or arranger with respect to the Loan Documents or the Loans; provided, further,
that payments of expenses with respect to the negotiation, preparation, due
diligence, administration, syndication, closing and enforcement of any of the
Loan Documents will be limited to those provided for under Section 10.4(a). This
Section 10.4(b) shall not apply with respect to taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
Notwithstanding anything to the contrary contained herein, reimbursement of
legal fees pursuant to this Section 10.4(b) shall be limited, in each case, to
the reasonable fees, charges and disbursements of one primary outside counsel to
the Indemnitees, taken as a whole, and one local counsel in each applicable
jurisdiction, as necessary, and, in the case of an actual or perceived conflict
of interest, additional conflicts counsel for all such Persons similarly
situated.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any

 

129



--------------------------------------------------------------------------------

Related Party of any of the foregoing (and without limiting its obligation to do
so), each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. No Indemnitee shall be liable to the
Borrower, its Affiliates or any other Person, and the Borrower and its
Affiliates will not be liable to any Indemnitee, its Affiliates or any other
Person, for any claim on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, Swingline Loan or Letter
of Credit or the use of the proceeds thereof; provided, that, nothing contained
in this Section 10.4(d) shall limit the Borrower’s indemnification obligations
with respect to indirect, consequential or punitive damage claims, to the extent
of the indemnification provided in Section 10.4(b) (but only to the extent
asserted against any Indemnitee by a third party (other than another
Indemnitee)). No Indemnitee referred to in Section 10.4(b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor accompanied by reasonably
detailed supporting information.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Swingline Lender and the L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.5 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Swingline Lender, the L/C
Issuer or any Lender, or the Administrative Agent, the Swingline Lender, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Swingline Lender, the L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then

 

130



--------------------------------------------------------------------------------

(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender, the Swingline Lender and the L/C Issuer severally agrees to pay
to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders, the Swingline Lender and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 10.6(b),
(ii) by way of participation in accordance with the provisions of
Section 10.6(f), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6(h) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.6(f) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Swingline Lender, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.6(b), participations in Swingline Obligations and
L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered

 

131



--------------------------------------------------------------------------------

to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed and to the extent the Borrower has not responded within five
(5) Business Days after receipt of written request for consent, the Borrower
shall be deemed to have consented) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that initially establishes or
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that initially
establishes or increases the obligation of the assignee to participate in
exposure under any Swingline Loan (whether or not then outstanding).

 

132



--------------------------------------------------------------------------------

(iv) No Assignment to Certain Persons. Notwithstanding anything contained herein
to the contrary, no such assignment shall be made (A) to the Borrower or any of
the Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting Lender, or any
of its Subsidiaries, or any Person who, upon becoming a lender hereunder, would
constitute any of the foregoing Persons described in this clause (iv), (C) to a
natural person or (D) to any Ineligible Institution.

(c) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (it being agreed and
understood that such fee shall not be payable by Borrower or any Loan Party);
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(d) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (e) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 10.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.6(f) or, in the case of Ineligible Institutions, any such assignment
would be void ab initio.

 

133



--------------------------------------------------------------------------------

(e) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans, Swingline Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(f) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swingline Lender or the
L/C Issuer, sell participations to any Person (other than a natural person, a
Defaulting Lender, an Ineligible Institution or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swingline Obligations and L/C Obligations) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and (iv) such Participant
must agree to be bound by Section 10.7. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.1 that delays or reduces any
payment to such Participant. Subject to subsection (g) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4 and 3.5 (subject to the requirements and limitations therein)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.6(b); provided such Participant agrees to be
subject to the provisions of Section 3.6 as if it were an assignee under
Section 10.6(b) and agrees to deliver the documentation required under
Section 3.1(e). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the

 

134



--------------------------------------------------------------------------------

“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(g) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.1 or 3.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.1 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.1 as though it were a Lender.

(h) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over it; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Resignation as Swingline Lender and L/C Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to Section 10.6(b), Wells
Fargo may, upon 30 days’ notice to the Borrower and the Lenders, resign as
Swingline Lender and Wells Fargo may upon 30 days’ notice to the Borrower and
the Lenders, resign as L/C Issuer. In the event of any such resignation as
Swingline Lender and L/C Issuer, the Borrower shall be entitled to appoint from
among the Lenders a successor Swingline Lender and L/C Issuer hereunder;
provided, however, that no failure by the Borrower or the Lenders to appoint any
such successor shall affect the resignation of Wells Fargo as Swingline Lender
and Wells Fargo as L/C Issuer. If Wells Fargo resigns as Swingline Lender and
Wells Fargo resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the Swingline Lender and L/C Issuer hereunder with
respect to all Swingline Loans and Letters of Credit outstanding as of the
effective date of its resignation as Swingline Lender and L/C Issuer and all
Swingline Obligations and L/C Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.3(c)). Upon the appointment of a
successor Swingline Lender and L/C Issuer and the successor Swingline Lender’s
and L/C Issuer’s acceptance thereof, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and

 

135



--------------------------------------------------------------------------------

duties of the retiring Swingline Lender and L/C Issuer, and (b) the successor
Swingline Lender and L/C Issuer shall issue swingline loans and letters of
credit in substitution for the Swingline Loans and the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Swingline Loans and Wells Fargo Letters of Credit.

(j) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, any assignment or participation made by a Lender in violation of
the provisions of this Section 10.6 (including, without limitation, as a result
of the making of any such assignment or the sale of any such participation
(i) to an Ineligible Institution (unless the requisite consent has been
obtained) or (ii) without any other required consent of the Borrower) shall be
void ab initio and, in the case of assignments, the Ineligible Institution shall
be deleted from the Register, and the Borrower shall be entitled to seek
specific performance to unwind any such assignment or participation in addition
to any other remedies available to the Borrower at law or in equity.

10.7 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or by any order of any court
or administrative agency or in any pending legal or administrative proceeding or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.13(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) to the extent requested by any Person providing insurance
to the Administrative Agent, the Lenders, the Swingline Lender or the L/C Issuer
relating to the Borrower and its obligations hereunder, (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Swingline Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower or any of its
Affiliates, which source is not to the knowledge of the Administrative Agent,
any Lender, the Swingline Lender, the L/C Issuer or any of their respective
Affiliates in breach of any confidentiality obligations owing to the Borrower or
any of its Affiliates with respect to such Information, (j) to the extent needed
to obtain a Committee on Uniform Securities Identification Procedures (CUSIP)
number or (k) to any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facility.

 

136



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
any Relevant Party or any Subsidiary or Affiliate thereof relating to any
Relevant Party or any Subsidiary thereof or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender, the Swingline Lender or the L/C Issuer on a non-confidential basis
prior to disclosure by any Relevant Party or any Subsidiary or Affiliate thereof
from a source that is not to the knowledge of the Administrative Agent, any
Lender, the Swingline Lender, the L/C Issuer or any of their respective
Affiliates in breach of any confidentiality obligations owing to any Relevant
Party or any Subsidiary or Affiliate thereof with respect to such Information.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders, the Swingline Lender and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Swingline Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the Swingline Lender or the L/C Issuer, irrespective of
whether or not such Lender, the Swingline Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender, the Swingline Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Swingline Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Swingline Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender, the Swingline Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

137



--------------------------------------------------------------------------------

10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Swingline
Lender or the L/C Issuer, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

138



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.1, if any Lender is a Defaulting Lender or a
Non-Extending Lender, if Borrower exercises its replacement rights under
Section 10.1 or if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower or such assignee shall pay to the Administrative Agent the
assignment fee specified in Section 10.6(c);

(b) such Lender shall receive payment of an amount equal to the outstanding
principal of its Loans, Swingline Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Sections 3.4 and 3.5)
(other than contingent indemnitees and other Contingent Obligations not then due
and payable) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.4 or payments required to be made pursuant to Section 3.1, such
assignment is reasonably expected to result in a reduction in such compensation
or payments thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided, that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

139



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 10.2. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY

 

140



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, and WFS, Citi and DB, in their
capacities as Joint Lead Arrangers, and any Lender are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, WFS, Citi, DB and such Lender on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, WFS, Citi, DB and any Lender each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) none of the Administrative Agent, WFS, Citi, DB or any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, WFS,
Citi, DB and any Lender and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, WFS, Citi, DB
or any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, WFS, Citi, DB and any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

141



--------------------------------------------------------------------------------

10.18 USA Patriot Act. Each Lender that is subject to the USA Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA Patriot
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21 General Partner. The Administrative Agent, each Lender, L/C Issuer and
Swingline Lender hereby agrees for itself and its successors and assigns,
including any subsequent holder of any Note, that no claim under this Agreement
or under any other Loan Document shall be made against the General Partner, and
that no judgment, order or execution entered in any suit, action or proceeding,
whether legal or equitable, hereunder or under any other Loan Document shall be
obtained or enforced, against the General Partner or its assets for the purpose
of obtaining satisfaction and payment of amounts owed under this Agreement or
any other Loan Document.

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PBF LOGISTICS LP By: PBF Logistics GP, LLC, its general partner By:  

/s/ Jeffrey Dill

Name:   Jeffrey Dill Title:   Senior Vice President, General Counsel and
Secretary

PBF Logistics LP – Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as Administrative Agent By:   /s/ Andrew Ostrov Name:   Andrew Ostrov Title:  
Director

PBF Logistics LP – Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as a Lender, Swingline Lender and L/C Issuer By:   /s/ Andrew Ostrov Name:  
Andrew Ostrov Title:   Director

PBF Logistics LP – Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender By:   /s/ Michael Zeller Name:   Michael Zeller
Title:   Vice President

 

PBF Logistics LP – Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG

NEW YORK BRANCH

as a Lender

By:   /s/ Shai Bandner

Name:

 

Shai Bandner

Title:

 

Vice President

By:  

/s/ Vanuza Pereira-Bravo

Name:  

Vanuza Pereira-Bravo

Title:

 

Assistant Vice President

 

PBF Logistics LP – Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

as a Lender

By:   /s/ Vanessa Kurbatskiy

Name:

 

Vanessa Kurbatskiy

Title:

 

Vice President

 

PBF Logistics LP – Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH

as a Lender By:   /s/ Mikhail Faybusovich

Name:

 

Mikhail Faybusovich

Title:

 

Authorized Signatory

By:  

/s/ Tyler R. Smith

Name:

 

Tyler R. Smith

Title:

 

Authorized Signatory

 

PBF Logistics LP – Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. as a Lender By:  

/s/ Michael King

Name:  

Michael King

Title:  

Authorized Signatory

 

PBF Logistics LP – Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH as a Lender By:  

/s/ Lana Gifas

Name:  

Lana Gifas

Title:  

Director

By:  

/s/ Jennifer Anderson

Name:  

Jennifer Anderson

Title:  

Associate Director

 

PBF Logistics LP – Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.1

Commitments and Applicable Percentages

 

Lender

   Commitment      Applicable Percentage  

Wells Fargo Bank, National Association

   $ 39,350,000.00         14.309090909 % 

Citibank, N.A.

   $ 39,275,000.000         14.281818181 % 

Deutsche Bank AG New York Branch

   $ 39,275,000.000         14.281818181 % 

Barclays Bank PLC

   $ 39,275,000.000         14.281818181 % 

Credit Suisse AG, Cayman Islands Branch

   $ 39,275,000.000         14.281818181 % 

Morgan Stanley Bank, N.A.

   $ 39,275,000.000         14.281818181 % 

UBS AG, Stamford Branch

   $ 39,275,000.000         14.281818181 % 



--------------------------------------------------------------------------------

SCHEDULE 5.6

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 5.7

Material Contracts

 

  1. Each Parent Contract filed as an exhibit (including any subsequent filing
of an executed version thereof as an exhibit to a periodic report filed by
Borrower, a “Registration Statement Exhibit”) to Borrower’s Registration
Statement on Form S-1 (Registration Number 333-195024), including amendments
thereto permitted under the Credit Agreement, filed with the SEC.

 

  2. Each Parent Contract that is an exhibit to a Registration Statement
Exhibit.



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)

Existing Investments

None.



--------------------------------------------------------------------------------

SCHEDULE 5.13

Subsidiaries and other Equity Investments; Loan Parties

(a), (b) and (c):

 

Loan Party

   Jurisdiction of
formation   

Principal Place

of Business

   Taxpayer
Identification
Number    Restricted or
Unrestricted    Loan
Party
Owner    Percentage
Ownership  

PBF Logistics LP

   Delaware    One Sylvan Way, 2nd Fl, Parsippany, NJ 07054    35-2470286    N/A
   N/A      N/A   

Delaware City Terminaling Company LLC

   Delaware    One Sylvan Way, 2nd Fl, Parsippany, NJ 07054    37-1719133   
Restricted    PBF Logistics
LP      100 % 



--------------------------------------------------------------------------------

SCHEDULE 6.12

Guarantors

Delaware City Terminaling Company LLC



--------------------------------------------------------------------------------

SCHEDULE 6.19

Mortgaged Properties

 

  1. The property described in that certain deed attached as Exhibit E to the
Contribution and Conveyance Agreement.

 

  2. That certain access easement attached as Exhibit C to the Contribution and
Conveyance Agreement.



--------------------------------------------------------------------------------

SCHEDULE 6.19(a)(iii)

Property Exempt from Section 6.19(a)(iii) Requirements

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1

Existing Liens

 

Debtor

  

Secured Party

  

Filing Type

  

Filing Number

  

Covered Assets

  

Lien Type

Toledo Refining Company LLC1

   John Crane Inc.    UCC-1    40979633   

Seals related to

LACT Units

  

Purchase money

security interest

 

1  Subject assets to be conveyed to the Borrower pursuant to the Transactions.



--------------------------------------------------------------------------------

SCHEDULE 7.1(p)

Certain Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 7.2

Existing Indebtedness

Indebtedness secured by the Liens set forth on Schedule 7.1.



--------------------------------------------------------------------------------

SCHEDULE 7.5(k)

Scheduled Dispositions of Certain Property

None.



--------------------------------------------------------------------------------

SCHEDULE 7.8

Permitted Agreements

None.



--------------------------------------------------------------------------------

SCHEDULE 7.9

Burdensome Agreements

None.



--------------------------------------------------------------------------------

SCHEDULE 10.2

Administrative Agent’s Office, Certain Addresses for Notices

Administrative Agent:

Wells Fargo Bank, National Association

550 South Tryon St., 6th Floor

Charlotte, NC 28202

Attention: Andrew Ostrov

Email: andrew.ostrov@wellsfargo.com

with a copy, which shall not constitute notice, to:

Latham & Watkins LLP

811 Main Street

Suite 3700

Houston, TX 77002

Attention: Craig Kornreich

Borrower:

PBF Logistics LP

c/o PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: John Luke

Telecopy No: (973) 455-7500

Email: john.luke@pbfenergy.com

with a copy, which shall not constitute notice, to:

PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: General Counsel

Telecopy No: (973) 455-7500



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF LOAN NOTICE

Date:             ,         

 

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of May
[    ], 2014 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PBF Logistics LP
(the “Borrower”), the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent, Swingline Lender and L/C
Issuer.

The undersigned hereby requests (select one):

¨ A Borrowing of          Loans [Insert Base Rate Loans or Eurodollar Rate
Loans]

¨ A conversion of          Loans to          Loans

¨ A continuation of Eurodollar Rate Loans

 

  1. On                      (a Business Day).1

 

  2. In the amount of $            .2

 

  3. For Eurodollar Rate Loans: with an initial Interest Period of      months.3

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.1 of the Agreement.

 

 

1  Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans.

2  Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.

3  Can be one, three or six months or twelve months if consented to by all the
Appropriate Lenders.

 

Exhibit A-1

Form of Loan Notice



--------------------------------------------------------------------------------

PBF LOGISTICS LP

By: PBF Logistics GP LLC, its general partner

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit A-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWINGLINE LOAN NOTICE

Date:             ,         

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of May
[    ], 2014 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PBF Logistics LP
(the “Borrower”), the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent, Swingline Lender and L/C
Issuer.

The undersigned hereby requests a Borrowing of Swingline Loans.

 

  1. On                      (a Business Day).4

 

  2. In the amount of $            .5

 

  3. Disbursed to              (account number) in              (location).

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.1 of the Agreement and the first sentence of
Section 2.16(a) of the Agreement.

 

PBF LOGISTICS LP

By: PBF Logistics GP LLC, its general partner

By:

 

 

Name:

 

 

Title:

 

 

 

4  To request a Swingline Borrowing, the Borrower shall notify the Swingline
Lender of such request by telephone (confirmed by a Swingline Loan Notice in
this form by telecopy) not later than 2:00 p.m. on the day of the proposed
Swingline Borrowing.

5  Each Swingline Loan shall be in a minimum principal amount of $100,000.

Exhibit A-2

Form of Swingline Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

$[            ]

     [             ] 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[    ] (the “Lender”), on the Maturity Date (as defined in the Agreement
referred to below) the principal amount of [            ] and No/100 Dollars]
($[            ]), or such lesser principal amount of Loans (as defined in such
Agreement) due and payable by the Borrower to the Lender on the Maturity Date
under that certain Revolving Credit Agreement dated as of May [    ], 2014 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Agreement. All
payments of principal of and interest on this Note shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office in accordance with the
terms of the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and is subject to optional and mandatory prepayment in whole or
in part as provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuance
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all in accordance with and as provided in the
Agreement. The Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note with respect to the date,
amount, Type and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and, except for notices for which provision is
expressly made in the Loan Documents, notice of protest, demand, intent to
accelerate, acceleration, dishonor and non-payment of this Note.

Exhibit B

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

PBF LOGISTICS LP

By: PBF Logistics GP LLC, its general partner

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

     

Type of
Loan Made

     

Amount of
Loan Made

       End of
Interest
Period        Amount of
Principal or
Interest
Paid This
Date        Outstanding
Principal
Balance
This Date        Notation
Made By                                                                        
                                                                               
                                                                                
                                                                               
                                                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                         

Exhibit B

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     

 

To: Wells Fargo Bank, National Association, as Administrative Agent under the
Agreement defined below

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of May
[    ], 2014 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PBF Logistics LP
(the “Borrower”), the Lenders from time to time party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent, Swingline Lender and L/C
Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the [Borrower/General Partner], that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower, and that:

[Use following for fiscal year-end financial statements (not required if
delivery of such financial statements is separately satisfied pursuant to the
last sentence of Section 6.1 of the Agreement)]

1. Attached hereto as Schedule 1 are the fiscal year-end audited financial
statements required by Section 6.1(a) of the Agreement, and to the extent
required to be delivered to the SEC, setting forth in each case in comparative
form the figures for the previous fiscal year for the fiscal year of the
Borrower and its Subsidiaries ended as of the date set forth above as the
Financial Statement Date, together, in the case of audited financial statements,
with the report and opinion of Deloitte & Touche LLP or an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

[Use following for fiscal quarter-end financial statements (not required if
delivery of such financial statements is separately satisfied pursuant to the
last sentence of Section 6.1 of the Agreement)]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.1(b) of the Agreement, and to the extent required to be delivered
to the SEC, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year. The financial statements set forth on
Schedule 1 fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries for the periods or as of the
date specified therein in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and its
Subsidiaries performed and observed all their Obligations under the Loan
Documents [add, if applicable: except as hereinafter listed], and to the best
knowledge of the undersigned as of the date hereof no Default or Event of
Default under the Agreement has occurred and is continuing as of the date hereof
[add, if applicable: except the following list of each Default or Event of
Default under the Agreement, and its nature and status, that has occurred and is
continuing as of the date of this Certificate].

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date set forth above as the Financial Statement Date.6 [Included in the
footnotes of such Schedule 2 is a reconciliation of the financial definitions to
include the accounts of Unrestricted Subsidiaries.]7

5. [Attached hereto as Schedule 3 is a management discussion and analysis
required for filings with the SEC].8

6. Attached hereto as Schedule 4 is an updated Perfection Certificate.9

7. [Attached hereto as Schedule 5 [is a /are] fully executed Intellectual
Property Security Agreement[s] to the extent required by the Guaranty and
Collateral Agreement.]10

8. [Attached hereto as Schedule 6 is a reconciliation of the financial
definitions to include the accounts of Unrestricted Subsidiaries.]11

 

 

6  Not required for Compliance Certificate delivered with respect to fiscal
period ended June 30, 2014. Calculations should be based on financials of the
Borrower and its Restricted Subsidiaries.

7  Not required unless a Subsidiary has been designated an Unrestricted
Subsidiary. Responsible Officer may choose to provide this certification or,
alternatively, the certification in Section 8 below.

8  Not required if such management discussion and analysis has been filed with
the SEC and a copy has been delivered to Agent on or prior to the date hereof.

9  To be attached concurrently with the delivery of the financial statements
referred to in Section 6.1(a) of the Agreement or within thirty (30) days
following the consummation of a Material Permitted Acquisition.

10  To be attached to the extent required by Section 6.08(c) of the Guaranty and
Collateral Agreement.

11  Not required unless a Subsidiary has been designated an Unrestricted
Subsidiary. Responsible Officer may choose to provide this certification or,
alternatively, the certification in Section 4 above.

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20    .

 

PBF LOGISTICS LP

By:

  PBF Logistics GP LLC, its general partner By:  

 

Name:

 

 

Title:  

 

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 1

to the Compliance Certificate

in accordance with the Agreement

(See attached)

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Fiscal Quarter/Year ended             , 20    (“Financial Statement
Date”)

SCHEDULE 2

to the Compliance Certificate

in accordance with the Agreement

($ in 000’s)

 

I.

  Section 7.11(a) – Consolidated Interest Coverage Ratio.        

A.

   Consolidated EBITDA12 for the Measurement Period:         1.     Consolidated
Net Income for the Measurement Period:13        

        a. the net income (or loss) of the Borrower and its Restricted
Subsidiaries on a consolidated basis for such Measurement Period:

   $                     

        b. extraordinary gains, losses, charges or expenses:

   $                     

        c. the net income (or loss) of any Restricted

   $                

 

 

12  Calculated, for any Measurement Period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis. For purposes of calculating Consolidated
EBITDA for (i) the Measurement Period ending September 30, 2014, the parties
agree that Consolidated EBITDA for that Measurement Period shall be equal to
EBITDA for the fiscal quarter ended September 30, 2014 multiplied by four,
(ii) the Measurement Period ending December 31, 2014, the parties agree that
Consolidated EBITDA for that Measurement Period shall be equal to EBITDA for the
two fiscal quarters ended December 31, 2014 multiplied by two and (iii) the
Measurement Period ending March 31, 2015, the parties agree that Consolidated
EBITDA for that Measurement Period shall be equal to EBITDA for the three fiscal
quarters ended March 31, 2015 multiplied by 4/3.

For the purposes of calculating Consolidated EBITDA for any Measurement Period
(or, in the case of pro forma calculations, during the period from the last day
of such Measurement Period to and including the date as of which such
calculation is made) and for the purpose of calculating compliance with any test
or financial covenant hereunder, if the Borrower or any Restricted Subsidiary
shall have made a Material Disposition, Material Acquisition or Subsidiary
Designation or incurred or repaid any Indebtedness during such Measurement
Period, Consolidated EBITDA and the components of any such test for such
Measurement Period shall be calculated after giving pro forma effect thereto as
if such Material Disposition, Material Acquisition or Subsidiary Designation or
the incurrence or repayment of such Indebtedness, occurred on the first day of
such Measurement Period (as of the last date in the case of a balance sheet
item) (with the Measurement Period for the purposes of pro forma calculations
being the most recent period of four consecutive fiscal quarters for which the
relevant financial information has been delivered to the Administrative Agent
pursuant to Section 6.1 of the Agreement).

As used herein, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes common stock of any Person and (b) involves consideration in excess
of $5,000,000; “Material Disposition” means any sale, transfer or other
disposition of property or series of related sales, transfers or other
dispositions of property that (i) involves assets comprising all or
substantially all of an operating unit of a business or involves common stock of
any Person owned by the Borrower and the Restricted Subsidiaries and
(ii) involves consideration in excess of $5,000,000.

See also line item I.A.15 below.

 

13  Please indicate whether line items are net gains or losses.

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

  

Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
such income is not permitted as of the time of determination by operation of the
terms of its Organization Documents or any agreement, instrument or Law
applicable to such Restricted Subsidiary during such Measurement Period, except
to the extent such income is actually distributed:

     

d. except as provided in clause (e) below, any income (or loss) for such
Measurement Period of any Person if such Person is not the Borrower or a
Restricted Subsidiary:

   $   

e. net income actually distributed in cash during such Measurement Period to the
Borrower or any Restricted Subsidiary from any Joint Venture or other Person
that is not a Restricted Subsidiary (other than any dividends or other
distributions in cash that are extraordinary, unusual or non-recurring in
nature) and, in the case of a dividend or other distribution to a Restricted
Subsidiary that is not a Loan Party, such Restricted Subsidiary is not precluded
from further distributing such amount to the Borrower as described in clause (c)
above:

   $   

Consolidated Net Income for the Measurement Period (Lines I.A.1.a - I.A.1.b -
I.A.1.c - I.A.1.d + I.A.1.e):

   $   

2.      Consolidated Interest Charges:

     

a. all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP:

   $   

b. the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP:

   $   

c. net payments (or minus their net receipts) under Swap Contracts with respect
to interest rates:

   $   

d. all interest income of the type described in clauses (a) through (c) above:

   $   

Consolidated Interest Charges (Lines I.A.2.a + I.A.2.b + I.A.2.c - I.A.2.d)

   $   

3.      Federal, state, local and foreign income taxes payable (without
duplication, net of, Federal, state, local and foreign income tax credits):

   $   

4.      Depreciation and amortization expense:

   $            

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

  

5.      Non-cash compensation expenses and charges:

   $   

6.      Unrealized net losses in the fair market value of any Swap Contract:

   $   

7.      Other non-cash items reducing Consolidated Net Income:

   $   

8.      Fees and expenses incurred in connection with the Transactions:

   $   

9.      Fees and expenses incurred in connection with the proposed or
consummated incurrence of any Indebtedness permitted by Section 7.2, the
proposed or consummated making of any Investment (including any Permitted
Acquisition) permitted by Section 7.3 (in each case of or by the Borrower and
its Restricted Subsidiaries for such Measurement Period) or proposed or
consummated issuance of Equity Interests in a public offering; provided that the
aggregate amount of adjustments included in this clause 9 shall not exceed the
greater of (A) $10,000,000 and (B) 10% of Consolidated EBITDA for the most
recent Measurement Period (calculated without regard to such addition), in each
case during any fiscal year:

   $   

10.    Any costs or expenses incurred pursuant to any management equity plan or
stock plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent such costs or
expenses are funded with cash proceeds of third Persons that are not Loan
Parties contributed to the capital of Borrower or any Subsidiary:

   $   

11.    Cash proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted under the
Agreement14:

   $   

12.    Unrealized net gains in the fair market value of any Swap Contract:

   $   

13.    Non-cash items increasing Consolidated Net Income for the Measurement
Period (to the extent consistent with GAAP, other than the accrual of revenue or
recording of receivables in the ordinary course of business):

   $            

 

14  To the extent not already included in the Consolidated Net Income and to the
extent consistent with GAAP.

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

  

14.    Consolidated EBITDA prior to giving effect to any pro forma adjustments
detailed in clause (13) below, (Lines I.A.1 + I.A.2 +I.A.3 + I.A.4 + I.A.5 +
I.A.6 + I.A.7 + I.A.8 + I.A.9 + I.A.10 + I.A.11 - I.A.12 - I.A.13):

   $   

15.    Adjustments to give pro forma effect to a Material Acquisition15

   $   

16.    Consolidated EBITDA after giving effect to any pro forma adjustments
detailed in clause (15) above, (Lines I.A.14 + I.A.15):16

   $

B.

   Consolidated Interest Charges for purposes of the Consolidated Interest
Coverage Ratio:       1. Line I.A.2:    $    2. amortization of debt discount
and debt issuance commission, fees and expenses (including, for the avoidance of
doubt, any AHYDO catch-up payments) and any charges or losses as a result of the
early retirement of Indebtedness:    $    3. any fees paid in connection with
the Agreement, the Term Loan Documents or any other facility for borrowed money
permitted hereunder or paid in connection with the Transactions, any Permitted
Acquisition or other Investment permitted hereunder:    $    4. Indebtedness or
lease issuance costs that are amortized:    $    5. any principal components
paid on lease payments:    $    6. expenses paid in connection with amendments
of Indebtedness (whether successful or not):    $    7. any expense resulting
from the discounting of Indebtedness in connection with the application of
purchase accounting in connection with any acquisition:    $               
Consolidated Interest Charges for Purposes of the Consolidated Interest Coverage
Ratio (Lines I.B.1 - I.B.2 - I.B.3 - I.B.4 - I.B.5 - I.B.6 - I.B.7):   

 

15  A “Material Acquisition” means any acquisition of property or series of
related acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes common stock
of any Person and (b) involves consideration in excess of $5,000,000. This
adjustment may reflect (A) pro forma adjustments to the extent permitted to be
reflected in pro forma financial statements prepared in accordance with Article
11 of Regulation S-X under the Securities Exchange Act of 1934 or (B) other
adjustments satisfactory to the Administrative Agent in its sole discretion (not
to be unreasonably withheld, conditioned or delayed).

16  Additions to Consolidated Net Income are only to the extent deducted in the
calculation thereof and deductions to Consolidated Net Income are only to the
extent included in the calculation thereof.

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

 

C.     Consolidated Interest Coverage Ratio (Line I.A.16 ÷ Line I.B):

                to 1.00   Minimum Required:    2.50 to 1.00

II.

  Section 7.11(b) – Consolidated Total Leverage Ratio.     

A.     Consolidated Funded Indebtedness as of the Financial Statement Date:

    

1.      Consolidated Funded Indebtedness as of the Financial Statement Date:

    

a. the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including the Loans hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments representing obligations for borrowed money:

   $  

b. the outstanding principal amount of all Attributable Indebtedness17:

   $  

c. all unreimbursed obligations under bankers’ acceptances and similar
instruments and drawn letters of credit; provided that any unreimbursed amount
under commercial letters of credit shall not constitute Consolidated Funded
Indebtedness until three Business Days after such amount is drawn:

   $  

d. the outstanding principal amount of all obligations in respect of the
deferred purchase price of property or services (other than accounts payable in
the ordinary course of business) required to be reflected on the balance sheet
as a liability in accordance with GAAP:

   $  

e. all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (d) above of Persons other than the Borrower or
any Restricted Subsidiary:

   $  

f. all Indebtedness of the types referred to in clauses (a) through (d) above of
any partnership or Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which the Borrower or a

   $

 

17  “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation of any Person,
the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
if such lease or other agreement or instrument were accounted for as a
Capitalized Lease.

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

 

Restricted Subsidiary is a general partner, to the extent the Borrower or such
Restricted Subsidiary is directly liable for the payment of such Indebtedness:

    

g. all obligations, liabilities and indebtedness arising under the Term Loan
Documents (other than the amount of any Term Loan Collateral Shortfall18):

   $  

h. Swap Obligations:

   $  

i. Unrestricted (other than to the extent restricted as result of the Lien
created by any Loan Document, it being agreed and understood that the Term Loan
Collateral shall be deemed restricted for such purpose) cash and Cash
Equivalents as of the Financial Statement Date up to $15,000,000:

   $  

Consolidated Funded Indebtedness (Lines II.A.1.a + II.A.1.b + II.A.1.c +
II.A.1.d + II.A.1.e + II.A.1.f-II.A.1.g [- II.A.1.h] - II.A.1.i):

   $  

B.     Consolidated EBITDA for the Measurement Period (Line I.A.16):

   $  

C.     Consolidated Total Leverage Ratio (Line II.A.1 ÷ Line II.B):

                to 1.00  

Maximum Permitted under Section 7.11(b):

   [4.00 to 1.00]19      [Step-Up, if
any]20

 

18  “Term Loan Collateral Shortfall” means, as of any date of determination, the
excess of (i) the minimum amount of Term Loan Collateral required to be
maintained in respect of the obligations under the Term Loan Agreement as of
such date over (ii) the amount of Term Loan Collateral maintained in respect of
the obligations under the Term Loan Agreement as of such date.

19  Increases to 4.50 to 1.00 for any Measurement Period ending on the last day
of the fiscal quarter in which a Notes Offering occurs and as of the last day of
any Measurement Period thereafter.

20  Upon the consummation of a Material Permitted Acquisition and until the
earlier of (a) two-hundred seventy days immediately thereafter and (b) the date
the Consolidated Total Leverage Ratio as of the last day of a Measurement Period
equals or is less than the level required under Section 7.11(b) of the Agreement
without giving effect to the Step-Up (the Measurement Period described in this
clause (b), the “Compliance Period” and the period described in clauses (a) and
(b), the “Increase Period”), then, if elected by the Borrower by written notice
to the Administrative Agent given on or prior to the date of such Material
Permitted Acquisition, the maximum permitted Consolidated Total Leverage Ratio
shall be increased by 0.50 to 1.00 above the otherwise relevant level (the
“Step-Up”) during such Increase Period; provided that Increase Periods may not
be successive unless the Consolidated Total Leverage Ratio has been complied
with for at least one Measurement Period (i.e., without giving effect to the
Step-Up) (which, for the avoidance of doubt, shall include any Compliance
Period). A “Material Permitted Acquisition” means any Permitted Acquisition by
the Borrower or any Restricted Subsidiary for consideration in excess of
$10,000,000.

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

III. Section 7.11(c) – Consolidated Senior Secured Leverage Ratio. [Complete for
any Measurement Period ending on the last day of the fiscal quarter in which a
Notes Offering occurs and as of the last day of any Measurement Period
thereafter.]

 

  A. Consolidated Senior Secured Indebtedness:

 

     1.    Consolidated Funded Indebtedness as of the Financial Statement Date
(Line II.A.1):    $                  2.    Consolidated Funded Indebtedness that
is not secured by a Lien as of the Financial Statement Date:    $              
   3.    Consolidated Senior Secured Indebtedness (Line III.A.1 – Line III.A.2):
   $               B.    Consolidated EBITDA (Line I.A.16):    $              
C.    Consolidated Senior Secured Leverage Ratio (Line III.A.3 ÷ Line III.B.):
        to 1.00      Maximum Permitted under Section 7.11(c):    3.50 to 1.00

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 3

to the Compliance Certificate

in accordance with the Agreement

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 4

to the Compliance Certificate

in accordance with the Agreement

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 5

to the Compliance Certificate

in accordance with the Agreement

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 6

to the Compliance Certificate

in accordance with the Agreement

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]21 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]22 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]23 hereunder are several and not joint.]24
Capitalized terms used but not defined herein shall have the meanings given to
them in the Revolving Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement identified below (including, without limitation, the
Swingline Loans and the Letters of Credit included in the revolving credit
facility established thereunder) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.   Assignor[s]:  

 

             

 

 

 

21  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

22  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

23  Select as appropriate.

24  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Exhibit D-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2.   Assignee[s]:  

 

             

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: PBF Logistics LP

 

4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5. Credit Agreement: Revolving Credit Agreement dated as of May [__], 2014,
among PBF Logistics LP, as the Borrower, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and L/C Issuer

 

6. Assigned Interest[s]:

 

Assignor[s]25

 

Assignee[s]26

   Aggregate
Amount of
Commitment/Loans
for all Lenders27      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans28      CUSIP
Number        $                     $                                 %        
     $                     $                                 %             
$                     $                                 %      

 

[7. Trade Date:                     ]29

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:

 

 

25  List each Assignor, as appropriate.

26  List each Assignee, as appropriate.

27  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

28  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

29  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]30 Accepted:

 

WELLS FARGO, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

  Title: [Consented to:]31 By:  

 

  Title:

 

 

30  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

31  To be added only if the consent of the Borrower and/or other parties (e.g.,
L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit D-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Restricted Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Restricted Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6(b)(iii) and
(c)(i) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

Exhibit D-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Exhibit D-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[Form of Administrative Questionnaire follows this cover page.]

 

Exhibit D-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS FORM

PBF LOGISTICS LP

$300 MILLION SENIOR SECURED REVOLVING CREDIT FACILITY

 

It is very important that all of the requested information be completed
accurately and that this questionnaire is returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:____________________________________________________________________________________________
Signature Block
Information:_____________________________________________________________________________________________________________
                         Signing Credit Agreement:               
            Yes                           No                          Coming in
via Assignment:                            Yes                           No Type
of Lender:                                        
                                         
                                        
                                         (Bank, Asset Manager, Broker/Dealer,
CLO/CDO, Finance Company, Hedge Fund, Insurance, Mutual Fund, Pension Fund,
Other Regulated Investment Fund, Special Purpose Vehicle or Other, please
specify) Taxpayer ID Number:   _________________   MEI Number:  
_________________   Foreign Entity:   Yes                   No                  

If yes, please complete and return appropriate FOREIGN IRS Form (usually Form
W-8BEN or W-ECI) as well as provide SWIFT Code for Patriot Act certification
purposes and fill out the 2 below fields:

SWIFT                                                                  

Country of Origin                                 

FOR INTERNAL PURPOSES ONLY (FOREIGN INSTITUTIONS)

 

Patriot Act Certification Effective Date:

  ____________________

Patriot Act Certification Expiration Date:

 

____________________

 

Exhibit D-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

   Primary Credit Contact      Secondary Credit Contact

Name:

  

 

    

 

Title:

  

 

    

 

Address:

  

 

    

 

  

 

    

 

Telephone:

  

 

    

 

Facsimile:

  

 

    

 

E-Mail Address:

  

 

    

 

   Primary Operations Contact      Secondary Operations Contact

Name:

  

 

    

 

Title:

  

 

    

 

Address:

  

 

    

 

  

 

    

 

Telephone:

  

 

    

 

Facsimile:

  

 

    

 

E-Mail Address:

  

 

    

 

   Primary L/C Contact      Secondary L/C Contact

Name:

  

 

    

 

Title:

  

 

    

 

Address:

  

 

    

 

  

 

    

 

Telephone:

  

 

    

 

Facsimile:

  

 

    

 

E-Mail Address:

  

 

    

 

 

   Electronic Distribution Contact Information

Name:

  

 

  Address cont’d:   

 

Title:

  

 

  Telephone:   

 

Address:

  

 

 

E-Mail

Address:

  

 

 

 

Exhibit D-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Lender’s Domestic
Wire Instructions    

Bank Name:

 

                                                                   
                                         
                                         
                                                                        

City and State:

 

                                                                   
                                         
                                         
                                                                        

ABA/Routing No.:

 

                                                                   
                                         
                                         
                                                                        

Account Name:

 

                                                                   
                                         
                                         
                                                                        

Account No.:

 

                                                                   
                                         
                                         
                                                                        

FFC Account Name:

 

                                                                   
                                         
                                         
                                                                        

FFC Account No.:

 

                                                                   
                                         
                                         
                                                                        

Attention:

 

                                                                   
                                         
                                         
                                                                        

Reference:

 

                                                                   
                                         
                                         
                                                                        

 

Lender’s Foreign
Wire Instructions
(please include
wiring instructions
for EACH currency
as applicable)    

Bank Name:

 

                                                                   
                                         
                                         
                                                                        

ABA/Routing No.:

 

                                                                   
                                         
                                         
                                                                        

Account Name:

 

                                                                   
                                         
                                         
                                                                        

Account No.:

 

                                                                   
                                         
                                         
                                                                        

FFC Account Name:

 

                                                                   
                                         
                                         
                                                                        

FFC Account No.:

 

                                                                   
                                         
                                         
                                                                        

Attention:

 

                                                                   
                                         
                                         
                                                                        

Reference:

 

                                                                   
                                         
                                         
                                                                        

SWIFT:

 

                                                                   
                                         
                                         
                                                                        

Country of Origin:

 

                                                                   
                                         
                                         
                                                                        

                    , hereby authorizes Wells Fargo Bank to rely on the payment
instructions contained in this Administrative Details Form.

 

By:

 

 

Its:

 

 

 

Exhibit D-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).

-                                  Tax Documents

U.S. DOMESTIC INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

  q Attach Form W-9 for current Tax Year

 

  q Confirm Tax ID Number:

FOREIGN INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

a.) Form W-8BEN (Certificate of Foreign Status of Beneficial Owner),

b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),

c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.

 

  q Attach Form W-8 for current Tax Year

 

  q Confirm Tax ID Number:

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.

 

  q Attach Form W-8 for current Tax Year

 

  q Confirm Tax ID Number:             

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

Exhibit D-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PERFECTION CERTIFICATE

[Form of Perfection Certificate follows this cover page.]

 

Exhibit E

Form of Perfection Certificate



--------------------------------------------------------------------------------

FORM OF PERFECTION CERTIFICATE

In connection with the proposed transactions by and among PBF Logistics LP (the
“Debtor”), PBF Energy Company LLC (the “Parent Guarantor”), Wells Fargo
Securities, LLC and Wells Fargo Bank, National Association as administrative
agent (the “Administrative Agent”), the Debtor hereby certifies on behalf of
itself and the other grantors specified below (the “Grantors”) as follows:

 

I. CURRENT INFORMATION

A. Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers. The full and exact legal name (as it appears in each
respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents, in each case as
amended to date), the type of organization, the jurisdiction of organization (or
formation, as applicable), and the organizational identification number (not tax
i.d. number) of the Debtor and each other Grantor are as follows:

 

Name of Debtor/Grantor

  

Type of Organization (e.g.

corporation, limited

liability company, limited

partnership)

   Jurisdiction of
Organization/
Formation    Organizational
Identification
Number  

PBF Logistics LP

   Limited Partnership    DE      130226994   

PBF Energy Company LLC

   Limited Liability Company    DE      100593434   

Delaware City Terminaling

   Limited Liability Company    DE      130283362   

Company LLC

        

B. Chief Executive Offices and Mailing Addresses. The chief executive office
address and the preferred mailing address (if different than chief executive
office) of the Debtor and each other Grantor are as follows:

 

Name of Debtor/Grantor

  

Address of Chief Executive Office

(or for natural persons, residence)

   Mailing Address (if different than
CEO or residence)

PBF Logistics LP

   1 Sylvan Way, Parsippany, New Jersey 07054   

PBF Energy Company LLC

   1 Sylvan Way, Parsippany, New Jersey 07054   

Delaware City Terminaling Company LLC

   1 Sylvan Way, Parsippany, New Jersey 07054   

C. Special Debtors. Except as specifically identified below none of the Grantors
is a: (i) transmitting utility (as defined in Section 9-102(a)(80)),
(ii) primarily engaged in farming operations (as defined in
Section 9-102(a)(35)), (iii) a trust, (iv) a foreign air carrier within the



--------------------------------------------------------------------------------

meaning of the federal aviation act of 1958, as amended or (v) a branch or
agency of a bank which bank is not organized under the law of the United States
or any state thereof. Not Applicable

 

Name of Debtor/Grantor

   Type of Special Grantor         

D. Trade Names/Assumed Names.

Current Trade Names. Set forth below is each trade name or assumed name
currently used by the Debtor or any other Grantor or by which the Debtor or any
Grantor is known or is transacting any business: None

 

Debtor/Grantor

   Trade/Assumed Name         

E. Changes in Names, Jurisdiction of Organization or Corporate Structure.

Except as set forth below, neither the Debtor nor any other Grantor has changed
its name, jurisdiction of organization or its corporate structure in any way
(e.g. by merger, consolidation, change in corporate form, change in jurisdiction
of organization or otherwise) within the past five (5) years:

 

Debtor/Grantor

   Date of Change     

Description of Change

PBF Energy Company LLC

     August 5, 2010       PBF Energy Partners LP merger with and into PBF Energy
Company LLC

F. Prior Addresses.

Except as set forth below, neither the Debtor nor any other Grantor has changed
its chief executive office within the past five (5) years:

 

Debtor/Grantor

  

Prior Address/City/State/Zip Code

PBF Energy Company LLC    One Sound Shore Drive, Suite 303, Greenwich,
Connecticut 06830



--------------------------------------------------------------------------------

G. Acquisitions of Equity Interests or Assets.

Except as set forth below, neither the Debtor nor any Grantor has acquired the
equity interests of another entity or substantially all the assets of another
entity within the past five (5) years:

 

Debtor/Grantor

   Date of Acquisition   

Description of Acquisition

PBF Energy Company LLC    August 5, 2010    Merger of PBF Energy Partners LP
with and into PBF Energy Company LLC PBF Logistics LP    May 14, 2014   
Contribution from PBF Energy Company LLC of ownership interests in Delaware City
Terminaling Company LLC

H. Corporate Ownership and Organizational Structure.

Attached as Exhibit A hereto is a true and correct chart showing the ownership
relationship of the Debtor, all of its subsidiaries and Parent Guarantor.

 

II. INFORMATION REGARDING CERTAIN COLLATERAL

A. Investment Related Property

1. Equity Interests. Attached as Schedule A is an organization chart of the
Debtor and the Grantors. Set forth below is a list of all equity interests owned
by the Debtor and each Grantor together with the type of organization which
issued such equity interests (e.g. corporation, limited liability company,
partnership or trust):

 

Debtor/ Grantor

   Issuer    Type of
Organization    # of
Shares
Owned    Total Shares
Outstanding    % of
Interest
Pledged     Certificate No.
(if uncertificated,
please indicate so)    Par Value PBF Logistics LP    Delaware City
Terminaling
Company LLC    Limited
Liability
Company    1    1 Unit      100 %    Uncertificated   

2. Securities Accounts. Set forth below is a list of all of the Debtor’s and the
Grantors’ securities accounts. In the case of the Parent Guarantor, please note
the expected contents of such securities accounts, including whether any
certificated securities or instruments will be contained therein. Not Applicable

 

Debtor/Grantor

   Type of Account   

Name & Address of

Financial Institutions

  

Contents

PBF Logistics LP    Securities Account
25818300    Wells Fargo Bank 1700 Lincoln Street, 6th Floor Denver, CO 80203   
Cash and Cash Equivalents

3. Deposit Accounts. Set forth below is a list of all of the Debtor’s and the
Grantors’ bank accounts (checking, savings, money market or the like):

 

Debtor/Grantor

   Type of Account   

Name & Address of

Financial Institutions

PBF Logistics LP    Receivables


4069449460

  

Wells Fargo Bank 1700 Lincoln Street, 6th Floor

Denver, CO 80203

PBF Logistics LP    Operating
4069449478   

Wells Fargo Bank

1700 Lincoln Street, 6th Floor

Denver, CO 80203



--------------------------------------------------------------------------------

4. Debt Securities & Instruments. Set forth below is a list of all debt
securities and instruments owed to the Debtor or any other Grantor: Not
Applicable

 

Debtor/Grantor

   Issuer of Instrument    Principal Amount of Instrument    Maturity Date      
                    

5. Letter of Credit Rights. Set forth below is a list of all letters of credit
issued in favor of the Debtor or any other Grantor, as beneficiary thereunder:
Not Applicable

 

Issuer

   Beneficiary    Principal Amount    Date of
Issuance    Maturity Date                                    



--------------------------------------------------------------------------------

B. Intellectual Property. Set forth below is a list of all copyrights, patents,
and trademark, all applications and licenses thereof and other intellectual
property owned or used, or hereafter adopted, held or used, by the Debtor and
each other Grantor:

1. Copyrights, Copyright Applications and Copyright Licenses - Not Applicable

 

Debtor/Grantor

   Title    Filing Date/Issued Date    Status    Application/
Registration No.                                    

2. Patents, Patent Applications and Patent Licenses - Not Applicable

 

Debtor/Grantor

   Title    Filing Date/Issued Date    Status    Application/
Registration No.                                    

3. Trademarks, Trademark Applications and Trademark

 

Debtor/Grantor

   Title    Filing Date/Issued Date    Status    Application/
Registration No.

PBF Logistics LP

   Licensed    11/13/2012    Registered    4240811    Trademarks    8/28/2013   
Registered    TMA858800       5/31/2011    Registered    3971638       3/20/2012
   Registered    4115169

C. Tangible Personal Property in Possession of Warehousemen, Bailees and Other
Third Parties. Except as set forth below, no persons (including, without
limitation, warehousemen and bailees) other than the Debtor or any other Grantor
have possession of any material amount (fair market value of $250,000 or more)
of tangible personal property of the Debtor or any other Grantor:

 

Debtor/Grantor

  

Address/City/State/Zip Code

   County   

Description of

Assets and Value

Delaware City Terminaling Company LLC    One Sylvan Way Parsippany, New Jersey
07054    New Castle   

Materials relating to construction in progress are in the possession of Delaware
City Refining Company LLC which will be providing services to Grantor pursuant
to the Operations and Management Services Agreement to be executed at Closing

Value: $618,804.19



--------------------------------------------------------------------------------

D. Real Estate and Related UCC Collateral

1. Real Property Interests. Set forth below are all the locations where the
Debtor or any other Grantor owns or leases from the Parent Guarantor or any of
its subsidiaries any real property interest including, without limitation,
pipeline rights of way, easements, leases, multiple line easements, oil, gas and
other mineral property rights and undivided record title or operating rights
interests in the properties along with the Debtor’s good faith estimate of the
current fair market value of such real property:

 

Debtor/Grantor

  

Address/City/State/Zip Code or other

description1

   County    Owned or
Leased    Fair Market
Value

Delaware City Terminaling Company LLC

   Parcel Nos. 12-007.00-007 and 12-007.00-023 (“Loop Track”)    New
Castle, DE    Owned - Deed
to be recorded
at Closing    $40,137,178 PBF Logistics LP    50’ Maintenance and Ingress/Egress
LACT Units Easement    Lucas
County,
OH    To be
recorded at
closing    $1,009,058

2. “As Extracted” Collateral. Set forth below are all the locations where the
Debtor or any other Grantor owns, leases or has an interest in any wellhead or
minehead: Not Applicable

 

Debtor/Grantor

  

Address/City/State/Zip Code

   County                  

 

1  Please note if property is on Indian lands, Federal lands (including OCS) or
offshore State lands.



--------------------------------------------------------------------------------

3. Timber to be Cut. Set forth below are all locations where the Debtor or any
other Grantor owns goods that are timber to be cut: Not Applicable

 

Debtor/Grantor

  

Address/City/State/Zip Code

   County                  

4 Flood Hazard Property. Set forth below is a schedule of any owned real
property or real property leased from the Parent Guarantor or its subsidiaries
on which a building (defined as required by regulation)2 or mobile home is
located:

 

Debtor/Grantor

  

Address/City/State/Zip Code/County

  

Type of

Building

Delaware City Terminaling Company LLC    Loop Track   

Motor Control Center (MCC) building with controls and lighting

 

1400 square foot office/change room

 

2  A building is a (a) structure with two or more outside rigid walls and a
fully secured roof, that is affixed to a permanent site; or (b) a manufactured
home (a “manufactured home,” also known as a mobile home, is a structure built
on a permanent chassis, transported to its site in one or more sections, and
affixed to a permanent foundation); or (c) A travel trailer without wheels,
built on a chassis and affixed to a permanent foundation, that is regulated
under the community’s floodplain management and building ordinances or laws.
“Building” does not mean a gas or liquid storage tank or a recreational vehicle,
park trailer, or other similar vehicle, except as described above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Perfection
Certificate to be executed as of this day      of             , 2014 by its
officer thereunto duly authorized.

 

PBF LOGISTICS LP By:   PBF Logistics GP LLC,   its general partner By:  

/s/ Jeffrey Dill

Name:   Jeffrey Dill Title:   Senior Vice President, General Counsel and
Secretary PBF ENERGY COMPANY LLC By:  

/s/ Jeffrey Dill

Name:   Jeffrey Dill Title:   Senior Vice President, General Counsel and
Secretary

DELAWARE CITY TERMINALING COMPANY LLC

By:  

/s/ Jeffrey Dill

Name:   Jeffrey Dill Title:   Senior Vice President, General Counsel and
Secretary

[PBF Logistics LP – Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

EXHIBIT A

Organizational Chart of Debtor and its subsidiaries

 

 

LOGO [g725556img1.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

[Form of Security Agreement follows this cover page.]

 

Exhibit F

Form of Security Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTY AND COLLATERAL AGREEMENT

dated as of

May 14, 2014

made by

PBF Logistics LP

and

each of the other Grantors party hereto

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   ARTICLE I      

Definitions

 

  

Section 1.01

   Definitions      4   

Section 1.02

   Other Definitional Provisions; References      6       ARTICLE II      

Guaranty

 

  

Section 2.01

   Guaranty      7   

Section 2.02

   Payments      7   

Section 2.03

   Keepwell      7       ARTICLE III      

Grant of Security Interest

 

  

Section 3.01

   Grant of Security Interest      8   

Section 3.02

   Transfer of Pledged Equity Interests      9   

Section 3.03

   Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles
     9       ARTICLE IV      

Acknowledgments, Waivers and Consents

 

  

Section 4.01

   Acknowledgments, Waivers and Consents      10   

Section 4.02

   No Subrogation, Contribution or Reimbursement      12       ARTICLE V      

Representations and Warranties

 

  

Section 5.01

   Representations in Credit Agreement      12   

Section 5.02

   Benefit to the Guarantor      13   

Section 5.03

   Title; No Other Liens      13   

Section 5.04

   Perfected First Priority Liens      13   

Section 5.05

   Pledged Equity Interests      13   

Section 5.06

   Instruments and Chattel Paper      14   

Section 5.07

   Accounts      14   

Section 5.08

   Patents, Trademarks and Copyrights      14   

Section 5.09

   Deposit Accounts      14       ARTICLE VI      

Covenants

 

  

Section 6.01

   Covenants in Credit Agreement      14   

Section 6.02

   Maintenance of Perfected Security Interest; Further Documentation      14   

Section 6.03

   Further Identification of Collateral      15   

Section 6.04

   Changes in Locations, Name, etc.      15   

Section 6.05

   Pledged Equity Interests      16   

Section 6.06

   Instruments and Chattel Paper      17   

 

i



--------------------------------------------------------------------------------

Section 6.07

   Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise
to Accounts      17   

Section 6.08

   Patents, Trademarks, Copyrights      17   

Section 6.09

   Commercial Tort Claims      18       ARTICLE VII      

Remedial Provisions

 

  

Section 7.01

   Pledged Equity Interests      18   

Section 7.02

   Collections on Accounts, Etc.      20   

Section 7.03

   Proceeds      20   

Section 7.04

   UCC and Other Remedies      20   

Section 7.05

   Standards of Exercising Rights and Remedies      21   

Section 7.06

   Private Sales of Pledged Equity Interests      22   

Section 7.07

   Deficiency      22   

Section 7.08

   Non-Judicial Enforcement      22       ARTICLE VIII      

The Administrative Agent

 

  

Section 8.01

   Administrative Agent’s Appointment as Attorney-in-Fact, Etc.      23   

Section 8.02

   Duty of Administrative Agent      24   

Section 8.03

   Financing Statements      24   

Section 8.04

   Authority of Administrative Agent      25       ARTICLE IX      

Subordination of Indebtedness

 

  

Section 9.01

   Liens Subordinate      25   

Section 9.02

   Notation of Records      25       ARTICLE X      

Miscellaneous

 

  

Section 10.01

   Waiver      25   

Section 10.02

   Notices      26   

Section 10.03

   Payment of Expenses, Indemnities, Waiver of Consequential Damages, Etc.     
26   

Section 10.04

   Amendments in Writing      27   

Section 10.05

   Successors and Assigns      27   

Section 10.06

   Third Party Beneficiaries      27   

Section 10.07

   Invalidity      27   

Section 10.08

   Counterparts      27   

Section 10.09

   Survival      27   

Section 10.10

   Captions      28   

Section 10.11

   No Oral Agreements      28   

Section 10.12

   Governing Law; Jurisdiction; Etc.      28   

Section 10.13

   Acknowledgments      29   

Section 10.14

   Additional Grantors      30   

Section 10.15

   Set-Off      30   

Section 10.16

   Releases      30   

Section 10.17

   Reinstatement; Fraudulent Transfers      31   

Section 10.18

   Acceptance      32   

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

 

  1. Notice Addresses

 

  2. Description of Pledged Equity Interests

 

  3. Filings and Other Actions Required to Perfect Security Interests

 

  4. Commercial Tort Claims

 

  5. Description of Patents and Patent Licenses

 

  6. Description of Trademark and Trademark Licenses

 

  7. Description of Copyrights and Copyright Licenses

 

  8. Description of Deposit Accounts

ANNEXES:

 

  I. Form of Joinder Agreement

 

  II. Intellectual Property Security Agreement

 

iii



--------------------------------------------------------------------------------

This GUARANTY AND COLLATERAL AGREEMENT, dated as of May 14, 2014, (as the same
may be amended, supplemented, restated or otherwise modified from time to time,
this “Agreement”) is made by PBF Logistics LP, a Delaware limited partnership
(the “Borrower”), and each of the other Grantors (as defined below) and
Guarantors (as defined below) signatory hereto in favor of Wells Fargo Bank,
National Association (“Wells Fargo”), as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) for
the Secured Parties, as defined in the Credit Agreement, dated as of May 14,
2014 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, each lender and L/C Issuer
from time to time party thereto (the “Lenders”) and Wells Fargo, as Swingline
Lender, L/C Issuer and Administrative Agent.

WHEREAS, the Borrower entered into the Credit Agreement pursuant to which the
Lenders agreed to make certain extensions of credit to the Borrower;

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the parties hereto enter into this Agreement, and the parties
hereto are willing to enter into this Agreement to guarantee and/or secure the
Obligations.

NOW, THEREFORE, in consideration of the premises herein and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, and to induce the Lenders and Affiliates of the Lenders to enter
into Secured Hedge Agreements and Secured Cash Management Agreements, each
Grantor hereby agrees with the Administrative Agent, for the ratable benefit of
the Secured Parties, as follows:

ARTICLE I

Definitions

Section 1.01 Definitions

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement. The
following terms have the meanings given to them in the UCC (as defined below):
Account, Chattel Paper, Commercial Tort Claim, Commodity Accounts, Deposit
Account, Document, Electronic Chattel Paper, Equipment, Fixtures, General
Intangible, Goods, Instrument, Inventory, Investment Property, Letter-of-Credit
Right, Payment Intangible, Proceeds, Securities Account, Security, Supporting
Obligation and Tangible Chattel Paper.

(b) The following terms shall have the following meanings:

“Account Debtor” shall mean a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or a General Intangible.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrower Parties” shall mean, collectively, the Borrower and its Related
Parties.

“Collateral” shall have the meaning assigned to such term in Section 3.01.

 

Signature Page to Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

“Copyright” shall mean any copyright under the laws of the United States or any
other country, including any thereof referred to on Schedule 7 hereto.

“Copyright Licenses” shall mean all written agreements providing for the grant
to any Grantor of any right to use any material covered by any Copyright,
including any thereof referred to on Schedule 7 hereto.

“Credit Agreement” shall have the meaning assigned to such term in the preamble
hereto.

“Credit Agreement Termination” shall occur upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification, expense reimbursement or yield protection obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that have
been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer have been made).

“Grantor Claims” shall have the meaning assigned to such term in Section 9.01.

“Grantors” shall mean, collectively, (a) the Borrower and (b) the Guarantors.

“Guarantor” shall mean, collectively, (a) the Borrower, with respect to the
Obligations to the extent that the Borrower is not the primary obligor with
respect thereto and (b) each Restricted Subsidiary of the Borrower that becomes
a party hereto from time to time.

“Guaranty” shall have the meaning assigned to such term in Section 2.01(b).

“Intellectual Property Security Agreement” means a Security Agreement,
substantially in the form of Annex II (with any changes that the Administrative
Agent shall have approved), executed and delivered by a Grantor in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Issuers” shall mean, collectively, each issuer of a Pledged Equity Interest.

“Lenders” shall have the meaning assigned to such term in the preamble hereto.

“Maximum Liability” shall have the meaning assigned to such term in
Section 10.17(b).

“Patent License” shall mean all written agreements, providing for the grant to
any Grantor of any right to manufacture, use or sell any invention covered by a
Patent, including any thereof referred to on Schedule 5 hereto.

“Patents” shall mean patents, patent applications, and patent rights, including
any such rights granted upon any reissue, reexamination, division, extension,
provisional, continuation, continuation-in-part or other application,
certificates of invention and other indicia of invention ownership, and
equivalent or similar rights anywhere in the world in inventions and
discoveries, including any thereof referred to on Schedule 5 hereto.

“Pledged Equity Interests” shall mean, with respect to any Grantor: (a) the
Equity Interests described or referred to in Schedule 2; and (b) (i) the
certificates or instruments, if any, representing such Equity Interests,
(ii) all dividends (cash, stock or otherwise), cash, instruments, rights to
subscribe, purchase or sell and all other rights and property from time to time
received, receivable or otherwise



--------------------------------------------------------------------------------

distributed in respect of or in exchange for any or all of such Equity
Interests, (iii) all replacements, additions to and substitutions for any of the
property referred to in this definition, including claims against third parties,
(iv) the proceeds, interest, profits and other income of or on any of the
property referred to in this definition and (v) all books and records pertaining
to any of the property referred to in this definition; provided, however,
“Pledged Equity Interests” shall exclude any property or assets not required to
be Collateral pursuant to Section 6.12(e) of the Credit Agreement and any Equity
Interests in the Borrower (and the property and assets with respect thereto
described in clause (b) above).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Trademark License” shall mean any written agreement providing for the grant to
any Grantor of any right to use any Trademark, including any thereof referred to
on Schedule 6 hereto.

“Trademarks” shall mean: (a) all trademarks, trade names, service marks, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof,
including any thereof referred to on Schedule 6 hereto.

“UCC” shall mean the Uniform Commercial Code, as it may be amended, from time to
time in effect in the State of New York; provided, that if, by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection.

Section 1.02 Other Definitional Provisions; References. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements, amendments and restatements or
modifications set forth herein or in any other Loan Document), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import when used in this Agreement, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references in this Agreement to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, this Agreement, (e) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or



--------------------------------------------------------------------------------

regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect, unless
the context otherwise requires, and to refer to any and all tangible and
intangible assets and properties, including cash, Securities, Accounts and
contract rights. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

ARTICLE II

Guaranty

Section 2.01 Guaranty.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties, the prompt and complete payment by the Borrower and the
other Guarantors when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations. This is a guarantee of payment and not of
collection, and the liability of each Guarantor is primary and not secondary.

(b) Each Guarantor agrees that if the maturity, or other date for the payment,
of any of the Obligations is accelerated by bankruptcy or otherwise, such
maturity or payment date shall also be deemed accelerated for the purpose of the
guarantee contained in this Article II (the “Guaranty”) without demand or notice
to such Guarantor. This Guaranty shall remain in full force and effect until the
Credit Agreement Termination, notwithstanding that from time to time during the
term of the Credit Agreement, no Obligations may be outstanding.

(c) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder, which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of such Guarantor hereunder until the Credit Agreement
Termination.

Section 2.02 Payments.

Each Guarantor hereby agrees and guarantees that payments hereunder will be paid
to the Administrative Agent without set-off or counterclaim in dollars at the
Administrative Agent’s Office specified pursuant to the Credit Agreement.

Section 2.03 Keepwell.

Each Qualified ECP Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 2.03 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.03, or otherwise
under this Guaranty, voidable under applicable law



--------------------------------------------------------------------------------

relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 2.03 shall remain in full force and effect until such Guarantor is
released from its obligations hereunder in accordance with Section 10.16 hereof.
Each Qualified ECP Guarantor intends that this Section 2.03 constitute, and this
Section 2.03 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

Grant of Security Interest

Section 3.01 Grant of Security Interest.

(a) Each Grantor hereby pledges, collaterally assigns and transfers to the
Administrative Agent, and grants to the Administrative Agent, for the ratable
benefit of the Secured Parties, a security interest in all of the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest and whether now existing or hereafter coming into existence,
excluding in all cases all of each Grantor’s right, title and interest in, to
and under the Excluded Assets (collectively, the “Collateral”), as collateral
security for the prompt and complete payment when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations:

(i) all Accounts;

(ii) all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);

(iii) all Commercial Tort Claims described on Schedule 4 (as supplemented from
time to time);

(iv) all Commodity Accounts;

(v) all Copyright Licenses and Copyrights;

(vi) all Deposit Accounts ;

(vii) all Documents;

(viii) all General Intangibles (including rights and interests in, to and under
all Swap Contracts);

(ix) all Goods (including all Inventory, all Equipment and all Fixtures);

(x) all Instruments;

(xi) all Investment Property;

(xii) all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);

(xiii) all Patent Licenses and Patents;

(xiv) all Pledged Equity Interests;



--------------------------------------------------------------------------------

(xv) all Securities Accounts;

(xvi) all Supporting Obligations;

(xvii) all Trademark Licenses and Trademarks;

(xviii) all books and records pertaining to the Collateral; and

(xix) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security, guarantees and other
Supporting Obligations given with respect to any of the foregoing.

(b) Notwithstanding anything to the contrary in this Agreement if and when any
Property shall cease to be an Excluded Asset, a Lien on and security in such
Property shall be deemed granted therein.

(c) Notwithstanding anything to the contrary in this Agreement, under no
circumstances shall any Grantor be required to take any actions expressly
excluded under Section 6.12(b) of the Credit Agreement.

Section 3.02 Transfer of Pledged Equity Interests. All certificates and
instruments, if any, representing or evidencing Pledged Equity Interests shall
be within thirty (30) days of acquisition thereof (or such longer period as
permitted by the Administrative Agent in its sole discretion) delivered to and
held pursuant hereto by the Administrative Agent or a Person designated by the
Administrative Agent and, in the case of any such instrument or certificate in
registered form, shall be duly indorsed to the Administrative Agent or in blank
by an effective endorsement (whether on the certificate or instrument or on a
separate writing), and accompanied by any required transfer tax stamps to effect
the pledge of such Pledged Equity Interests or instruments to the Administrative
Agent in accordance with Section 6.05 hereof. During the continuance of an Event
of Default, the Administrative Agent shall have the right, at any time in its
discretion, to transfer to or to register in the name of the Administrative
Agent, any Secured Party or any of its nominees any or all of the Pledged Equity
Interests. In addition, during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing limited partnership interests or
shares for certificates or instruments of smaller or larger denominations.

Section 3.03 Grantors Remain Liable under Accounts, Chattel Paper and Payment
Intangibles. Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts, Chattel Paper and Payment Intangibles
included in the Collateral to observe and perform all the conditions and
obligations to be observed and performed by it thereunder to the same extent as
if this Agreement had not been executed. Neither the Administrative Agent nor
any other Secured Party shall have any obligation or liability under any
Account, Chattel Paper or Payment Intangible (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any such other Secured Party of any payment or security
interest relating to such Account, Chattel Paper or Payment Intangible, pursuant
hereto, nor shall the Administrative Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto), to present or file
any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.



--------------------------------------------------------------------------------

ARTICLE IV

Acknowledgments, Waivers and Consents

Section 4.01 Acknowledgments, Waivers and Consents.

(a) Each Grantor acknowledges and agrees that the obligations undertaken by it
under this Agreement involve the guarantee of, and/or the provision of
collateral security for, the obligations of Persons other than such Grantor and
that such Grantor’s guarantee and/or provision of collateral security for the
Obligations are absolute, irrevocable and unconditional under any and all
circumstances. In full recognition and furtherance of the foregoing, each
Grantor understands and agrees, to the fullest extent permitted under applicable
law and except as may otherwise be expressly and specifically provided in the
Loan Documents, that each Grantor shall remain obligated hereunder (including
with respect to the Guaranty made and/or the collateral security provided by
such Grantor herein) and the enforceability and effectiveness of this Agreement
and the liability of such Grantor, and the rights, remedies, powers and
privileges of the Administrative Agent and the other Secured Parties under this
Agreement and the other Loan Documents shall not be affected, limited, reduced,
discharged or terminated in any way:

(i) notwithstanding that, without any reservation of rights against any Grantor
and without notice to or further assent by any Grantor, (A) any demand for
payment of any of the Obligations made by the Administrative Agent or any other
Secured Party may be rescinded by the Administrative Agent or such other Secured
Party and any of the Obligations continued; (B) the Obligations, the liability
of any other Person upon or for any part therefor or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, the Administrative Agent or any other
Secured Party; (C) the Credit Agreement, the other Loan Documents, any Secured
Hedge Agreement, Secured Cash Management Agreement or any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as provided herein or therein;
(D) the Borrower, any other Grantor or any other Person may from time to time
accept or enter into new or additional agreements, security documents,
guarantees or other instruments in addition to, in exchange for or relative to,
any Loan Document, Secured Hedge Agreement or any Secured Cash Management
Agreement, all or any part of the Obligations or any Collateral now or in the
future serving as security for the Obligations; (E) any collateral security,
guarantee (including the Guaranty) or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released; and (F) any
other event shall occur which constitutes a defense (other than the defense of
payment or performance) or release of sureties generally; and

(ii) without regard to, and each Grantor hereby expressly waives to the fullest
extent permitted by law any defense (other than the defense of payment or
performance) now or in the future arising by reason of, (A) the illegality,
invalidity or unenforceability of the Credit Agreement, any other Loan Document,
any Secured Hedge Agreement, any Secured Cash Management Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Secured Party; (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Grantor or any other Person against
the Administrative Agent or any other Secured Party; (C) the insolvency,
bankruptcy arrangement, reorganization, adjustment, composition, liquidation,
disability, dissolution or lack of power of any other Grantor or any other
Person at any time liable for the payment of all or part of the Obligations or
the failure of the Administrative Agent or any other Secured Party to file or
enforce a claim in bankruptcy or other proceeding with respect



--------------------------------------------------------------------------------

to any Person; or any sale, lease or transfer of any or all of the assets of any
Grantor, or any changes in the shareholders of any Grantor; (D) the fact that
any Collateral or Lien contemplated or intended to be given, created or granted
as security for the repayment of the Obligations shall not be properly perfected
or created, or shall prove to be unenforceable or subordinate to any other Lien,
it being recognized and agreed by each Grantor that they are not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Obligations; (E) any failure of the Administrative Agent or any other
Secured Party to marshal assets in favor of any Grantor or any other Person, to
exhaust any Collateral for all or any part of the Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against any Grantor or
any other Person or to take any action whatsoever to mitigate or reduce any
Grantor’s liability under this Agreement, any other Loan Document, any Secured
Cash Management Agreement or any Secured Hedge Agreement; (F) any law which
provides that the obligation of a surety or guarantor must neither be larger in
amount nor in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation; (G) the possibility that the Obligations may at any time and from
time to time exceed the aggregate liability of such Grantor under this
Agreement; or (H) any other circumstance or act whatsoever, including any action
or omission of the type described in Section 4.01(a)(i) (with or without notice
to or knowledge of any Grantor), which constitutes, or might be construed to
constitute, an equitable or legal discharge or defense of the Borrower or any
other Grantor to its Obligations, or of any Guarantor under the Guaranty or with
respect to the collateral security provided by any Grantor herein, or which
might be available to a surety or guarantor, in bankruptcy or in any other
instance (other than the defense of payment or performance).

(b) Each Grantor hereby waives to the extent permitted by law: (i) except as
expressly provided otherwise in any Loan Document, all notices to such Grantor,
or to any other Person, including notices of the acceptance of this Agreement,
the Guaranty or the provision of collateral security provided herein, or the
creation, renewal, extension, modification or accrual of any Obligations, or
notice of or proof of reliance by the Administrative Agent or any other Secured
Party upon the Guaranty or upon the collateral security provided herein, or of
default in the payment or performance of any of the Obligations owed to the
Administrative Agent or any other Secured Party and enforcement of any right or
remedy with respect thereto; or notice of any other matters relating thereto;
the Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the Guaranty and the collateral security provided herein and no
notice of creation of the Obligations or any extension of credit already or
hereafter contracted by or extended to the Borrower need be given to any other
Guarantor; and all dealings between the Borrower and any of the other Grantors,
on the one hand, and the Administrative Agent and the other Secured Parties, on
the other hand, in connection with the Facility or any Loan Documents likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the Guaranty and on the collateral security provided herein; (ii) diligence and
demand of payment, presentment, protest, dishonor and notice of dishonor; (iii)
any statute of limitation affecting any Grantor’s liability hereunder or the
enforcement thereof; (iv) all rights of revocation with respect to the
Obligations, the Guaranty and the provision of collateral security herein; and
(v) all principles or provisions of law which conflict with the terms of this
Agreement and which can, as a matter of law, be waived.

(c) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Administrative Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against any other Grantor, or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any other Secured Party
to make any such demand, to pursue such other rights or remedies or to collect
any payments from any other Grantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any other



--------------------------------------------------------------------------------

Grantor, or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Grantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings. Neither
the Administrative Agent nor any other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or for the Guaranty or any property subject
thereto.

Section 4.02 No Subrogation, Contribution or Reimbursement. Notwithstanding any
payment made by any Grantor hereunder or any set-off or application of funds of
any Grantor by the Administrative Agent or any other Secured Party, no Grantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any other Secured Party against the Borrower or any other Grantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party for the payment of the
Obligations, nor shall any Grantor seek or be entitled to seek any indemnity,
exoneration, participation, contribution or reimbursement from the Borrower or
any other Grantor in respect of payments made by such Grantor hereunder, until
the Credit Agreement Termination shall have occurred, and each Grantor hereby
expressly waives, releases, and agrees not to exercise any such rights of
subrogation, reimbursement, indemnity and contribution until the Credit
Agreement Termination shall have occurred. If any amount shall be paid to any
Grantor on account of such subrogation rights at any time prior to the Credit
Agreement Termination, such amount shall be held by such Grantor in trust for
the Administrative Agent for the benefit of the Secured Parties, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in accordance with Section 8.03 of
the Credit Agreement. Each Grantor further agrees that to the extent that such
waiver and release set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement, indemnity and contribution such Grantor may have against the
Borrower, any other Grantor, or against any collateral, security, guarantee or
right of offset held by the Administrative Agent or any other Secured Party,
shall be junior and subordinate to any rights the Administrative Agent and the
other Secured Parties may have against the Borrower or such other Grantor and to
all right, title and interest the Administrative Agent and the other Secured
Parties may have in any collateral or security or guarantee or right of offset.
Upon and during the continuation of an Event of Default, the Administrative
Agent, for the benefit of the Secured Parties, may use, sell or dispose of any
item of Collateral as it sees fit without regard to any subrogation rights any
Grantor may have, and upon any disposition or sale, any rights or subrogation
any Grantor may have shall terminate.

ARTICLE V

Representations and Warranties

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder and to induce the Lenders and
Affiliates of the Lenders to enter into Secured Hedge Agreements and Secured
Cash Management Agreements, each Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:

Section 5.01 Representations in Credit Agreement. In the case of each Guarantor
(other than the Borrower), the representations and warranties set forth in
Article V of the Credit Agreement as they relate to such Guarantor (in its
capacity as a Subsidiary of the Borrower, as a Guarantor or as a Borrower Party)
or to the Loan Documents or other agreements to which such Guarantor is a party
are true and correct in all material respects as of the date as of which they
were



--------------------------------------------------------------------------------

given; provided, that each reference in each such representation and warranty to
the Borrower’s knowledge shall, for the purposes of this Section 5.01, be deemed
to be a reference to such Guarantor’s knowledge.

Section 5.02 Benefit to the Guarantor. The Borrower is a member of an affiliated
group of companies that includes each Guarantor, and the Borrower and the
Guarantors are engaged in related businesses permitted pursuant to Section 7.7
of the Credit Agreement. Each Guarantor (other than the Borrower) is a
Subsidiary of the Borrower, and in each case, the guaranty and surety
obligations of such Guarantor pursuant to this Agreement are expected to
benefit, directly or indirectly, such Guarantor; and it has determined that this
Agreement is necessary and convenient to the conduct, promotion and attainment
of the business of such Guarantor.

Section 5.03 Title; No Other Liens. No Grantor financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, or to
evidence Permitted Liens (or, in the case of Pledged Equity Interests, Permitted
Liens allowed under Sections 7.1(b) or 7.1(g) of the Credit Agreement).

Section 5.04 Perfected First Priority Liens. Subject to Section 6.12(b),
Section 6.12(c), Section 6.12(e) and Section 6.19 of the Credit Agreement, the
security interests granted pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (all of which, in the case of
all filings and other documents referred to on said Schedule, have been
delivered to the Administrative Agent in duly completed and duly executed form,
as applicable, and may be filed by the Administrative Agent at any time on or
after the date hereof) and the taking of possession or control by the
Administrative Agent of the Collateral with respect to which a security interest
may be perfected only by possession or control, will constitute valid perfected
security interests to the extent required hereby in all of the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor outside of the
ordinary course of business and (b) are prior to all other Liens on the
Collateral in existence on the date hereof, other than Permitted Liens (or, in
the case of Pledged Equity Interests, Permitted Liens allowed under
Section 7.1(b) of the Credit Agreement or created under the Collateral
Documents).

Section 5.05 Pledged Equity Interests. All the shares (or such other interests)
of the Equity Interests issued by Subsidiaries of the Borrower that constitute
Pledged Equity Interests (other than Excluded Assets) have been duly and validly
issued and are fully paid and nonassessable; all documentary, stamp, or other
taxes or fees owing in connection with the issuance, transfer and/or pledge
thereof hereunder have been paid and such Grantor is the record and beneficial
owner of, and has good title to, such Equity Interests pledged by it hereunder,
free of any and all Liens (except for Permitted Liens allowed under Sections
7.1(b) or 7.1(g) of the Credit Agreement or created under the Collateral
Documents), options, warrants, puts, calls or other rights of third Persons, and
restrictions or options in favor of, or claims of, any other Person, and has the
full right and authority to pledge such Equity Interests for the purposes and
upon the terms set out herein and the power to transfer such Equity Interests,
free and clear of any Lien (except for Permitted Liens allowed under Sections
7.1(b) or 7.1(g) of the Credit Agreement or created under the Collateral
Documents). Except to the extent permitted by the Credit Agreement, there are no
restrictions on transfer in the Organizational Documents, or other agreement or
document governing or any other agreement relating to, any of the shares (or
such other interests) of the Equity Interests issued by Subsidiaries of the
Borrower that constitute Pledged Equity Interests which would limit or restrict
(a) the grant of a security interest in such Equity Interests, (b) the
perfection of such security interest or (c) the exercise of remedies in respect
of such perfected security



--------------------------------------------------------------------------------

interest in such Equity Interests; in each case, as contemplated by this
Agreement. Upon the exercise of remedies in respect of such Equity Interests
upon and during the continuation of an Event of Default, a transferee or
assignee of a membership interest or partnership interest, as the case may be,
of such Person, shall become a member or partner, as the case may be, of such
Person, entitled to participate in the management thereof to the extent of such
interest and, upon the transfer of the entire interest of such Grantor, such
Grantor shall cease to be a member or partner, as the case may be.

Section 5.06 Instruments and Chattel Paper. Such Grantor has as of the date
hereof (or hereafter, within ten (10) Business Days of receipt thereof)
delivered to the Administrative Agent all Collateral constituting Instruments
(other than checks in the ordinary course of business) and Chattel Paper
evidencing Indebtedness, in each case individually with a face amount in excess
of $10,000,000.

Section 5.07 Accounts. The place where each Grantor keeps its records concerning
the Accounts, Chattel Paper and Payment Intangibles is One Sylvan Way, Second
Floor, Parsippany, New Jersey 07054, or such other location as such Grantor
provides notice of pursuant to Section 6.04.

Section 5.08 Patents, Trademarks and Copyrights. Schedule 5 hereto includes all
Patents and Patent Licenses owned by such Grantor in its own name as of the date
hereof. Schedule 6 hereto includes all Trademarks and Trademark Licenses owned
by such Grantor in its own name as of the date hereof. Schedule 7 herein
includes all Copyright and Copyright Licenses owned by such Grantor in its own
name as of the date hereof. To the best of each such Grantor’s knowledge, each
such Patent, Trademark and Copyright is valid, subsisting, unexpired,
enforceable and has not been abandoned. Except as set forth in such Schedules,
none of such Patents, Trademarks and Copyrights is the subject of any licensing
or franchise agreement. As of the date hereof, no holding, decision or judgment
has been rendered by any Governmental Authority which would limit, cancel or
question the validity of any Patent, Trademark or Copyright. As of the date
hereof, no action or proceeding is pending (a) seeking to limit, cancel or
question the validity of any Patent, Trademark or Copyright, or (b) which, if
adversely determined, would have a Material Adverse Effect.

Section 5.09 Deposit Accounts. Schedule 8 correctly sets forth each Deposit
Account (other than Excluded Bank Accounts) held or maintained by such Grantor
on the date hereof.

ARTICLE VI

Covenants

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from (and including) and after the date of this Agreement
until the Credit Agreement Termination:

Section 6.01 Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall comply with, perform and be bound by all covenants and
agreements in the Credit Agreement that are applicable to it, its assets or its
operations, each of which is hereby ratified and confirmed.

Section 6.02 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall consistent with the Loan Documents (i) maintain the
security interest created by this Agreement as a perfected security interest to
the extent required hereunder and shall defend such security interest against
the claims and demands of all Persons whomsoever except for, in each case,
Permitted Liens (or, in the case of Pledged Equity Interests, Permitted Liens
allowed under Sections 7.1(b) or 7.1(g) of the Credit Agreement or created under
the Collateral Documents), (ii) at any



--------------------------------------------------------------------------------

time and from time to time, upon the reasonable request of the Administrative
Agent or the Required Lenders through the Administrative Agent, and at the sole
expense of such Grantor, promptly and duly give, execute, deliver, indorse, file
or record any and all financing statements, continuation statements, amendments,
notices (including notifications to financial institutions and any other
Person), contracts, agreements, assignments, certificates, stock powers or other
instruments, obtain any and all governmental approvals and consents and take or
cause to be taken any and all steps or acts that may be necessary or appropriate
to create, perfect, establish the priority of, or to preserve the validity,
perfection or priority of, the Liens granted by this Agreement or to enable the
Administrative Agent or the Required Lenders through the Administrative Agent to
enforce, assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively its rights, remedies, powers and privileges under this
Agreement with respect to such Liens or to otherwise obtain or preserve the full
benefits of this Agreement and the rights, powers and privileges herein granted
and (iii) promptly give notice to the Administrative Agent of, and shall defend
the Collateral against, and shall take such other action as may be necessary to
remove, any Lien (except for Permitted Liens (or in the case of Pledged Equity
Interests, Permitted Liens allowed under Sections 7.1(b) or 7.1(g) of the Credit
Agreement or created under the Collateral Documents)) and shall defend the
security interest and Lien created by this Agreement against the claims and
demands (except for Permitted Liens (or in the case of Pledged Equity Interests,
Permitted Liens allowed under Sections 7.1(b) or 7.1(g) of the Credit Agreement
or created under the Collateral Documents)) of all Persons whomsoever.

(b) Each Grantor shall (i) take or cause to be taken all actions (other than any
actions required to be taken by the Administrative Agent) to cause the
Administrative Agent to have “control” (within the meaning of Sections 9-104,
9-106 and 8-106 of the UCC) over any Collateral constituting (1) Deposit
Accounts (other than Excluded Bank Accounts) and (2) Pledged Equity Interests to
the extent that such Equity Interests constitute Certificated Securities and are
issued to such Grantor and (ii) provide prior notice to the Administrative Agent
before such Grantor opens a new Deposit Account (other than an Excluded Bank
Account). Notwithstanding the foregoing, the Administrative Agent agrees with
each Grantor that the Administrative Agent shall not give any instructions
directing the disposition of funds from time to time credited to any Deposit
Account or withhold any withdrawal rights from such Grantor with respect to
funds from time to time credited to any Deposit Account unless an Event of
Default has occurred and is continuing and upon the cure or waiver of all Events
of Default thereafter, the Administrative Agent shall deliver a notice
rescinding such instructions.

(c) This Section 6.02 and the obligations imposed on each Grantor by this
Section 6.02 shall be interpreted as broadly as possible in favor of the
Administrative Agent and the other Secured Parties in order to effectuate the
purpose and intent of this Agreement.

Section 6.03 Further Identification of Collateral. Consistent with the Loan
Documents, such Grantor will furnish to the Administrative Agent and the Secured
Parties from time to time, at such Grantor’s sole cost and expense, promptly
after written request therefor, statements, schedules and other appropriate
reports further identifying and describing the Collateral and such other reports
in connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail.

Section 6.04 Changes in Locations, Name, etc. Such Grantor recognizes that
financing statements pertaining to the Collateral have been or may be filed with
the Office of the Secretary of State where such Grantor maintains any Collateral
or is organized. Without limitation of any other covenant herein, such Grantor
will not cause or permit any change (i) to such Grantor’s name, identity or
corporate, limited liability company or limited partnership structure or (ii) to
the location of such Grantor’s chief executive office or (iii) to such Grantor’s
jurisdiction of organization, unless such Grantor shall have first (A) notified
the Administrative Agent of such change at least five (5) Business



--------------------------------------------------------------------------------

Days prior to the effective date of such change (or such shorter time period
agreed to in writing by the Administrative Agent), and (B), taken all action
reasonably requested by the Administrative Agent or any other Secured Party for
the purpose of maintaining the perfection and priority of the Administrative
Agent’s security interests under this Agreement. In any notice furnished
pursuant to this Section 6.04, such Grantor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral.

Section 6.05 Pledged Equity Interests. (a) If such Grantor owns, holds or shall
receive any certificate or other instrument (including, without limitation, any
certificate or instrument representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate or instrument issued in connection with any reorganization), option
or rights in respect of the Equity Interests that constitute certificated
securities or shall acquire any additional Equity Interests that constitute
certificated securities, other than Equity Interests that constitute Excluded
Assets, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Equity
Interests, or otherwise in respect thereof, such Grantor shall (i) accept the
same as the agent of the Administrative Agent and the other Secured Parties,
hold the same in trust for the Administrative Agent and the other Secured
Parties and deliver the same forthwith to the Administrative Agent within thirty
(30) days of receipt (or such later date as the Administrative Agent may agree
to in its sole discretion) in the exact form received, duly indorsed by such
Grantor to the Administrative Agent, if required, together with an undated stock
power or other equivalent instrument of transfer reasonably acceptable to the
Administrative Agent covering such certificate or instrument duly executed in
blank by such Grantor, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations, and
(ii) deliver a supplement (in form and substance reasonably satisfactory to the
Administrative Agent) to this Agreement updating the Pledged Equity Interests
described on Schedule 2 hereto.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) unless otherwise permitted by the Credit Agreement, vote to enable,
or take any other action to permit, any Issuer to issue any Equity Interests of
any nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any Equity Interests of any
nature of any Issuer (other than, in each case, Equity Interests, securities or
interests issued to other Loan Parties), (ii) sell, assign, transfer, exchange
or otherwise dispose of, or grant any option with respect to, the Pledged Equity
Interests or Proceeds thereof except as expressly permitted by the Credit
Agreement, (iii) create, incur or permit to exist (A) any Lien (except for
Permitted Liens allowed under Sections 7.1(b) or 7.1(g) of the Credit Agreement
or created under the Collateral Documents), or (B) any option in favor of any
Person, or any claim of any Person, in the case of (A) and (B), with respect to
any of the Pledged Equity Interests or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or
(iv) permit the organizational documents of any Issuer to restrict the rights of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Pledged Equity Interests in such Issuer or Proceeds thereof (except as required
by applicable Law).

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Equity Interests issued by it and will comply with such terms insofar as such
terms are applicable to it and (ii) the terms of Section 7.01(c) and
Section 7.05 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 7.01(c) or Section 7.05 with
respect to the Pledged Equity Interests issued by it. To the extent that the
Issuer of any Pledged Equity Interest is not a Grantor, the Guarantor that
pledges such Pledged Equity Interest will cause, to the extent permitted under
applicable Law, such Issuer to execute and deliver to the Administrative Agent a
written acknowledgment with respect to the matters described in the first
sentence of this Section 6.05(c).

 



--------------------------------------------------------------------------------

(d) Consistent with the Loan Documents, the Pledged Equity Interests will at all
times constitute not less than 100% of the Equity Interests of the Issuer
thereof owned by any Grantor (except in the case of a Foreign Subsidiary, in
which case, the Pledged Equity Interests will at all times constitute not less
than 65% of the Equity Interests constituting Voting Stock of such Foreign
Subsidiary). No Grantor will permit any Issuer of any of the Pledged Equity
Interests to issue any new Equity Interests of such, unless otherwise permitted
by the Loan Documents, without the prior written consent of the Administrative
Agent.

Section 6.06 Instruments and Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument (other than a check in the ordinary course of business) or Chattel
Paper, such Instrument or Chattel Paper shall be delivered promptly (and in any
case within ten (10) days of receipt thereof (or such later date as the
Administrative Agent may agree to in its sole discretion)) to the Administrative
Agent, duly endorsed in a manner reasonably satisfactory to the Administrative
Agent, to be held as Collateral pursuant to this Agreement; provided, that such
Grantor shall not be required to deliver such Instrument or Chattel Paper to the
Administrative Agent to the extent the original face amount thereof is equal to
or less than $10,000,000).

Section 6.07 Limitations on Modifications, Waivers, Extensions of Agreements
Giving Rise to Accounts. Such Grantor will not (a) amend, modify, terminate or
waive any provision of any Chattel Paper, Instrument or any agreement giving
rise to an Account or Payment Intangible in each case constituting Collateral,
or (b) fail to exercise promptly and diligently each and every material right
which it may have under any Chattel Paper, Instrument and each agreement giving
rise to an Account or Payment Intangible (other than any right of termination),
if such amendment, modification, termination, waiver or failure is prohibited by
the Credit Agreement.

Section 6.08 Patents, Trademarks, Copyrights. (a) Such Grantor (either itself or
through licensees) (i) will, with respect to each Trademark that is material to
the business of the Borrower and its Restricted Subsidiaries, taken as a whole
(A) continue to use such Trademark to the extent necessary in order to maintain
such Trademark in full force free from any claim of abandonment for non-use,
(B) employ such Trademark with the appropriate notice of registration, (C) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to (and within the time periods required by) this Agreement, and
(D) not knowingly do any act or knowingly omit to do any act whereby such
Trademark is reasonably likely to become invalidated, (ii) will not knowingly do
any act, or knowingly omit to do any act, whereby any Patent material to the
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, is reasonably likely to become abandoned or dedicated, and
(iii) will, consistent with past practice, for each work covered by a Copyright
that is material to the conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, continue to mark such work with
appropriate copyright notices as necessary and sufficient to establish and
preserve its material rights under applicable material copyright laws;

(b) Concurrent with the delivery of each compliance certificate pursuant to
Section 6.2(a)(i) of the Credit Agreement, if such Grantor, either by itself or
through any agent, employee, licensee or designee, has filed an application for
registration with the United States Copyright Office or any similar United
States office or agency regarding, or has otherwise obtained, any Copyright or
Copyright License that is material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, since the time of delivery of the
previous compliance certificate, such Grantor shall execute and deliver an
Intellectual Property Security Agreement to evidence the Administrative Agent’s
security interest in such material Copyright or Copyright License, as applicable
(and such Grantor hereby



--------------------------------------------------------------------------------

constitutes the Administrative Agent its attorney-in-fact to execute and file
all such writings for the foregoing purposes; such power being coupled with an
interest is irrevocable until the Credit Agreement Termination);

(c) Consistent with this Agreement and the other Loan Documents, such Grantor
will take all reasonable and necessary steps as determined in the Borrower’s
reasonable business judgment, including in any proceeding before the United
States Copyright Office or any similar United States office or agency, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the Patents, Trademarks, and Copyrights
that are material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, including filing of applications for renewal,
affidavits of use and affidavits of incontestability; provided, however that no
Grantor shall be required to make any filings in the United States Patent and
Trademark Office, or any other office in any jurisdiction outside of the United
States, in respect of any patent, trademarks or patent or trademark licenses;
and

(d) In the event that any material Patent, Trademark, or Copyright included in
the Collateral is infringed, misappropriated or diluted by a third party, such
Grantor shall promptly sue for infringement, misappropriation or dilution, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation or dilution, or take such other actions as
such Grantor shall reasonably deem appropriate under the circumstances to
protect such Patent, Trademark, or Copyright, except, in each case, where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

Section 6.09 Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a Commercial Tort Claim that satisfies the requirements of the following
sentence, such Grantor shall, within thirty (30) days after such Commercial Tort
Claim satisfies such requirements (or such later date as the Administrative
Agent may agree in its sole discretion), notify the Administrative Agent in a
writing signed by such Grantor containing a brief description thereof, and
granting to the Administrative Agent in such writing (for the ratable benefit of
the Secured Parties) a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Administrative Agent. The provisions of
the preceding sentence shall apply only to a Commercial Tort Claim that
satisfies the following requirements: (a) the monetary value claimed by or
payable to the relevant Grantor in connection with any such Commercial Tort
Claim shall equal or exceed $10,000,000 , and either (b) (i) such Grantor shall
have filed a lawsuit or counterclaim or otherwise commenced legal proceedings
(including arbitration proceedings) against the Person against whom such
Commercial Tort Claim is made, or (ii) such Grantor and the Person against whom
such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim. Each Commercial Tort Claim
satisfying the requirements of the preceding sentence held by such Grantor on
the Closing Date is listed on Schedule 4 hereto.

ARTICLE VII

Remedial Provisions

Section 7.01 Pledged Equity Interests.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7.01(b), each Grantor shall be permitted to receive all cash dividends,
payments, Property, other Proceeds or other distributions paid in respect of the
Pledged Equity Interests, to the extent permitted in the Credit Agreement, and
to exercise all voting and corporate or other entity rights with respect to the
Pledged Equity Interests; provided, however, that no



--------------------------------------------------------------------------------

vote shall be cast, right exercised or other action taken which could reasonably
be expected to result in any breach of any provision of the Credit Agreement,
this Agreement or any other Loan Document except to the extent such vote,
exercise, or other action is required by applicable Governmental Requirement.
Except as otherwise permitted under the Credit Agreement, any sums paid upon or
in respect of any Pledged Equity Interest upon the liquidation or dissolution of
any Issuer, any non-cash distribution of capital made on or in respect of any
Pledged Equity Interest or any property distributed upon or with respect to any
Pledged Equity Interest pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof shall,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent within the time periods required herein, be delivered to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Equity Interest Obligations. If any sum of money or property so
paid or distributed in respect of any Pledged Equity Interests shall be received
by such Grantor during the continuance of an Event of Default (other than with
respect to any Restricted Payment that is permitted under Section 7.6 of the
Credit Agreement notwithstanding the existence of an Event of Default (unless
such Restricted Payment is made after the Loans have been accelerated and any
remedies have been exercised)), such Grantor shall hold such money or property
in trust for the Administrative Agent for the benefit of the Secured Parties,
segregated from other funds of such Grantor, as additional security for the
Equity Interest Obligations.

(b) If an Event of Default shall occur and be continuing, then at any time in
the Administrative Agent’s discretion, (i) the Administrative Agent shall have
the right to receive any and all cash dividends, payments, Property or other
Proceeds paid in respect of the Pledged Equity Interests (other than, in each
case, with respect to any Restricted Payment that is permitted under Section 7.6
of the Credit Agreement notwithstanding the existence of an Event of Default
(unless such Restricted Payment is made after the Loans have been accelerated
and any remedies have been exercised)) and make application thereof to the
Obligations in accordance with Section 8.3 of the Credit Agreement, and (ii) any
or all of the Pledged Equity Interests shall, upon the written request of the
Administrative Agent, be registered in the name of the Administrative Agent or
its nominee, and the Administrative Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Pledged Equity
Interests at any meeting of shareholders (or other equivalent body) of the
relevant Issuer or Issuers or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Equity Interests as if it were the absolute
owner thereof (including the right to exchange at its discretion any and all of
the Pledged Equity Interests upon the merger, amalgamation, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Equity Interests, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Equity Interests with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Equity Interests pledged by such Grantor hereunder (and each Issuer party hereto
hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Equity Interests directly to the
Administrative Agent.



--------------------------------------------------------------------------------

(d) Each Grantor hereby authorizes each Issuer (and shall instruct each Issuer
by separate instrument) to comply with any request received by it from the
Administrative Agent in writing that states that an Event of Default has
occurred and is continuing and that seeks to exercise or enforce any of the
rights granted to the Administrative Agent pursuant to Section 7.01(b) or (c) or
Section 3.02. Each Grantor agrees that the foregoing authorization and
instruction shall be sufficient to authorize the Administrative Agent’s exercise
or enforcement of such rights, and that such Issuer shall not be required to
investigate the accuracy of any request made by the Administrative Agent
pursuant to this Section 7.01(d).

Section 7.02 Collections on Accounts, Etc. The Administrative Agent hereby
authorizes each Grantor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles constituting Collateral; provided that, the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. Upon the
request of the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, each Grantor shall notify the Account
Debtors that the applicable Accounts, Chattel Paper and Payment Intangibles have
been assigned to the Administrative Agent for the ratable benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Administrative Agent. The Administrative Agent may, upon the occurrence and
during the continuance of an Event of Default, in its own name or in the name of
others, communicate with the Account Debtors to verify with them to its
satisfaction the existence, amount and terms of any Accounts, Chattel Paper or
Payment Intangibles.

Section 7.03 Proceeds. If required by the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, any payments
of Accounts, Instruments, Chattel Paper and Payment Intangibles, when collected
or received by any Grantor, and any other cash or non-cash Proceeds received by
any Grantor upon the sale or other disposition of any Collateral, shall be
forthwith (and, in any event, within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a special collateral account maintained by
the Administrative Agent, subject to withdrawal by the Administrative Agent for
the ratable benefit of the Secured Parties only, as hereinafter provided, and,
until so turned over, shall be held by such Grantor in trust for the
Administrative Agent for the ratable benefit of the Secured Parties, segregated
from other funds of any such Grantor. Each deposit of any such Proceeds shall be
accompanied, at the Administrative Agent’s request, by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
All such Proceeds (including Proceeds constituting collections of Accounts,
Chattel Paper or Instruments) while held by the Administrative Agent (or by any
Grantor in trust for the Administrative Agent for the ratable benefit of the
Secured Parties) shall continue to be collateral security for all of the
Obligations and shall not constitute payment thereof until applied in accordance
with Section 8.3 of the Credit Agreement.

Section 7.04 UCC and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise in its discretion, in
addition to all other rights, remedies, powers and privileges granted to them in
this Agreement, the other Loan Documents, any Secured Hedge Agreement, any
Secured Cash Management Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights, remedies,
powers and privileges of a secured party under the UCC (regardless of whether
the UCC is in effect in the jurisdiction where such rights, remedies, powers or
privileges are asserted) or any other applicable law or otherwise available at
law or equity. Without limiting the generality of the foregoing, the
Administrative Agent, upon and during the continuance of an Event of Default,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are



--------------------------------------------------------------------------------

hereby waived to the extent permitted by applicable law), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best in accordance with applicable law, for cash or on
credit or for future delivery without assumption of any credit risk. The
Administrative Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. If an Event of Default shall occur and be
continuing, each Grantor further agrees, at the Administrative Agent’s request,
to assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. Any such sale or transfer by the Administrative
Agent either to itself or to any other Person shall be absolutely free from any
claim of right by any Grantor, including any equity or right of redemption, stay
or appraisal which any Grantor has or may have under any rule of law, regulation
or statute now existing or hereafter adopted. Upon any such sale or transfer,
the Administrative Agent shall have the right to deliver, assign and transfer to
the purchaser or transferee thereof the Collateral so sold or transferred. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.04, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Obligations, in accordance with Section 8.3 of the Credit
Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615 of the UCC, need the Administrative Agent account for
the surplus, if any, to any Grantor. To the extent permitted by applicable law,
each Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any other Secured Party arising out of the exercise by
them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.

(b) In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute a commercially
reasonable disposition to the extent permitted by applicable law. The
Administrative Agent may appoint any Person as agent to perform any act or acts
necessary or incident to any sale or transfer of the Collateral.

Section 7.05 Standards of Exercising Rights and Remedies. To the extent that
Laws impose duties on the Administrative Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees, to the
extent permitted by applicable law, that it is not commercially unreasonable for
the Administrative Agent: (a) to fail to incur expenses reasonably deemed
significant by the Administrative Agent to prepare Collateral for disposition;
(b) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
third party consents for the collection or disposition of Collateral to be
collected or disposed of; (c) to fail to remove Liens or encumbrances on or any
adverse claims against Collateral; (d) to exercise collection remedies directly
or through the use of collection agencies and other collection specialists;
(e) to contact other Persons, whether or not in the same business as such
Grantor, for expressions of interest in acquiring all or any portion of the
Collateral; (f) to disclaim disposition



--------------------------------------------------------------------------------

warranties; (g) to purchase insurance or credit enhancements to insure the
Administrative Agent against risks of loss, collection or disposition of
Collateral or to provide to the Administrative Agent a guaranty return from the
collection or disposition of Collateral; or (h) to the extent deemed appropriate
by the Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 7.05 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would
fulfill the Administrative Agent’s duties under the UCC or other law or any
other relevant jurisdiction in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed to fail to fulfill such duties solely on account of
not being indicated in this Section 7.05. Without limitation upon the foregoing,
nothing contained in this Section 7.05 shall be construed to grant any rights to
a Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Agreement or by any Law in the absence of
this Section 7.05.

Section 7.06 Private Sales of Pledged Equity Interests. Each Grantor
acknowledges and agrees that the Administrative Agent may be unable to effect a
public sale of any or all the Pledged Equity Interests, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that, to the extent permitted by
applicable law, any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Equity Interests for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so. Each Grantor agrees to use
commercially reasonable efforts to do or cause to be done all such other acts as
may reasonably be necessary to make such sale or sales of all or any portion of
the Pledged Equity Interests pursuant to this Section 7.06 valid and binding and
in compliance with any and all other applicable Law. Each Grantor further agrees
that a breach of any of the covenants contained in this Section 7.06 will cause
irreparable injury to the Administrative Agent and the other Secured Parties,
that the Administrative Agent and the other Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 7.06 shall, to the extent permitted by
applicable law, be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants. The Administrative Agent may appoint
any Person as its agent to perform any act or acts necessary or incident to any
sale or transfer of the Collateral.

Section 7.07 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Obligations.

Section 7.08 Non-Judicial Enforcement. The Administrative Agent may enforce its
rights hereunder without prior judicial process or judicial hearing, and to the
extent permitted by law, each Grantor expressly waives any and all legal rights
which might otherwise require the Administrative Agent to enforce its rights by
judicial process.



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Section 8.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all reasonably appropriate action and to execute any and all documents
and instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) unless otherwise permitted to remain under the Credit Agreement, pay or
discharge Taxes and Liens levied or placed on or threatened against the
Collateral or effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(ii) execute, in connection with any sale provided for in Section 7.04 or
Section 7.06, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and

(iii)(A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) in the
name of such Grantor or its own name, take possession of and indorse and collect
any checks, drafts, notes, acceptances or other instruments for the payment of
moneys due under any Account, Instrument, General Intangible, Chattel Paper or
Payment Intangible or with respect to any other Collateral, and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Account, Instrument or General
Intangible or with respect to any other Collateral whenever payable; (C) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (D) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (E) receive, change the address for delivery, open
and dispose of mail addressed to any Grantor, and to execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (I) assign any Patent, Trademark, or Copyright
(along with the goodwill of the business to which any such Trademark pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Administrative Agent shall in its sole discretion determine; and
(J) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent reasonably
deems necessary to protect,



--------------------------------------------------------------------------------

preserve or realize upon the Collateral and the Administrative Agent’s and the
other Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue and in compliance hereof. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Anything in Section 8.01(a) or (b) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in Section 8.01(a) or (b) unless an Event of Default
shall have occurred and be continuing.

Section 8.02 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct. To the fullest extent
permitted by applicable law, the Administrative Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Obligations, or to take any steps necessary to preserve any
rights against any Grantor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters. Each Grantor, to the extent permitted by applicable law, waives
any right of marshaling in respect of any and all Collateral, and waives any
right to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against each Grantor or other Person.

Section 8.03 Financing Statements. Pursuant to the UCC and any other applicable
law, each Grantor irrevocably authorizes the Administrative Agent, its counsel
or its representative, at any time and from time to time, to file or record
financing statements, continuation statements, amendments thereto and other
filing or recording documents or instruments with respect to the Collateral in
such form and in such offices as the Administrative Agent reasonably determines



--------------------------------------------------------------------------------

appropriate to perfect the security interests of the Administrative Agent under
this Agreement. Additionally, each Grantor authorizes the Administrative Agent,
its counsel or its representative, at any time and from time to time, to file or
record such financing statements that describe the collateral covered thereby as
“all assets of the Debtor”, “all personal property of the Debtor”, in each case
“whether now owned or hereafter acquired or arising” or words of similar effect.

Section 8.04 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

ARTICLE IX

Subordination of Indebtedness

Section 9.01 Liens Subordinate. As used herein, the term “Grantor Claims” shall
mean all debts and obligations of the Borrower or any other Grantor, on the one
hand, to any other Grantor on the other hand, whether such debts and obligations
now exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired. Each Grantor agrees that, until the
Credit Agreement Termination, any Liens securing payment of the Grantor Claims
shall be and remain inferior and subordinate to any Liens securing payment of
the Obligations, regardless of whether such encumbrances in favor of such
Grantor, the Administrative Agent or any other Secured Party presently exist or
are hereafter created or attach. Without the prior written consent of the
Administrative Agent, no Grantor, during the period in which any of the
Obligations are outstanding or any Commitments are in effect, shall (a) exercise
or enforce any creditor’s right it may have against any debtor in respect of the
Grantor Claims, or (b) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceeding (judicial or otherwise, including the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.

Section 9.01 Notation of Records. Upon the request of the Administrative Agent,
all promissory notes and all accounts receivable ledgers or other evidence of
the Grantor Claims accepted by or held by any Grantor shall contain a specific
written notice thereon that the right to receive payment on the indebtedness
evidenced thereby is pledged to the Administrative Agent under the terms of this
Agreement.

ARTICLE X

Miscellaneous

Section 10.01 Waiver. No failure on the part of the Administrative Agent or any
other Secured Party to exercise and no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under any of the
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege, or any abandonment or



--------------------------------------------------------------------------------

discontinuance of steps to enforce such right, remedy, power or privilege, under
this Agreement or any of the other Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided herein are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
The exercise by the Administrative Agent of any one or more of the rights,
powers and remedies herein shall not be construed as a waiver of any other
rights, powers and remedies, including any rights of set-off.

Section 10.02 Notices. All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 10.2 of the
Credit Agreement; provided that any such notice, request or demand to or upon
any Grantor shall be addressed to any such Grantor at its notice address set
forth on Schedule 1.

Section 10.03 Payment of Expenses, Indemnities, Waiver of Consequential Damages,
Etc.

(a) Each Grantor agrees to pay or promptly reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates in connection with the preservation and perfection of the
Lien of this Agreement, to the extent that the Borrower would otherwise be
required to do so pursuant to Section 10.4 of the Credit Agreement.

(b) Each Grantor agrees to pay or promptly reimburse the Administrative Agent
and each other Secured Party, to the extent that the Borrower would otherwise be
required to do so pursuant to Section 10.4 of the Credit Agreement, for all
out-of-pocket expenses (including all costs and expenses of holding, preparing
for sale and selling, collecting or otherwise realizing upon the Collateral and
all attorneys’ fees, legal expenses and court costs incurred by any Secured
Party in connection with (i) the exercise of its respective rights and remedies
hereunder against such Grantor or the Collateral, including any out-of-pocket
expenses that may be incurred in any effort to enforce any of the provisions of
this Agreement or any obligation of any Grantor in respect of the Collateral,
(ii) any actual or attempted sale, lease, disposition, exchange, collection,
compromise, settlement or other realization in respect of, or care of, the
Collateral, including all such costs and expenses incurred in any bankruptcy,
reorganization, workout or other similar proceeding, or (iii) collecting against
such Guarantor under the Guaranty or otherwise enforcing or preserving any
rights under this Agreement and the other Loan Documents to which such Grantor
is a party, in each case, subject to the limitations set forth in Section 10.4
of the Credit Agreement).

(c) Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including court costs and
attorneys’ fees, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement) incurred
because of, incident to, or with respect to, the Collateral (including any
exercise of rights or remedies in connection therewith) or the execution,
delivery, enforcement, performance and administration of this Agreement, to the
extent the Borrower would be required to do so pursuant to Section 10.4 of the
Credit Agreement. All amounts for which any Grantor is liable pursuant to this
Section 10.3 shall be due and payable by such Grantor to the Secured Parties not
later than ten Business Days after written demand therefor accompanied by
reasonably detailed supporting information.

(d) Neither the Administrative Agent nor any Secured Party shall be liable to
the Grantors, their Affiliates or any other Person, and the Grantors will not be
liable to the Administrative Agent, the Secured Parties, their Affiliates or any
other Person, for any claim on any theory of liability,



--------------------------------------------------------------------------------

for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, Swingline
Loan or Letter of Credit or the use of the proceeds thereof; provided, that,
nothing contained in this Section 10.03(d) shall limit the Grantors’
indemnification obligations with respect to indirect, consequential or punitive
damage claims, to the extent of the indemnification provided in Section 10.03(c)
(but only to the extent asserted against any Indemnitee by a third party (other
than another Indemnitee))

Section 10.04 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

Section 10.05 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns; provided, that except as permitted by the Credit Agreement, no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Lenders, and any such purported assignment, transfer or delegation shall be null
and void.

Section 10.06 Third Party Beneficiaries. Each Grantor acknowledges that each
Secured Party is an express third party beneficiary of this Agreement, and that
this Agreement shall be and inure for the benefit of each Secured Party, and its
respective permitted successors and assigns. In furtherance of, and not in
limitation of, the preceding sentence, provisions herein that provide the
Administrative Agent with rights and remedies shall not be deemed to exclude any
other applicable Secured Parties from exercising such rights and remedies in the
event that the Administrative Agent fails to exercise such rights and remedies.
Other than the parties hereto and the Secured Parties, there are no other third
party beneficiaries of this Agreement.

Section 10.07 Invalidity. In the event that any one or more of the provisions
contained in this Agreement or in any of the Loan Documents to which a Grantor
is a party shall, for any reason, be held invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 10.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 10.09 Survival. The obligations of the parties under Section 10.03 shall
survive the repayment of the Loans and the termination of the Letters of Credit,
Secured Hedge Agreements, Secured Cash Management Agreements, Credit Agreement,
and Aggregate Commitments. To the extent that any payments on the Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the other Secured Parties’ Liens, security
interests, rights, powers and remedies under this Agreement and each Collateral
Document shall continue in full



--------------------------------------------------------------------------------

force and effect. In such event, each Collateral Document shall be automatically
reinstated and each Grantor shall take such action as may be reasonably
requested by the Administrative Agent and the other Secured Parties to effect
such reinstatement.

Section 10.10 Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 10.11 No Oral Agreements. The Loan Documents embody the entire agreement
and understanding between the parties and supersede all other agreements and
understandings between such parties relating to the subject matter hereof and
thereof. The Loan Documents represent the final agreements among the parties and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the
parties.

Section 10.12 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF



--------------------------------------------------------------------------------

PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.13 Acknowledgments.

(a) Each Grantor hereby agrees and acknowledges that:

(i) each Lender and its respective Affiliates (collectively, solely for purposes
of this Section 10.13, the “Lenders”) may have economic interests that conflict
with those of the Grantor;

(ii) the transactions with the Lenders contemplated by the Loan Documents, the
Secured Hedge Agreements and the Secured Cash Management Agreements are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the applicable Grantors, on the other;

(iii) it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;

(iv) nothing in any Loan Document, any Secured Hedge Agreement or any Secured
Cash Management Agreement will be deemed to create an advisory or fiduciary
relationship between the Lenders and the Grantors, their partners or their
Affiliates;

(v) in connection with the transactions contemplated by the Loan Documents and
with the process leading to such transactions each Lender is acting solely as a
principal and not the fiduciary of any Borrower Party, or of any Borrower
Party’s management, partners, creditors or other Affiliates;

(vi) no Lender has assumed a fiduciary responsibility in favor of any Grantor
with respect to the transactions with Lenders contemplated by the Loan
Documents, any Secured Hedge Agreement or any Secured Cash Management Agreement
or the process leading thereto (irrespective of whether any Lender or any of its
Affiliates has advised or is currently advising any Borrower Party on other
matters);

(vii) such Person has consulted its own legal and financial advisors to the
extent it deemed appropriate;



--------------------------------------------------------------------------------

(viii) it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto; and

(ix) it will not claim that any Lender owes a fiduciary duty to such Person in
connection with the Loan Documents, any Secured Hedge Agreement or any Secured
Cash Management Agreement or the process leading thereto.

(b) EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH
NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS
FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS
CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS, TO THE FULLEST EXTENT
PERMITTED BY LAW, THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY
EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

(c) Each Grantor warrants and agrees that each of the waivers and consents set
forth in this Agreement are made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against the Borrower, any other
Grantor, the Secured Parties or any other Person or against any collateral. If,
notwithstanding the intent of the parties that the terms of this Agreement shall
control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent permitted by law.

Section 10.14 Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.12 of the
Credit Agreement and is not a signatory hereto shall become a Guarantor (and
therefore a Grantor) for all purposes of this Agreement upon execution and
delivery by such Subsidiary of a Joinder Agreement in the form of Annex I
hereto.

Section 10.15 Set-Off. Each Grantor agrees that it is subject to Section 10.8 of
the Credit Agreement as if such provision were fully set forth herein.

Section 10.16 Releases.

(a) Upon Payment in Full. Subject to Section 10.09, Section 10.16 and
Section 10.17 (i) the grant of a security interest hereunder and all other
obligations, guarantees and the Guaranty of the Grantors hereunder and all of
rights, powers and remedies in connection herewith shall remain in full force
and effect until the Credit Agreement Termination, at which time, the security
interests and all



--------------------------------------------------------------------------------

other obligations and guarantees of the Grantors hereunder and all of the
rights, powers and remedies in connection therewith, and the provisions of this
Agreement shall immediately and automatically be terminated and released in all
respects and, the Administrative Agent, at the written request and expense of
the Borrower, will promptly execute, deliver, file and take any other actions
reasonably requested by Borrower or its designees to evidence the release and
termination contemplated hereunder.

(b) Further Assurances. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor (including, without limitation, pursuant to
a Restricted Payment) (other than any sale, transfer or disposition to another
Grantor) in a transaction permitted by the Credit Agreement, then (i) the
Administrative Agent’s Lien on such Collateral shall immediately and
automatically terminate and (ii) the Administrative Agent, at the request and
sole expense of such Grantor, shall promptly execute and deliver to such Grantor
all releases or other documents reasonably necessary or desirable to evidence
the release of the Liens created hereby or by any other Loan Document on such
Collateral; provided, that, in the case of clause (ii), the Borrower shall have
delivered to the Administrative Agent a certification by the Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents. If all the Equity Interests of any Grantor (other than Borrower)
shall be sold, transferred or otherwise disposed of (other than to another
Grantor) in a transaction permitted by the Credit Agreement or such Grantor
(other than Borrower) is designated as an Unrestricted Subsidiary in accordance
with the Credit Agreement, then (i) such Grantor shall be immediately and
automatically released from its guarantees, its Guaranty and its obligations
hereunder and under any other Loan Document and (ii) the Administrative Agent,
at the request and sole expense of such Grantor, shall promptly execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable to evidence the release of the guarantees, the Guaranty and the
obligations created hereby or by any other Loan Document applicable to such
Grantor; provided, that, in the case of clause (ii), in the event of the sale,
transfer or other disposition of all of the Equity Interests of a Grantor, the
Borrower shall have delivered to the Administrative Agent a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

(c) Retention in Satisfaction. Except as may be expressly applicable pursuant to
Section 9-620 of the UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including any
exercise of voting or consensual rights or any other action taken or inaction,
shall be deemed to constitute a retention of the Collateral in satisfaction of
the Obligations or otherwise to be in full satisfaction of the Obligations, and
the Obligations shall remain in full force and effect, until the Administrative
Agent and the other Secured Parties shall have applied payments (including
collections from Collateral) towards the Obligations in the full amount then
outstanding or until such subsequent time as is provided in Section 10.16.

Section 10.17 Reinstatement; Fraudulent Transfers.

(a) Except as otherwise provided herein with respect to releases, the
obligations of each Grantor under this Agreement (including with respect to the
Guaranty and the provision of Collateral herein) shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded, is declared to be fraudulent or
preferential or must otherwise be restored or returned by the Administrative
Agent or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Grantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Grantor or any substantial part of its property, or otherwise,
all as though such payments had not been made. In such event, each Collateral
Document shall be automatically reinstated and each Grantor shall take such
actions as may be reasonably requested by the Administrative Agent or any other
Secured Party to effect such reinstatement.



--------------------------------------------------------------------------------

(b) Each Grantor, and by its acceptance of this Agreement and the rights
hereunder or benefits hereof, the Administrative Agent and each other Secured
Party, hereby agrees and confirms that (i) it is the intention of all such
Persons that this Agreement and the obligations of each Guarantor under the
Guaranty and the Loan Documents not constitute a fraudulent transfer or
conveyance under Section 548 of the United States Bankruptcy Code, the Uniform
Fraudulent Conveyance Act (as adopted by any applicable state), the Uniform
Fraudulent Transfer Act (as adopted by any applicable state) or any similar Law
to the extent applicable to this Agreement and the obligations of each Guarantor
under the Guaranty and the Loan Documents and (ii) the aggregate liability of
any Guarantor under the Guaranty and the Loan Documents at any time (but after
giving effect to the right of contribution described in Section 4.02) shall not
exceed the maximum amount (as to each Grantor, its “Maximum Liability”),
(A) that will result in the aggregate obligations of each Grantor under the
Guaranty and the Loan Documents not constituting a fraudulent transfer or
conveyance under any bankruptcy proceeding or any of the other aforementioned
acts and laws or (B) which can be secured by each Grantor under any other
applicable Law relating to the insolvency of debtors.

(c) Each Grantor agrees to the extent permitted by applicable law that the
Obligations may at any time and from time to time exceed the Maximum Liability
of such Grantor hereunder without impairing the grant of a security interest in
the Collateral hereunder or affecting the rights and remedies of each Grantor or
any Secured Party hereunder.

Section 10.18 Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

BORROWER AND GRANTOR:

 

PBF LOGISTICS, LP,

By: PBF Logistics GP, LLC,its general partner

By:  

/s/ Jeffrey Dill

  Name: Jeffrey Dill   Title:   Senior Vice President, General Counsel
            and Secretary

Signature Page to Guaranty and Collateral Agreement

 



--------------------------------------------------------------------------------

GUARANTOR AND GRANTOR:   DELAWARE CITY TERMINALING COMPANY LLC,  

By:    

 

/s/ Jeffrey Dill

    Name:   

Jeffrey Dill

    Title:   

Senior Vice President, General Counsel and Secretary

Signature Page to Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

   Acknowledged and Agreed to as of the date hereof by: ADMINISTRATIVE AGENT:   
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent    By:   

/s/ Andrew Ostrov

      Name: Andrew Ostrov       Title:   Director

Signature Page to Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

Schedule 1

Guaranty and Collateral Agreement

NOTICE ADDRESSES

 

Grantor

  

Address

  

PBF Logistics LP

c/o PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: John Luke

Telecopy No: (973) 455-7500

Email: john.luke@pbfenergy.com

PBF Logistics LP    with a copy, which shall not constitute notice, to:   

PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: General Counsel

Telecopy No: (973) 455-7500

Delaware City
Terminaling
Company LLC
  

Delaware City Terminaling Company LLC

c/o PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: John Luke

Telecopy No: (973) 455-7500

Email: john.luke@pbfenergy.com

 

with a copy, which shall not constitute notice, to:

 

PBF Logistics GP LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: General Counsel

Telecopy No: (973) 455-7500

Schedule 1

Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

Schedule 2

Guaranty and Collateral Agreement

DESCRIPTION OF PLEDGED EQUITY INTERESTS

 

Issuer

   Holder      Percent of
Ownership     Certificate No.     Number of
Shares  

Delaware City Terminaling Company LLC

     PBF Logistics LP         100 %      100 %      Uncertificated   

Schedule 2

Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

Schedule 3

Guaranty and Collateral Agreement

FILINGS AND OTHER REQUIRED ACTIONS

TO PERFECT SECURITY INTEREST

Filings1

 

Grantor

   State ID#      Jurisdiction
of
Organization      Filing
Type      Filing
Jurisdiction  

PBF Logistics LP

 

     130226994         DE         UCC-1         DE   

Delaware City Terminaling Company LLC

     130283362         DE         UCC-1         DE   

Other Required Actions

With respect to any applicable Copyright acquired after the Closing Date,
delivery of a fully executed Intellectual Property Security Agreements and
filing of the same in the United States Copyright Office, in accordance with
Section 6.08(b).

With respect to any fixture acquired after the Closing Date, subject to the
thresholds set forth in Section 6.12(c) of the Credit Agreement, delivery and
filing of a duly completed UCC-1 fixture filing and filing thereof in the
applicable real property office.

  

 

1  Fixture filings to be made post-Closing with respect to real property owned
as of the Closing Date to the extent requested by applicable local counsel.

Schedule 3

Guaranty and Collateral Agreement

 



--------------------------------------------------------------------------------

Schedule 4

Guaranty and Collateral Agreement

COMMERCIAL TORT CLAIMS

None.

Schedule 4

Guaranty and Collateral Agreement

 



--------------------------------------------------------------------------------

Schedule 5

Guaranty and Collateral Agreement

PATENTS, PATENT APPLICATIONS AND PATENT LICENSES

None.

Schedule 5

Guaranty and Collateral Agreement

 



--------------------------------------------------------------------------------

Schedule 6

Guaranty and Collateral Agreement

TRADEMARKS, TRADEMARK APPLICATIONS AND TRADEMARK LICENSES

Trademark Licenses with respect to the following Trademarks:

 

Trademark

   Country    Application No.    Filing Date    Registration No.   
Registration Date    Renewal Date

PBF ENERGY

   United States of
America    85/502529    12/22/2011    4240811    11/13/2012    11/13/2022

PBF ENERGY (Stylized in Circle Design)

   Canada    1408750    8/27/2008         

PBF ENERGY (Stylized in Circle Design)

   United States of
America    77/981705    4/16/2008    3971638    5/31/2011    5/31/2021

PBF ENERGY (Stylized in Circle Design)

   United States of
America    77/450012    4/16/2008    4115169    3/20/2012    3/20/2022

Schedule 6

Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

Schedule 7

Guaranty and Collateral Agreement

COPYRIGHTS AND COPYRIGHT LICENSES

None.

 

Schedule 7

Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

Schedule 8

Guaranty and Collateral Agreement

DEPOSIT ACCOUNTS

 

Grantor

 

Type of Account

 

Account Number

 

Name & Address of Financial
Institutions

PBF Logistics LP

  Receivables   4069449460  

Wells Fargo Bank

1700 Lincoln Street,

6th Floor

Denver, CO 80203

PBF Logistics LP   Operating   4069449478  

Wells Fargo Bank

1700 Lincoln Street,

6th Floor

Denver, CO 80203

 

Schedule 8

Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

Annex I

Joinder Agreement

JOINDER AGREEMENT, dated as of             , 20    , made by
                    , a                     (the “Additional Grantor”), in favor
of Wells Fargo Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below). All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, PBF Logistics LP, a Delaware limited partnership (the “Borrower”), the
financial institutions from time to time party thereto (the “Lenders”), and the
Administrative Agent, have entered into a Credit Agreement, dated as of May 14,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
the Borrower’s Subsidiaries have entered into the Guaranty and Collateral
Agreement, dated as of May 14, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Guaranty and Collateral Agreement”) in favor of
the Administrative Agent for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty and Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guaranty and Collateral Agreement. By executing and delivering this Joinder
Agreement, the Additional Grantor, as provided in Section 10.14 of the Guaranty
and Collateral Agreement, hereby becomes a party to the Guaranty and Collateral
Agreement as a Grantor (and therefore a Guarantor) thereunder with the same
force and effect as if originally named therein as a Grantor and, without
limiting the generality of the foregoing, hereby (a) gives the Guaranty provided
for therein, (b) expressly assumes all obligations and liabilities of a Grantor
and Guarantor thereunder and (c) expressly grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in all Collateral
owned by such Additional Grantor to secure all of the Obligations. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules 1 through 4 to the Guaranty and Collateral Agreement and the
information set forth in Annex 1-B is hereby added to the most recently
delivered Perfection Certificate2. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Article V
of the Guaranty and Collateral Agreement is true and correct in all material
respects (except that any such representations and warranties that are qualified
by materiality shall be true and correct in all respects) on and as the date
hereof (after giving effect to this Joinder Agreement) as if made on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties were true and correct in all material respects (except that any such
representations and warranties that are qualified by materiality shall be true
and correct in all respects) as of such earlier date.

 

 

2  To be included to the extent a new Perfection Certificate is not already
being delivered pursuant to Section 6.2(g) of the Credit Agreement.

 

Annex I - 1

Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

2. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3. Miscellaneous. This Joinder Agreement is a Loan Document executed in
connection with the Credit Agreement. Delivery of an executed counterpart of a
signature page of this Joinder Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Joinder Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Annex II

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT, dated as of             , 201    , made by
            , a             (the “Grantor”), in favor of Wells Fargo Bank,
National Association, as Administrative Agent (in such capacity, the “Grantee”)
for the Secured Parties as defined in the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Guaranty and Collateral Agreement referred to below.

WHEREAS, PBF Logistics LP, a Delaware limited partnership (the “Borrower”), the
financial institutions from time to time party thereto (the “Lenders”), and the
Administrative Agent, have entered into a Credit Agreement, dated as of May 14,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
the Borrower’s Subsidiaries have entered into the Guaranty and Collateral
Agreement, dated as of May 14, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Guaranty and Collateral Agreement”) in favor of
the Administrative Agent for the benefit of the Secured Parties;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Grantee, to secure
the prompt and complete payment and performance when due of the Obligations, a
continuing security interest in all of the Grantor’s right, title and interest
in, to and under (whether now owned or arising at any time hereafter) the
following (collectively, the “Collateral”):

(i) each Copyright set forth on Schedule I hereto;

(ii) each Copyright License set forth on Schedule II hereto;

(iii) all registrations and applications for registration of any of the
foregoing in the United States; and

(iv) all Proceeds of any and all of the foregoing, and rights to sue for past,
present and future violations.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Guaranty and
Collateral Agreement. The Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Collateral
granted hereby are more fully set forth in the Guaranty and Collateral
Agreement, the terms and provisions of which (including Section 10.12 thereof)
are incorporated by reference herein as if fully set forth herein. In the event
any provision of this Copyright Security Agreement is deemed to conflict with
the Guaranty and Collateral Agreement, the provisions of the Guaranty and
Collateral Agreement shall control.

Grantor authorizes and requests that the this Copyright Security Agreement be
recorded with the United States Copyright Office.

 

Annex II-1

Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

This agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this agreement by signing any such counterpart. Delivery of
an executed counterpart of a signature page of this agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

[Signature Page Follows]

 

Annex II - 2

Guaranty and Collateral Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors have caused this Copyright Security Agreement
to be duly executed by its officer thereunto duly authorized as of the
            day of             ,             .

 

[GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

to Copyright Security Agreement

REGISTRATIONS

 

Registration No.

 

Registration Date

 

Title

   Expiration
Date



--------------------------------------------------------------------------------

Schedule II

to Copyright Security Agreement

COPYRIGHT LICENSES

 

Name of
Agreement

 

Parties
Licensor/Licensee

 

Date of
Agreement

   Subject
Matter



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX CERTIFICATE (FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to that certain Revolving Credit Agreement, dated as of
April [    ], 2014 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PBF
Logistics LP (the “Borrower”), Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement (the “Administrative Agent”) and
each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate or the IRS Form W-8BEN, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate and IRS Form W-8BEN in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit G-1

Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to that certain Revolving Credit Agreement, dated as of
April [__], 2014 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PBF
Logistics LP (the “Borrower”), Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement (the “Administrative Agent”) and
each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate or
the IRS Form W-8BEN changes, the undersigned shall promptly so inform such
Lender in writing, and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate and
IRS Form W-8BEN in either the calendar year in which each payment is to be made
to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit G-2

Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT

ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to that certain Revolving Credit Agreement, dated as of
April [    ], 2014 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PBF
Logistics LP (the “Borrower”), Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement (the “Administrative Agent”) and
each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) neither
the undersigned nor any of its direct or indirect partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (v) none of its direct or indirect partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate or any of the IRS Form W-8BENs changes,
the undersigned shall promptly so inform such Lender and (2) the undersigned
shall have at all times furnished such Lender with a properly completed and
currently effective certificate and all applicable
Form W-8BENs in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit G-3

Form of U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX CERTIFICATE (FOR FOREIGN LENDERS THAT ARE

PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to that certain Revolving Credit Agreement, dated as of
April [    ], 2014 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PBF
Logistics LP (the “Borrower”), Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement (the “Administrative Agent”) and
each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) neither the
undersigned nor any of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate or any of the Form W-8BENs,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate and applicable IRS Form W-8BENs in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit G-4

Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GUARANTY OF COLLECTION

[Form of Guaranty of Collection follows this cover page.]

Exhibit I

Form of Guaranty of Collection

 



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTY OF COLLECTION

THIS GUARANTY OF COLLECTION (this “Agreement”) is made as of May 14, 2014 by PBF
Energy Company LLC, a Delaware limited liability company (the “Parent
Guarantor”), to and in favor of (i) Wells Fargo Bank, National Association, as
administrative agent (the “Term Loan Agent”) under that certain Term Loan and
Security Agreement dated even herewith (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), between PBF
Logistics LP, a Delaware limited partnership (the “Borrower”) and the lenders
party thereto from time to time (the “Term Loan Lenders”), and (ii) Wells Fargo
Bank, National Association, as administrative agent (the “Revolving Agent”),
swingline lender and L/C issuer under that certain Revolving Credit Agreement
dated even herewith (as amended, restated, supplemented or otherwise modified
from time to time, the “Revolving Credit Agreement”, and together with the Term
Loan Agreement, collectively, the “Loan Agreements”) among the Borrower, the
Revolving Agent and the lenders party thereto from time to time (the “Revolving
Lenders” and together with the Term Loan Lenders, collectively, the “Lenders”)).
Capitalized terms used in this Agreement and not otherwise defined herein have
the respective meanings assigned thereto in the Revolving Credit Agreement.

RECITALS:

WHEREAS, the Parent Guarantor directly or indirectly owns certain limited and
general partnership interests in the Borrower;

WHEREAS, pursuant to the Loan Agreements, the Term Loan Lenders and the
Revolving Lenders have respectively agreed to provide a (i) term loan facility
and (ii) a revolving credit facility to the Borrower;

WHEREAS, a portion of the proceeds of the extensions of credit under the Loan
Agreements will enable the Borrower to make valuable distributions to the Parent
Guarantor in connection with the Transactions;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Parent Guarantor;

WHEREAS, the Parent Guarantor will directly benefit from the extensions of
credit being made to the Borrower; and

WHEREAS, it is a condition precedent to the obligations of the Term Loan Lenders
and the Revolving Lenders to make their respective extensions of credit to the
Borrower under the Loan Agreements that the Parent Guarantor shall have executed
and delivered this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parent Guarantor hereby agrees as follows:

1. Defined Terms. As used herein, the following terms have the following
meanings:

(a) “Borrower Party” means the Borrower, each other Loan Party and any Person
that has guaranteed any payment, granted any Lien or otherwise provided credit
support under the Loan Documents or Term Loan Documents (other than the Parent
Guarantor).

(b) “Cap” means (i) $300,000,000 plus (ii) the principal amount of Subsequent
Loans (as defined in the Term Loan Agreement) extended under the Term Loan
Agreement.

(c) “Cap Date” has the meaning set forth in Section 8(a) hereof.

(d) “Final Termination Date” means the later to occur of (i) the Term Loan
Guaranty Termination Date and (ii) the Revolving Credit Guaranty Termination
Date.

(e) “Lender Remedies” means all rights and remedies at law and in equity
(including, without limitation, any arising under any applicable Loan Document
or Term Loan Document) that the Term Loan Agent, the Term Loan Lenders or the
Revolving Agent and the Revolving Lenders, as applicable, may have against any
Borrower Party or any other Person that has provided Liens, guarantees or other
credit support in respect of the applicable Guaranteed Obligations (and, in each
case, their respective property), to collect, or obtain payment of, the
Guaranteed Obligations, including, without limitation, foreclosure or similar
proceedings (including, without limitation, against each Borrower Party and its
property), litigation and collection on all applicable insurance policies and
against all applicable property, and termination of all commitments to advance
additional funds to the Borrower under the Loan Agreements.

(f) “Term Loan Documents” means the “Loan Documents” under the Term Loan
Agreement.

(g) “Revolving Credit Guaranty Effective Date” means the first date on which the
Borrower makes a repayment or prepayment of Term Loans under the Term Loan
Agreement.

(h) “Revolving Credit Guaranty Termination Date” has the meaning set forth in
Section 8 hereof.

(i) “Revolving Credit Obligations” means all “Obligations” as defined in the
Revolving Credit Agreement, other than Obligations in respect of any Secured
Cash Management Agreements and any Secured Hedge Agreements.

(j) “Term Loan Documents” means the “Loan Documents” under the Term Loan
Agreement.

(k) “Term Loan Guaranty Effective Date” means the date of this Agreement.



--------------------------------------------------------------------------------

(l) “Term Loan Guaranty Termination Date” has the meaning set forth in Section 8
hereof.

(m) “Term Loan Repayment Amount” means the aggregate principal amount of all
Term Loans that have been repaid or prepaid by the Borrower on or after the Term
Loan Guaranty Effective Date.

(n) “Term Loans” means the “Loans” as defined in the Term Loan Agreement.

2. Guaranty. Subject to the terms and conditions set forth in this Agreement
(including, without limitation, Section 4), the Parent Guarantor hereby
irrevocably, unconditionally, absolutely and directly guarantees:

(a) to the Term Loan Agent, for the pro rata benefit of the Term Loan Lenders,
from and after the Term Loan Guaranty Effective Date through and including the
Term Loan Guaranty Termination Date, the payment of the principal amount of all
Term Loans outstanding under the Term Loan Agreement, in an amount not to exceed
the Cap (collectively, the “Guaranteed Term Loan Obligations”); and

(b) to the Revolving Agent, for the pro rata benefit of the Revolving Lenders,
from and after the Revolving Credit Guaranty Effective Date through and
including the Revolving Credit Guaranty Termination Date, the payment of all
Revolving Credit Obligations outstanding under the Revolving Credit Agreement,
in an amount not to exceed the lesser of (i) the Cap and (ii) the Term Loan
Repayment Amount (collectively, the “Guaranteed Revolving Credit Obligations”,
and together with the Guaranteed Term Loan Obligations, the “Guaranteed
Obligations”).

3. Guaranty of Collection and Not of Payment. Notwithstanding any other
provision of this Agreement, this Agreement is a guaranty of collection and not
of payment, and the Parent Guarantor shall not be obligated to make any payment:

(a) With respect to the Guaranteed Term Loan Obligations until each of the
following is true:

(i) the Borrower shall have failed to make a payment when the same shall be due
and owing to the Term Loan Agent (on behalf of the Term Loan Lenders) in respect
of the Guaranteed Term Loan Obligations;

(ii) the obligations under the Term Loan Agreement shall have been accelerated;

(iii) the Term Loan Agent (on behalf of the Term Loan Lenders) shall have
exhausted all Lender Remedies available to it; and

(iv) the Term Loan Agent (on behalf of the Term Loan Lenders) shall have failed
to collect the full amount of the Guaranteed Term Loan Obligations;



--------------------------------------------------------------------------------

(b) With respect to the Guaranteed Revolving Credit Obligations until each of
the following is true:

(i) the Guaranteed Term Loan Obligations have been paid in full (other than
contingent indemnities and other contingent indemnification obligations) whether
pursuant to this Agreement or otherwise;

(ii) the Borrower shall have failed to make a payment when the same shall be due
and owing to the Revolving Agent (on behalf of the Revolving Lenders) in respect
of the Guaranteed Revolving Credit Obligations;

(iii) the obligations under the Revolving Credit Agreement shall have been
accelerated and the Commitments shall have been terminated;

(iv) the Revolving Agent (on behalf of the Revolving Lenders) shall have
exhausted all Lender Remedies available to it; and

(v) the Revolving Agent (on behalf of the Revolving Lenders) shall have failed
to collect the full amount of the Guaranteed Revolving Credit Obligations.

4. Cap. Notwithstanding any other term or condition of this Agreement, the
Parent Guarantor’s maximum liability under this Agreement, shall not exceed the
Cap, without giving effect to any amounts owing by the Parent Guarantor pursuant
to Section 11 herein. For the avoidance of doubt, the Cap applies to the
Guaranteed Obligations in the aggregate, and not individually in respect of each
of the Guaranteed Term Loan Obligations and the Guaranteed Revolving Credit
Obligations.

5. Notice. As a condition to the enforcement of this Agreement, the Parent
Guarantor shall have received written notice of: (i) in respect of any payment
of Guaranteed Term Loan Obligations, satisfaction of the conditions set forth in
Section 3(a) above and (ii) in respect of any payment of Guaranteed Revolving
Credit Obligations, satisfaction of the conditions set forth in Section 3(b)
above. Except for the notice required under the preceding sentence, the Parent
Guarantor hereby waives notice of acceptance of this Agreement, demand of
payment, presentment of this or any instrument, notice of dishonor, protest and
notice of protest, or other action taken in reliance hereon and all other
demands and notices of any description in connection with this Agreement.

6. Absolute Obligation. Subject to the provisions of Sections 2, 3, 4 and 5, the
obligations of the Parent Guarantor hereunder shall be absolute and
unconditional and shall not be subject to any reduction, limitation, impairment
or termination for any reason, including, without limitation, any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any setoff, counterclaim, deduction, diminution, abatement, suspension,
reduction, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, subject to the provisions of
Sections 2, 3, 4 and 5, the obligations of the Parent Guarantor hereunder shall
not be released, discharged, impaired or otherwise affected by any circumstance
or condition whatsoever (whether or not the Borrower, any other Borrower Party,



--------------------------------------------------------------------------------

the Parent Guarantor, the Term Loan Agent, the Revolving Agent or any Lender has
knowledge thereof) which may or might in any manner or to any extent vary the
risk of the Parent Guarantor or otherwise operate as a release or discharge of
the Parent Guarantor as a matter of law or equity (other than the payment in
full of all of the Guaranteed Obligations), including, without limitation:

(a) any amendment, modification, addition, deletion or supplement to or other
change to any of the terms of the Loan Agreements or any of the other Loan
Documents referred to therein, or any assignment or transfer of any thereof, or
any furnishing, acceptance, surrender, substitution, modification or release of
any security for, or guaranty of, any of the Guaranteed Obligations;

(b) any failure, omission or delay on the part of the Borrower or any other
Borrower Party to comply with any term of any of the Loan Agreements or any of
the other Loan Documents referred to therein;

(c) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any of the Loan
Agreements or any of the other Loan Documents referred to therein or any delay
on the part of the Term Loan Agent, the Revolving Agent or any Lender to
enforce, assert or exercise any right, power or remedy conferred on the Term
Loan Agent, the Revolving Agent or the Lenders in the Loan Agreements or any of
the other Loan Documents referred to therein;

(d) any extension of the time for payment of the principal of or premium (if
any) or interest on any of the Guaranteed Obligations, or of the time for
performance of any other obligations, covenants or agreements under or arising
out of any of the Loan Agreements or any of the other Loan Documents referred to
therein, or the extension or the renewal thereof;

(e) to the extent permitted by applicable law, any voluntary or involuntary
bankruptcy, insolvency, reorganization, moratorium, arrangement, adjustment,
readjustment, composition, assignment for the benefit of creditors,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Borrower, any other
Borrower Party or the Parent Guarantor or any other Person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding (including, without limitation,
any automatic stay incident to any such proceeding);

(f) any limitation, invalidity, irregularity or unenforceability, in whole or in
part, limiting the liability or obligation of the Borrower or any other Borrower
Party in respect of the Guaranteed Obligations or any security therefor or
guarantee thereof or the Term Loan Agent’s, the Revolving Agent’s or the
Lenders’ recourse to any such security or limiting the Term Loan Agent’s, the
Revolving Agent’s or the Lenders’ right to a deficiency judgment against the
Borrower, any other Borrower Party, the Parent Guarantor or any other Person;
and



--------------------------------------------------------------------------------

(g) any other act, omission, occurrence, circumstance, happening or event
whatsoever, whether similar or dissimilar to the foregoing, whether foreseen or
unforeseen, and any other circumstance which might otherwise constitute a legal
or equitable defense, release or discharge (including the release or discharge
of the liabilities of a guarantor or surety or which might otherwise limit
recourse against the Borrower, any other Borrower Party, the Parent Guarantor or
any other Person, whether or not the Borrower, any other Borrower Party, the
Parent Guarantor, the Term Loan Agent, the Revolving Agent or any Lender shall
have notice or knowledge of the foregoing).

7. Waiver of Subrogation. To the extent that the Parent Guarantor shall have
made any payments under this Agreement, until the Obligations (as such term is
defined in each of the Term Loan Agreement and Revolving Credit Agreement)
(other than contingent indemnitees and other contingent obligations) have been
paid in full, the Parent Guarantor hereby waives (a) any and all rights of
subrogation, reimbursement, exoneration, contribution, or indemnification that
the Parent Guarantor may now or hereafter have against the Borrower Parties or
any other Person (including, without limitation, any co-borrower, co-obligor,
guarantor, grantor or pledgor of collateral, general partner or other partner)
with respect to any of the Guaranteed Obligations, and (b) any and all rights to
participate in any claim or remedy of the Term Loan Agent, the Revolving Agent
or any Lender or any trustee on behalf of any such Person against the Borrower
Parties or any other Person (including, without limitation, any co-borrower,
co-obligor, guarantor, grantor or pledgor of collateral, general partner or
other partner) whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from any of the Borrower Parties or any such other Person,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right.
Notwithstanding anything herein to the contrary contained herein, nothing herein
shall prevent the Borrower or any other Loan Party from making Restricted
Payments or other transfers to the Guarantor to the extent permitted under the
Revolving Credit Agreement.

If any amount is paid to the Parent Guarantor in violation of the foregoing
limitation, then such amount shall be held in trust for the benefit of the Term
Loan Agent (on behalf of the Term Loan Lenders) and the Revolving Agent (on
behalf of the Revolving Lenders) and shall forthwith be paid first, to the Term
Loan Agent (on behalf of the Term Loan Lenders) if any Guaranteed Term Loan
Obligations are then outstanding and second, to the Revolving Agent (for the
benefit of the Revolving Lenders) if any Revolving Credit Obligations are then
outstanding, in each case, to reduce the amount of the applicable Guaranteed
Obligations, whether matured or unmatured.

8. Continuity of Guaranteed Obligations; Bankruptcy or Insolvency.

(a) This Agreement and the guaranty contained herein is a continuing and
irrevocable guaranty of collection of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect; provided that the
Parent Guarantor shall be released from its guarantee obligations and other
obligations under this Agreement as follows: (i) with respect to the Guaranteed
Term Loan Obligations, on the date on which all Term Loans outstanding under the
Term Loan Agreement have been repaid in full and all commitments to lend
thereunder, if any, shall have terminated (the “Term Loan Guaranty Termination
Date”), (ii) with respect to the Guaranteed Revolving Credit



--------------------------------------------------------------------------------

Obligations, upon termination of the Aggregate Commitments and payment in full
of all Guaranteed Revolving Credit Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Revolving Agent and the L/C Issuer shall have been made) (the “Revolving
Credit Guaranty Termination Date”) and (iii) with respect to all of the
Guaranteed Obligations, the date upon which the aggregate amount of all payments
made by the Parent Guarantor pursuant to this Agreement and applied to any
Guaranteed Obligations equals or exceeds the Cap (the “Cap Date”). This
Agreement shall terminate on the earlier to occur of (x) the Cap Date and
(y) the Final Termination Date; provided that the foregoing release and
termination shall not apply to any obligations that, pursuant to Section 11
hereof, expressly survive the termination of this Agreement, repayment of the
Guaranteed Obligations or termination of the Aggregate Commitments.

(b) If all or any part of any payment applied to any Guaranteed Obligation is or
must be recovered, rescinded or returned to the Borrower, the Parent Guarantor
or any other Person (other than the Term Loan Agent, the Revolving Agent or the
Lenders) for any reason whatsoever (including, without limitation, bankruptcy or
insolvency of any party), such Guaranteed Obligation shall be deemed to have
continued in existence and this Agreement shall continue in effect as to such
Guaranteed Obligation, all as though such payment had not been made. For the
avoidance of doubt, the bankruptcy, insolvency, or dissolution of, or the
commencement of any case or proceeding under any bankruptcy, insolvency, or
similar law in respect of, the Borrower or any other Borrower Party shall not
require the Parent Guarantor to make any payment under this Agreement until all
of the conditions in Section 3 and Section 5 have been satisfied (including,
without limitation, the exhaustion of all Lender Remedies).

9. No Waiver. No delay or omission on the part of the Term Loan Agent, the
Revolving Agent or any Lender in exercising any rights hereunder shall operate
as a waiver of such rights or any other rights, and no waiver of any right on
any one occasion shall result in a waiver of such right on any future occasion
or of any other rights; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.

10. Representations and Warranties. The Parent Guarantor represents and warrants
that:

(a) it (i) is duly formed, validly existing and, as applicable, in good standing
under the Laws of the jurisdiction of its formation and (ii) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to execute, deliver and perform its obligations under
this Agreement;

(b) the execution, delivery and performance by the Parent Guarantor of this
Agreement (i) have been duly authorized by all necessary organizational action,
and (ii) do not and will not (A) contravene the terms of its Organizational
Documents; (B) conflict in any material respect with or result in any material
breach or contravention of (1) any material Contractual Obligation to which it
is a party or affecting it or its



--------------------------------------------------------------------------------

properties or (2) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which it or its property is subject; or
(D) violate any material Law applicable to it or its property in any material
respect;

(c) no material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, the Parent Guarantor of this Agreement
or (ii) the exercise by the Term Loan Agent (on behalf of the Term Loan Lenders)
or the Revolving Agent (on behalf of the Revolving Lenders) of their rights
hereunder except for authorizations, approvals, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect;

(d) this Agreement when delivered hereunder, will have been, duly executed and
delivered by the Parent Guarantor and constitutes a legal, valid and binding
obligation of the Parent Guarantor, enforceable against the Parent Guarantor in
accordance with its terms, subject to the effect of any applicable Debtor Relief
Laws and other laws affecting creditors’ rights generally, concepts of
reasonableness and general equitable principles; and

(e) by virtue of the Parent Guarantor’s relationship with the Borrower, the
execution, delivery and performance of this Agreement is for the direct benefit
of the Parent Guarantor and the Parent Guarantor has received adequate
consideration for this Agreement.

11. Expenses; Indemnity.

(a) The Parent Guarantor hereby agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Term Loan Agent and the Revolving Agent
in connection with the enforcement of this Agreement (provided that
reimbursement of legal fees shall be limited to the reasonable fees, charges and
disbursements of one primary outside counsel to each of the Term Loan Agent and
Revolving Agent, one local counsel in each applicable jurisdiction, as necessary
for each, and in the case of an actual or perceived conflict of interest,
additional conflicts counsel for each).

(b) THE PARENT GUARANTOR SHALL INDEMNIFY THE TERM LOAN AGENT, THE REVOLVING
AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE (WHICH MAY INCLUDE THE REASONABLE AND
DOCUMENTED COST OF EXTERNAL COUNSEL (SUBJECT TO THE LIMITATIONS SET FORTH
BELOW)) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
PERSON (INCLUDING THE PARENT GUARANTOR) OTHER THAN SUCH INDEMNITEE AND ITS
RELATED



--------------------------------------------------------------------------------

PARTIES ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION
OR DELIVERY OF THIS AGREEMENT, THE PERFORMANCE BY THE PARENT GUARANTOR OF ITS
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, OR, IN THE CASE OF THE TERM LOAN AGENT AND THE REVOLVING AGENT (AND ANY
SUB-AGENT THEREOF) AND THEIR RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS
AGREEMENT, OR (II) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE PARENT GUARANTOR,
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT
SUCH INDEMNITY, AS TO ANY INDEMNITEE, SHALL NOT BE AVAILABLE UNDER THIS
SECTION 11(B) TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES CONSTITUTE GUARANTEED OBLIGATIONS (WHICH GUARANTEED OBLIGATIONS
SHALL BE GOVERNED BY THE OTHER PROVISIONS OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION SECTION 4 HEREOF); PROVIDED FURTHER THAT SUCH INDEMNITY SHALL NOT, AS
TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR ITS RELATED PARTIES OR
FROM A MATERIAL BREACH OF SUCH INDEMNITEE’S OR ITS RELATED PERSON’S OBLIGATIONS
HEREUNDER OR (Y) RESULT FROM A CLAIM BROUGHT BY THE PARENT GUARANTOR AGAINST AN
INDEMNITEE OR ITS RELATED PARTIES FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OR ITS RELATED PARTIES’ OBLIGATIONS HEREUNDER, IF THE PARENT GUARANTOR HAS
OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION OR (Z) ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
FROM A DISPUTE AMONG OR BETWEEN INDEMNITEES AND NOT INVOLVING (I) ANY ACT OR
OMISSION OF THE PARENT GUARANTOR OR (II) SUCH INDEMNITEE’S CAPACITY OR ROLE AS
AN AGENT UNDER THE LOAN DOCUMENTS OR TERM LOAN DOCUMENTS, AS APPLICABLE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, REIMBURSEMENT OF
LEGAL FEES PURSUANT TO THIS SECTION 11(B) SHALL BE LIMITED, IN EACH CASE, TO THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ONE PRIMARY OUTSIDE COUNSEL TO THE
INDEMNITEES, TAKEN AS A WHOLE, AND ONE LOCAL COUNSEL IN EACH APPLICABLE
JURISDICTION, AS NECESSARY, AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT
OF INTEREST, ADDITIONAL CONFLICTS COUNSEL FOR ALL SUCH PERSONS SIMILARLY
SITUATED.



--------------------------------------------------------------------------------

(c) All amounts due under this Section 11 shall be payable not later than ten
Business Days after written demand therefor accompanied by reasonably detailed
supporting documentation. The agreements in this Section 11 shall survive the
repayment, satisfaction or discharge of the Guaranteed Obligations and all other
amounts payable under the Loan Agreements and the other Loan Documents referred
to therein. No Indemnitee shall be liable to any Borrower Party, their
Affiliates or any other Person and the Borrower Parties and their Affiliates
will not be liable to any Indemnitee, its Affiliates or any other Person, for
any claim on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, or any agreement or
instrument contemplated hereby or the transactions contemplated hereby or
thereby; provided, that, nothing contained in this Section 11(c) shall limit the
Borrower’s indemnification obligations with respect to indirect, consequential
or punitive damage claims, to the extent of the indemnification provided in
Section 11(c)) (but only to the extent asserted against any Indemnitee by a
third party (other than another Indemnitee)). No Indemnitee referred to in
Section 11(b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the transactions contemplated hereby other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

12. [Reserved].

13. Miscellaneous.

(a) This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New
York.

(b) The Parent Guarantor irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Term Loan Agent, the Revolving Agent, the Lenders or any Related Party of
the foregoing in any way relating to this Agreement in any forum other than the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York state court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be



--------------------------------------------------------------------------------

enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the Term
Loan Agent, the Revolving Agent or the Lenders otherwise have to bring any
action or proceeding relating to this Agreement against the Parent Guarantor or
any of its properties in the courts of any jurisdiction.

(c) This Agreement shall inure to the benefit of and be binding upon the Parent
Guarantor and its successors and assigns and the Term Loan Agent, the Revolving
Agent, the Lenders and their respective successors and assigns.

(d) This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, between the parties related thereto.

(e) Each reference herein to the Parent Guarantor shall be deemed to include the
successors and assigns of the Parent Guarantor, all of whom shall be bound by
the provisions of this Agreement; provided, however, that the Parent Guarantor
shall not, without obtaining the prior written consent of the Term Loan Agent
and the Revolving Agent, assign or transfer this Agreement or the Parent
Guarantor’s obligations or liabilities under this Agreement, in whole or in
part, to any other Person (and any attempted assignment or transfer by Parent
Guarantor without such prior written consent shall be null and void).

(f) This Agreement is for the benefit only of the Term Loan Agent, the Revolving
Agent and the Lenders, shall be enforceable by them alone, is not intended to
confer upon any third party any rights or remedies hereunder, and shall not be
construed as for the benefit of any third party.

(g) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

14. Miscellaneous.

(a) This Agreement may not be modified or amended except by an instrument or
instruments in writing signed by each of the parties hereto.



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed or sent by facsimile
to the address set forth below or such other address provided from time to time
by such party.

If to the Parent Guarantor:

PBF Energy Company LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: John Luke

Telecopy No: (973) 455-7500

Email: john.luke@pbfenergy.com

with a copy, which shall not constitute notice, to:

PBF Energy Company LLC

One Sylvan Way, Second Floor

Parsippany, NJ 07054

Attn: General Counsel

Telecopy No: (973) 455-7500

If to the Term Loan Agent:

Wells Fargo Bank, National Association

550 South Tryon Street, 6th Floor

Charlotte, North Carolina 28202

Attention: Andrew Ostrov

Email: andrew.ostrov@wellsfargo.com

If to the Revolving Agent:

Wells Fargo Bank, National Association

550 South Tryon Street, 6th Floor

Charlotte, North Carolina 28202

Attention: Andrew Ostrov

Email: andrew.ostrov@wellsfargo.com

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).



--------------------------------------------------------------------------------

(c) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(d) This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.

[Signatures begin on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PBF ENERGY COMPANY LLC as Parent Guarantor By:  

 

Name:   Title:  

[Signature Page to Guaranty of Collection]



--------------------------------------------------------------------------------

    ACKNOWLEDGED:    

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Term Loan Agent

    By:  

 

    Name:       Title:  

[Signature Page to Guaranty of Collection]



--------------------------------------------------------------------------------

    WELLS FARGO BANK, NATIONAL ASSOCIATION     as Revolving Agent     By:  

 

    Name:       Title:  

[Signature Page to Guaranty of Collection]